EXHIBIT 10.1

 

EXECUTION COPY

--------------------------------------------------------------------------------

 

$160,000,000 CREDIT AGREEMENT

 

Dated as of August 18, 2004

 

among

 

CERADYNE, INC.

 

and

 

CERADYNE ESK, LLC,

as US Borrowers and Guarantors

 

and

 

ESK CERAMICS GMBH & CO. KG,

as Foreign Borrower and Guarantor

 

and

 

THE SUBSIDIARY GUARANTORS

NAMED HEREIN

 

and

 

THE INITIAL LENDERS, THE SWING LINE BANK AND INITIAL ISSUING BANK

NAMED HEREIN,

as Initial Lenders, Swing Line Bank and Initial Issuing Bank

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

 

and

 

UNION BANK OF CALIFORNIA, N.A. and COMERICA BANK,

as Co-Syndication Agents

 

and

 

U.S. BANK, NATIONAL ASSOCIATION and THE NORTHERN TRUST COMPANY,

as Co-Documentation Agents

 

and

 

WACHOVIA CAPITAL MARKETS, LLC,

as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS AND ACCOUNTING TERMS     

SECTION 1.01. Certain Defined Terms

   2

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions

   25

SECTION 1.03. Accounting Terms

   26 ARTICLE II      AMOUNTS AND TERMS OF THE ADVANCES      AND THE LETTERS OF
CREDIT     

SECTION 2.01. The Advances and the Letters of Credit

   26

SECTION 2.02. Making the Advances

   27

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit

   30

SECTION 2.04. Repayment of Advances

   32

SECTION 2.05. Termination or Reduction of the Commitments

   33

SECTION 2.06. Prepayments

   34

SECTION 2.07. Interest

   36

SECTION 2.08. Fees

   36

SECTION 2.09. Conversion of Advances

   37

SECTION 2.10. Increased Costs, Etc.

   38

SECTION 2.11. Payments and Computations

   39

SECTION 2.12. Taxes

   42

SECTION 2.13. Sharing of Payments, Etc.

   44

SECTION 2.14. Use of Proceeds

   44

SECTION 2.15. Defaulting Lenders

   45

SECTION 2.16. Evidence of Debt

   45

 



--------------------------------------------------------------------------------

ARTICLE III      CONDITIONS OF LENDING AND      ISSUANCES OF LETTERS OF CREDIT
    

SECTION 3.01. Conditions Precedent to Initial Extension of Credit

   46

SECTION 3.02. Conditions Precedent to Release of Funds from Escrow

   52

SECTION 3.03. Conditions Precedent to Each Borrowing and Issuance and Renewal

   52

SECTION 3.04. Determinations Under Section 3.01

   52 ARTICLE IV      REPRESENTATIONS AND WARRANTIES     

SECTION 4.01. Representations and Warranties of the Loan Parties

   53

SECTION 4.02. Representation and Warranty of Parent

   60 ARTICLE V      COVENANTS OF THE LOAN PARTIES     

SECTION 5.01. Affirmative Covenants

   61

SECTION 5.02. Negative Covenants

   66

SECTION 5.03. Reporting Requirements

   74

SECTION 5.04. Financial Covenants

   76

SECTION 5.05. Limitations of Undertakings

   77 ARTICLE VI      EVENTS OF DEFAULT     

SECTION 6.01. Events of Default

   78

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default

   81 ARTICLE VII      THE AGENTS     

SECTION 7.01. Authorization and Action

   81

 

ii



--------------------------------------------------------------------------------

SECTION 7.02. Agents’ Reliance, Etc.

   81

SECTION 7.03. Wachovia and Affiliates

   82

SECTION 7.04. Lender Party Credit Decision

   82

SECTION 7.05. Indemnification

   82

SECTION 7.06. Successor Agents

   83

SECTION 7.07. Administrative Agent May File Proofs of Claim

   84

SECTION 7.08. Collateral and Guaranty Matters

   84

SECTION 7.09. Other Agents; Arrangers and Managers

   85

SECTION 7.10. Release from Section 181 of the German Civil Code

   85

SECTION 7.11. Power of Attorney for German Collateral Agreements

   85

SECTION 7.12. Power of Attorney for French Pledge Agreement

   85

SECTION 7.13. Abstract Acknowledgement of Indebtedness/Joint Creditorship

   86 ARTICLE VIII      GUARANTY     

SECTION 8.01. Guaranty

   86

SECTION 8.02. Guaranty Absolute

   87

SECTION 8.03. Waiver

   88

SECTION 8.04. Payments Free and Clear of Taxes, Etc.

   89

SECTION 8.05. Continuing Guaranty; Assignments

   89

SECTION 8.06. Subrogation

   89

SECTION 8.07. Subordination

   90

SECTION 8.08. Guaranty Limitation of Foreign Borrower

   90 ARTICLE IX      Miscellaneous     

SECTION 9.01. Amendments, Etc.

   91

SECTION 9.02. Notices, Etc.

   93

 

iii



--------------------------------------------------------------------------------

SECTION 9.03. No Waiver; Remedies; Entire Agreement

   94

SECTION 9.04. Costs and Expenses

   94

SECTION 9.05. Right of Set-off

   95

SECTION 9.06. Binding Effect

   95

SECTION 9.07. Assignments and Participations

   96

SECTION 9.08. Execution in Counterparts

   100

SECTION 9.09. No Liability of the Issuing Bank

   100

SECTION 9.10. Confidentiality

   100

SECTION 9.11. Release of Collateral

   100

SECTION 9.12. Patriot Act Notice

   101

SECTION 9.13. Judgment Currency

   101

SECTION 9.14. Jurisdiction, Etc.

   101

SECTION 9.15. GOVERNING LAW

   102

SECTION 9.16. WAIVER OF JURY TRIAL

   103

 

iv



--------------------------------------------------------------------------------

SCHEDULES

           

Schedule I

   -     

Commitments and Applicable Lending Offices

Schedule II

   -     

Subsidiary Guarantors

Schedule 4.01(b)

   -     

Subsidiaries

Schedule 4.01(s)

   -     

Environmental Liabilities

Schedule 4.01(u)

   -     

Open Years

Schedule 4.01(x)

   -     

Existing Debt

Schedule 4.01(y)

   -     

Surviving Debt

Schedule 4.01(z)

   -     

Liens

Schedule 4.01(aa)

   -     

Owned Real Property

Schedule 4.01(bb)

   -     

Leased Real Property

Schedule 4.01(cc)

   -     

Investments

Schedule 4.01(dd)

   -     

Intellectual Property

Schedule 4.01(ee)

   -     

Material Contracts

 

EXHIBITS

           

Exhibit A-1

   -     

Form of Revolving Credit Note

Exhibit A-2

   -     

Form of Term Note

Exhibit A-3

   -     

Form of Swing Line Note

Exhibit B-1

   -     

Form of Notice of Borrowing

Exhibit B-2

   -     

Form of Notice of Swing Line Borrowing

Exhibit B-3

   -     

Form of Notice of Issuance

Exhibit B-4

   -     

Form of Notice of Conversion

Exhibit C

   -     

Form of Assignment and Acceptance

Exhibit D

   -     

Form of Security Agreement

Exhibit E-1

   -     

Form of German Pledge Agreement

Exhibit E-2

   -     

Form of German Account Pledge Agreement

Exhibit E-3

   -     

Form of German Global Assignment Agreement

Exhibit E-4

   -     

Form of German Assignment of Claims Agreement

Exhibit E-5

   -     

Form of German Security Transfer Agreement

Exhibit E-6

   -     

Form of French Pledge Agreement

Exhibit F

   -     

Form of Solvency Certificate

Exhibit G-1

   -     

Form of Legal Opinion of Stradling Yocca Carlson & Rauth

Exhibit G-2

   -     

Form of Legal Opinion of Hogan & Hartson Raue

Exhibit H

   -     

Form of Guaranty Supplement

Exhibit I

   -     

Form of Escrow Agreement

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

CREDIT AGREEMENT dated as of August 18, 2004 among CERADYNE, INC., a Delaware
corporation (“Ceradyne”), CERADYNE ESK, LLC, a Delaware limited liability
company (“ESK LLC”; and together with Ceradyne, the “US Borrowers”), ESK
CERAMICS GMBH & CO. KG (“ESK KG” or the “Foreign Borrower”; and collectively
with the US Borrowers, the “Borrowers”), CERADYNE, ESK LLC, ESK KG AND THE
SUBSIDIARY GUARANTORS (as hereinafter defined) as Guarantors, the banks,
financial institutions and other lenders listed on the signature pages hereof as
the Initial Lenders (the “Initial Lenders”), the bank listed on the signature
pages hereof as the Initial Issuing Bank (the “Initial Issuing Bank”), the bank
listed on the signature pages hereof as the provider of the Swing Line Facility
(as hereafter defined) (the “Swing Line Bank” and, together with the Initial
Issuing Bank and the Initial Lenders, the “Initial Lender Parties”), WACHOVIA
BANK, NATIONAL ASSOCIATION (“Wachovia”), as collateral agent (together with any
successor collateral agent appointed pursuant to Article VII, in such capacity,
the “Collateral Agent”) for the Secured Parties (as hereinafter defined),
Wachovia, as administrative agent (together with any successor administrative
agent appointed pursuant to Article VII, in such capacity, the “Administrative
Agent”) for the Lender Parties (as hereinafter defined), UNION BANK OF
CALIFORNIA, N.A. and COMERICA BANK, as co-syndication agents, U.S. BANK,
NATIONAL ASSOCIATION and THE NORTHERN TRUST COMPANY, as co-documentation agents,
and WACHOVIA CAPITAL MARKETS, LLC (“WCM”), as sole bookrunner (in such capacity,
the “Bookrunner”) and as sole lead arranger (in such capacity, the “Arranger”).

 

PRELIMINARY STATEMENTS:

 

(1) ESK LLC was formed by Ceradyne to acquire (the “Acquisition”) the Sale
Interest and the Sale Share (as each term is defined in the Purchase Agreement
referred to below) in ESK KG and ESK Ceramics Geschaftsfuehrungs GmbH (“ESK
GmbH”), respectively (collectively, the “Target”) pursuant to the Sale and
Purchase Agreement dated as of June 30, 2004 among Ceradyne, ESK LLC, ESK GmbH
and Wacker-Chemie GmbH (the “Purchase Agreement”).

 

(2) In connection with the Acquisition, the Borrowers desire to obtain from the
Lender Parties financings (collectively, the “Financings”) in an aggregate
principal amount of $160,000,000, comprised of (a) $110,000,000 in aggregate
cash proceeds from a seven year senior secured term loan facility, and (b)
$50,000,000 from a five year senior secured revolving facility with a
subfacility for letters of credit and a subfacility for swing line loans, the
proceeds of which will be used for (i) financing in part the Acquisition and
related transaction costs and (ii) the ongoing general corporate requirements of
the Borrowers and their Subsidiaries, including permitted acquisitions and
investments.

 

(3) The Lender Parties have indicated their willingness to provide the
Financings, but only on and subject to the terms and conditions of this
Agreement, including the granting of the Collateral pursuant to the Collateral
Documents and the provision of the guarantees pursuant to the Guaranties.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Accounts” has the meaning specified in Section 9-102 of the UCC.

 

“Acquisition” has the meaning specified in the Preliminary Statements.

 

“Acquisition Date” means the date upon which the Transfer is consummated.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Wachovia at its office at 201 South
College Street, Charlotte Plaza 8th Floor, Charlotte, North Carolina 28288,
Account No. 5000000055474, Account Name: Ceradyne, Attention: Syndication Agency
Services, or such other account as the Administrative Agent shall specify in
writing to the Lender Parties.

 

“Advance” means a Term Advance, a Revolving Credit Advance, a Swing Line Advance
or a Letter of Credit Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Interests of such Person
or to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Agreement” means this Credit Agreement, as amended.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to all obligations thereunder (including the amount of any
termination payments that would be payable on such date if the Hedge Agreement
were terminated).

 

“Agents” means the Administrative Agent, the Collateral Agent, the Arranger and
the Bookrunner.

 

“Alternate Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the higher of:

 

(a) the rate of interest established by Wachovia in Charlotte, North Carolina,
from time to time, as its prime rate for dollars loaned in the United States of
America; and

 

(b) ½ of 1% per annum above the Federal Funds Rate.

 

2



--------------------------------------------------------------------------------

The Alternate Base Rate is an index rate and is not necessarily intended to be
the lowest or best rate of interest charged to other customers in connection
with extensions of credit or to other banks. Any change in such rate announced
by Wachovia shall take effect upon the earlier of the date of (i) the
announcement and (ii) the establishment of such change.

 

“Annualized Basis” means, with respect to the determination of any amount for
any period (for purposes of this definition, the “Subject Period”), the product
obtained by multiplying (a) the amount accrued during the period commencing with
(and including) the Closing Date and ending on the last day of the Subject
Period and (b) the quotient obtained by dividing (x) 365 days by (y) the number
of days from (and including) the Closing Date to (and including) the last day of
the Subject Period (it being agreed that the first day of the last fiscal
quarter of the fiscal year ending December 31, 2004 shall be October 1, 2004).

 

“Applicable Commitment Fee Percentage” means, with respect to commitment fees
payable pursuant to Section 2.08(a), a percentage per annum determined by
reference to the Leverage Ratio on the relevant payment date as set forth below:

 

Leverage Ratio

--------------------------------------------------------------------------------

   Commitment Fee


--------------------------------------------------------------------------------

 

>3.00

   0.500 %

> 2.50 but £ 3.00

   0.500 %

> 1.50 but £ 2.50

   0.450 %

£ 1.50

   0.375 %

 

“Applicable Currency” means (a) in the case of Dollar Swing Line Advances,
Dollars and (b) in the case of Foreign Currency Swing Line Advances and Letters
of Credit denominated in Foreign Currency, the Foreign Currency in which such
Advances or Letters of Credit are to be made as selected pursuant to the
relevant Notice of Swing Line Borrowing or Notice of Issuance.

 

“Applicable Lending Office” means (a) with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s LIBOR Lending Office in the case of a LIBOR Rate Advance and
(b) with respect to the Issuing Bank and the Swing Line Bank, the Domestic
Lending Office of the Issuing Bank and the Swing Line Bank, respectively, for
all purposes of this Agreement.

 

“Applicable Margin” means (a) in respect of the Term Facility, 2.00% per annum
with respect to LIBOR Rate Advances and 1.00% per annum with respect to
Alternate Base Rate Advances and (b) with respect to the Revolving Credit
Facility, for the initial period commencing on the Closing Date through the end
of the first full fiscal quarter of the Borrowers after the Closing Date, 2.00%
per annum, and thereafter, a percentage per annum determined by reference to the
Leverage Ratio as set forth below:

 

Leverage Ratio

--------------------------------------------------------------------------------

   Base Rate
Advances


--------------------------------------------------------------------------------

    LIBOR Rate Advances and
Letters of Credit


--------------------------------------------------------------------------------

 

Level I: > 3.00

   1.00 %   2.25 %

Level II: > 2.50 but £ 3.00

   0.75 %   2.00 %

Level III: > 1.50 but £ 2.50

   0.50 %   1.75 %

Level IV: £ 1.50

   0.25 %   1.50 %

 

3



--------------------------------------------------------------------------------

The Applicable Margin shall be determined by reference to the Leverage Ratio in
effect (i) in respect of Base Rate Advances, from time to time, and (ii) in
respect of LIBOR Rate Advances, on the first day of the relevant Interest
Period, provided, however, that (A) no change in the Applicable Margin shall be
effective until five Business Days after the date on which the Administrative
Agent receives the financial statements required to be delivered pursuant to
Section 5.03(b) or (c), as the case may be, and a certificate of the Chief
Financial Officer of Ceradyne demonstrating such Leverage Ratio and, provided,
further, that if the financial statements and certificate described above are
not delivered as required by Sections 5.03(b) or (c), as the case may be, the
Applicable Margin shall be at Level I until such financial statements and
certificate have been so delivered.

 

“Appropriate Lender” means, at any time, with respect to (a) any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility at such time, (b) the Letter of Credit Facility, (i)
the Issuing Bank and (ii) if the other Revolving Credit Lenders have made Letter
of Credit Advances pursuant to Section 2.03(c) that are outstanding at such
time, each such other Revolving Credit Lender, and (c) with respect to the Swing
Line Facility, (i) the Swing Line Bank and (ii) if the Revolving Credit Lenders
have made Swing Line Advances pursuant to Section 2.02(b) that are outstanding
at such time, each such Revolving Credit Lender.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender
Party, (b) an Affiliate of a Lender Party or (c) an entity or an Affiliate of an
entity that administers or manages a Lender Party.

 

“Arranger” has the meaning specified in the recital of parties to this
Agreement.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit C
hereto.

 

“Assignment of Claims Act” means the Assignment of Claims Act of 1940.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Bankruptcy Law” means any law of the type referred to in Section 6.01(f) or
title 11, United States Code, or any similar foreign, federal or state law for
the relief of debtors.

 

4



--------------------------------------------------------------------------------

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.07(a)(i).

 

“Bookrunner” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrowers” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrowing” means a Term Borrowing, a Revolving Credit Borrowing or a Swing Line
Borrowing.

 

“Business Day” means (a) a day of the year on which banks are not required or
authorized by law to close in New York, New York or Charlotte, North Carolina
and (b) if the applicable Business Day relates to any LIBOR Rate Advances, a day
of the year on which dealings are carried on in the London interbank market and
(c) if the applicable Business Day relates to any Foreign Currency Swing Line
Advance or Letter of Credit issued to the Foreign Borrower, any day described in
clause (a) and a day on which banks are open for general business in Frankfurt
am Main, Germany or the country where the relevant disbursement or payment
office of the Administrative Agent or its applicable Correspondent is located.

 

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
or any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a Consolidated balance
sheet of such Person plus (b) the aggregate principal amount of all Debt
(including Obligations under Capitalized Leases) assumed or incurred in
connection with any such expenditures. For purposes of this definition, the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount of such purchase price less
the credit granted by the seller of such equipment for the equipment being
traded in at such time or the amount of such proceeds, as the case may be.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Equivalents” means any of the following, to the extent owned by the
Borrowers or any of their Subsidiaries free and clear of all Liens other than
Liens created or permitted under the Collateral Documents and having a maturity
of not greater than 180 days from the date of issuance thereof: (a) readily
marketable direct obligations of the Government of the United States or any
agency or instrumentality thereof or obligations unconditionally guaranteed by
the full faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
Lender Party or a member of the Federal Reserve System, issues (or the parent of
which issues) commercial paper rated as described in clause (c) below, is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1 billion, (c) commercial paper in an
aggregate amount of no more than $5,000,000 per issuer outstanding at any time,
issued by any corporation organized under the laws of any State of the United
States and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or
“A-1” (or the then equivalent grade) by S&P or (d) Investments, classified in
accordance with GAAP as Current Assets of the Borrowers or any of their
Subsidiaries, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions that have the

 

5



--------------------------------------------------------------------------------

highest rating obtainable from either Moody’s or S&P, and the portfolios of
which are limited solely to Investments of the character, quality and maturity
described in clauses (a), (b) and (c) of this definition.

 

“Ceradyne” has the meaning specified in the recital of parties to this
Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means an entity that is a controlled foreign corporation under Section 957
of the Internal Revenue Code.

 

“Change of Control” means, at any time:

 

(a) any “person” or “group” (each as used in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act) (i) becomes the “beneficial owner” (as defined in Rule 13d-3
of the Exchange Act), directly or indirectly, of Voting Interests in Ceradyne
(including through securities convertible into or exchangeable for such Voting
Interests) representing 35% or more of the combined voting power of all of the
Voting Interests in Ceradyne (on a fully diluted basis) or (ii) otherwise has
the ability, directly or indirectly, to elect a majority of the board of
directors (or the persons performing similar functions) of Ceradyne;

 

(b) during any period of 12 consecutive months, whether commencing before or
after the date of this Agreement, individuals who at the beginning of such
12-month period were Continuing Directors of Ceradyne shall cease for any reason
to constitute a majority of the board of directors of Ceradyne; or

 

(c) ESK LLC and/or the Foreign Borrower shall cease to be wholly-owned, directly
or indirectly, by Ceradyne.

 

“Closing Date” means the first date on or prior to August 31, 2004 on which the
conditions set forth in Sections 3.01 and 3.03 shall have been satisfied.

 

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Account” has the meaning specified in the Security Agreement.

 

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Collateral Documents” means the Security Agreement, the Foreign Collateral
Agreements, the Intellectual Property Security Agreement, each of the collateral
documents, instruments and agreements delivered pursuant to Section 5.01(j) or
(k), and each other agreement that creates or purports to create a Lien in favor
of the Collateral Agent for the benefit of the Secured Parties.

 

6



--------------------------------------------------------------------------------

“Commitment” means a Term Commitment, a Revolving Credit Commitment or a Letter
of Credit Commitment.

 

“Confidential Information” means information that any Loan Party furnishes to
any Agent or any Lender Party in a writing, but does not include any such
information that is or becomes generally available to the public or that is or
becomes available to such Agent or such Lender Party from a source other than
the Loan Parties.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Net Income” and “Consolidated Net Loss” means, respectively, for
any period, the aggregate net income or loss from continuing operations of
Ceradyne and its Subsidiaries on a Consolidated basis.

 

“Contingent Obligation” means, with respect to any Person, without duplication,
any Obligation or arrangement of such Person to guarantee or intended to
guarantee any Debt, leases, dividends or other payment Obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, (a) the direct or
indirect guarantee, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the Obligation of a primary obligor, (b) the
Obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement or (c) any
Obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.

 

“Continuing Director” means, for any period, an individual who is a member of
the board of directors (or the persons performing similar functions) of a
Borrower on the first day of such period or who has been nominated to the board
of directors (or the persons performing similar functions) of such Borrower by a
majority of the other Continuing Directors who were members of the board of
directors (or the persons performing similar functions) of such Borrower at the
time of such nomination.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

 

“Correspondent” means Wachovia Bank, National Association, London branch, or any
other financial institution designated in writing by the Administrative Agent or
Issuing Bank to act as its correspondent hereunder in respect of the
disbursement and payment of Foreign Currency Swing Line Advances or Letters of
Credit issued to the Foreign Borrower.

 

7



--------------------------------------------------------------------------------

“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP.

 

“Current Liabilities” of any Person means all liabilities of such Person that
would, in accordance with GAAP, be classified as current liabilities of a
company conducting a business the same as or similar to that of such Person.

 

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all indebtedness of such Person for borrowed money and all
Obligations evidenced by bonds, debentures, notes or other similar instruments,
(b) all Obligations of such Person for the deferred purchase price of property
or services (other than trade payables not overdue by more than 90 days incurred
in the ordinary course of such Person’s business (unless being contested in good
faith and by appropriate proceedings diligently conducted)), (c) all Obligations
of such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (d)
all Obligations of such Person as lessee under Capitalized Leases, (e) all
Obligations of such Person under acceptance, letters of credit or other similar
arrangements or credit support facilities, (f) all Obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interests in such Person or any other Person or any warrants, rights
or options to acquire such Equity Interests, valued, in the case of Redeemable
Preferred Interests, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, (g) all Contingent Obligations and
Off-Balance Sheet Obligations of such Person, (h) all Obligations of such Person
under any Hedge Agreement, and (i) all indebtedness and other payment
Obligations referred to in clauses (a) through (h) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations; provided, however, that the amount of
Debt of any Person for purposes of this clause (i) shall be limited to the
lesser of (x) the aggregate unpaid principal amount of such Debt and (y) the
fair market value of the property encumbered thereby as determined by such
Person in good faith.

 

“Debt for Borrowed Money” of any Person means, at any date of determination, all
items that, in accordance with GAAP, would be classified as indebtedness on a
Consolidated balance sheet of such Person and all Off-Balance Sheet Obligations
of such Person at such date.

 

“Debt Ratings” of Ceradyne means, at any time, the then current senior secured
long-term bank debt ratings by S&P and Moody’s.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.

 

“Default Interest” has the meaning set forth in Section 2.07(b).

 

“Defaulting Lender” has the meaning specified in Section 2.15.

 

“Dollars” means U.S. dollars.

 

8



--------------------------------------------------------------------------------

“Dollar Swing Line Advance” has the meaning specified in Section 2.01(c).

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the US Borrowers and
the Administrative Agent.

 

“EBITDA” means, for any period, the sum of (a) Consolidated Net Income or
Consolidated Net Loss, as the case may be, for such period plus (b) the sum of
(i) Interest Expense, (ii) income tax expense, (iii) depreciation expense, (iv)
amortization expense, and (v) any non-cash nonrecurring or extraordinary losses
approved by the Administrative Agent in its reasonable discretion, in each case
which were deducted in determining Consolidated Net Income or Consolidated Net
Loss, as the case may be, of the Borrowers and their Subsidiaries on a
Consolidated basis for such period.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) a commercial bank organized under the laws of the United
States, or any State thereof, and having capital and surplus and undivided
profits aggregating at least $500,000,000; (e) a finance company, insurance
company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $300,000,000; and (f) any other Person
(other than a natural person) approved by (i) the US Borrowers (the approval of
which shall not be unreasonably withheld or delayed), (ii) the Administrative
Agent, and (iii) in the case of any assignment of a Revolving Credit Commitment,
the US Borrowers (the approval of which shall not be unreasonably withheld or
delayed), the Issuing Bank and the Administrative Agent; provided that the US
Borrowers shall not have consent rights in connection with any of the foregoing
if a Default has occurred and is continuing. “Eligible Assignee” shall not
include the Borrowers or any of the Borrowers’ Subsidiaries or Affiliates.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation (other than internal reports prepared by any Person in
the ordinary course of business and not in response to any third party action or
request of any kind), proceeding, consent order or consent agreement relating in
any way to any Environmental Law, any Environmental Permit or Hazardous Material
or arising from alleged injury or threat to health, safety or the environment,
including, without limitation, (a) by any Governmental Authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
and (b) by any Governmental Authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

9



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“Equivalent” in Dollars of any Foreign Currency on any date means the equivalent
in Dollars of such Foreign Currency determined by using the quoted spot rate at
which the Administrative Agent’s principal office in London, England offers to
exchange Dollars for such Foreign Currency at the close of business on the
Business Day immediately preceding any date of determination thereof (unless
otherwise indicated by the terms of this Agreement) on such date as is required
pursuant to the terms of this Agreement, and the “Equivalent” in any Foreign
Currency of Dollars means the equivalent in such Foreign Currency of Dollars
determined by using the quoted spot rate at which the Administrative Agent’s
principal office in London, England offers to exchange such Foreign Currency for
Dollars at the close of business on the Business Day immediately preceding any
date of determination thereof (unless otherwise indicated by the terms of this
Agreement) on such date as is required pursuant to the terms of this Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414(b), (c), (m), or (o) of the
Internal Revenue Code.

 

“ERISA Event” means (a) unless the applicable 30-day notice requirement with
respect to such event has been waived by the PBGC, (i) the occurrence of a
reportable event, within the meaning of Section 4043 of ERISA, with respect to
any Plan or (ii) the requirements of Section 4043(b) of ERISA apply with respect
to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a
Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan, pursuant to Section
4041(a)(2) of ERISA (including any such notice with respect to a plan amendment
referred to in Section 4041(e) of ERISA); (d) the cessation of operations at a
facility of any Loan Party or any ERISA Affiliate in the circumstances described
in Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 302(f) of ERISA shall have
been met with respect to any Plan; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, such Plan.

 

10



--------------------------------------------------------------------------------

“Escrow Account” means the escrow account maintained with HypoVeriensbank
pursuant to the Escrow Agreement with respect to funds deposited therein
consisting of the purchase price for the Acquisition.

 

“Escrow Agents” has the meaning specified in the Escrow Agreement.

 

“Escrow Agreement” has the meaning set forth in Section 3.01(a)(xiv).

 

“ESK GmbH” has the meaning specified in the Preliminary Statements to this
Agreement.

 

“ESK LLC” has the meaning specified in the recital of parties to this Agreement.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excess Cash Flow” means, for any period commencing with the Fiscal Year ending
December 31, 2005, an amount (if positive) equal to (a) Consolidated EBITDA for
such period minus (b) the sum, without duplication, of the amounts payable in
such period of (i) expenditures payable in connection with any Permitted
Acquisition, (ii) fees, costs and expenses incurred by Ceradyne and its
Subsidiaries in connection with any Permitted Acquisition, (iii) Capital
Expenditures, (iv) Interest Expense payable in cash with respect to such period,
(v) the provision for current taxes based on income of Ceradyne and its
Subsidiaries on a consolidated basis and payable in cash with respect to such
period, and (vi) regularly scheduled and optional repayments or prepayments of
principal on outstanding Debt, plus or minus, as the case may be, any changes in
Working Capital for such period.

 

“Existing Debt” means Debt of Ceradyne and its Subsidiaries outstanding
immediately before the occurrence of the Closing Date.

 

“Existing Target Debt” means all Debt of the Foreign Borrower and its
Subsidiaries immediately prior to the Acquisition Date.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, proceeds of insurance
(including, without limitation, any key man life insurance but excluding
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement; provided, however, that, so long as no
Event of Default has occurred and is continuing, an Extraordinary Receipt shall
not include cash receipts received from proceeds of insurance, condemnation
awards (or payments in lieu thereof) or indemnity payments to the extent that
such proceeds, awards or payments (A) do not exceed, individually or in the
aggregate, $2,000,000 or (B) in respect of loss or damage to equipment, fixed
assets or real property are applied (or in respect of which expenditures were
previously incurred) to replace or repair the equipment, fixed assets or real
property in respect of which such proceeds were received in accordance with the
terms of the Loan Documents, so long as such application is made within 6 months
after the occurrence of such damage or loss.

 

11



--------------------------------------------------------------------------------

“Facility” means the Term Facility, the Revolving Credit Facility, the Swing
Line Facility, or the Letter of Credit Facility.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means the fee letter dated June 29, 2004, between Ceradyne, the
Administrative Agent and WCM, as the same may be amended.

 

“Fiscal Year” means a fiscal year of Ceradyne and its Consolidated Subsidiaries
ending on December 31 in any calendar year.

 

“Fixed Charge Coverage Ratio” means, for any period and on a Consolidated basis,
the ratio of (a) Consolidated EBITDA for the period of four consecutive fiscal
quarters then ending, minus Capital Expenditures during such four consecutive
fiscal quarter period to (b) the sum of (i) Interest Expense during such four
consecutive fiscal quarter period excluding any interest which according to its
terms is not required to be paid in cash, plus (ii) scheduled repayments of
principal of Debt for such four consecutive fiscal quarter period whether or not
actually paid during such period, and (iii) amounts in respect of cash taxes
arising during such four consecutive fiscal quarter period actually paid during
such period; provided that, in the event the applicable four consecutive fiscal
quarter period would include any period of time prior to the Closing Date, the
amounts referred to in (b) above shall be determined, for the purposes of
calculation of the Fixed Charge Coverage Ratio, on an Annualized Basis.

 

“Foreign Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Foreign Borrower’s Account” means the account of the Foreign Borrower
maintained by the Foreign Borrower with the Correspondent in London, England, or
such other account as the Foreign Borrower shall specify in writing to the
Administrative Agent.

 

“Foreign Collateral Agreements” means the German Collateral Agreements and the
French Pledge Agreement.

 

“Foreign Currency” means the lawful currency of the European Economic Monetary
Union.

 

“Foreign Currency Swing Line Advance” has the meaning specified in Section
2.01(c).

 

“Foreign Loan Party” has the meaning specified in Section 9.15(c).

 

“French Pledge Agreement” has the meaning specified in Section 5.01(u).

 

“French Subsidiary” means ESK Ceramics France SASU, a wholly-owned Subsidiary of
ESK KG.

 

12



--------------------------------------------------------------------------------

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

 

“Funded Debt” means the Consolidated total Debt for Borrowed Money of Ceradyne
and its Subsidiaries plus the maximum amount of all letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn and unreimbursed thereunder (excluding
performance based letters of credit issued to the Loan Parties’ customers in
connection with certain long-term contracts).

 

“GAAP” has the meaning specified in Section 1.03.

 

“German Collateral Agreements” has the meaning specified in Section
3.01(a)(iii).

 

“German Guarantor” means ESK KG and any other Guarantor that is incorporated or
otherwise established under the laws of Germany, if any.

 

“German Loan Party” means the Foreign Borrower or any other German Guarantor.

 

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

“Guarantors” means Ceradyne, ESK LLC, ESK KG and the Subsidiary Guarantors;
provided, however, that in no event will a Subsidiary that is a CFC be a
Guarantor if being such would result in a material tax liability for a Borrower.

 

“Guaranties” means the guaranty of each Guarantor set forth in Article VIII and
each guaranty delivered pursuant to Section 5.01(j) or (k).

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements (including, without limitation,
all “swap agreements” as defined in 11 U.S.C. § 101).

 

“Hedge Bank” means any Lender Party or Affiliate of a Lender Party in its
capacity as a party to a Secured Hedge Agreement and any counterparty to such
Secured Hedge Agreement

 

13



--------------------------------------------------------------------------------

that was a Lender Party or Affiliate of a Lender Party at the time such Secured
Hedge Agreement was entered into.

 

“Indemnified Party” has the meaning specified in Section 9.04(b).

 

“Information Memorandum” means the Confidential Information Memorandum dated
July, 2004 used by the Arranger based on information provided by Ceradyne in
connection with the syndication of the Commitments.

 

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

 

“Initial Issuing Bank”, “Initial Lender Parties” and “Initial Lenders” each has
the meaning specified in the recital of parties to this Agreement.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, by which
its benefit liabilities, as defined in Section 4001(a)(16) of ERISA, determined
using the actuarial assumptions used for funding purposes in the most recent
actuarial report prepared for such Plan, exceeds the fair market value of such
Plan’s assets.

 

“Intellectual Property Security Agreement” has the meaning specified in Section
3.01(a)(iv).

 

“Intercompany Loan Liabilities” has the meaning specified in Section 3.01(k).

 

“Interest Expense” means, for any period and for Ceradyne and its Subsidiaries,
the sum of net interest expense calculated without duplication on a Consolidated
basis (including, without limitation, net costs under Hedge Agreements and
amortization of debt discount in respect of all Debt for Borrowed Money of the
Borrowers and their Subsidiaries, in each case, during such period).

 

“Interest Period” means, for each LIBOR Rate Advance comprising part of the same
Borrowing, the period commencing on the date of such LIBOR Rate Advance or the
date of the Conversion of any Base Rate Advance into such LIBOR Rate Advance,
and ending on the last day of the period selected by the US Borrowers pursuant
to the provisions below and, thereafter, each subsequent period commencing on
the last day of the immediately preceding Interest Period and ending on the last
day of the period selected by the US Borrowers pursuant to the provisions below.
The duration of each such Interest Period shall be one, two, three or six
months, as the US Borrowers may, upon written notice received by the
Administrative Agent not later than 1:00 P.M. (Charlotte time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

 

(a) the US Borrowers may not select any Interest Period with respect to any
LIBOR Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of LIBOR
Rate Advances having Interest Periods that end on or prior to such principal
repayment installment date for such Facility shall be at least equal to the
aggregate principal amount of Advances under such Facility due and payable on or
prior to such date;

 

14



--------------------------------------------------------------------------------

(b) Interest Periods commencing on the same date for LIBOR Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Inventory” means all Inventory referred to in Section 1(b) of the Security
Agreement.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (g) or (i) of the definition of “Debt” in respect of such Person.

 

“Issuing Bank” means the Initial Issuing Bank and any Eligible Assignee to which
the Letter of Credit Commitment hereunder has been assigned pursuant to Section
9.07 so long as each such Eligible Assignee expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Administrative Agent of its Applicable Lending Office and the amount of its
Letter of Credit Commitment (which information shall be recorded by the
Administrative Agent in the Register), for so long as such Initial Issuing Bank
or Eligible Assignee, as the case may be, shall have a Letter of Credit
Commitment.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Collateral Account” has the meaning specified in the Security Agreement.

 

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

15



--------------------------------------------------------------------------------

“L/C Related Documents” has the meaning specified in Section 2.04(d)(ii).

 

“Lender Party” means any Lender, the Issuing Bank or the Swing Line Bank.

 

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 

“Letter of Credit Advance” means a funding made by the Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(c).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Commitment” means, with respect to the Issuing Bank at any
time, the amount set forth opposite the Issuing Bank’s name on Schedule I hereto
under the caption “Letter of Credit Commitment” or, if the Issuing Bank has
entered into an Assignment and Acceptance, set forth for the Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
the Issuing Bank’s “Letter of Credit Commitment”, as such amount may be reduced
at or prior to such time pursuant to Section 2.05.

 

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the amount of the Issuing Bank’s Letter of Credit Commitment at such time
and (b) $15,000,000, as such amount may be reduced at or prior to such time
pursuant to Section 2.05.

 

“Letters of Credit” has the meaning specified in Section 2.01(d).

 

“Leverage Ratio” means, at any date of determination, the ratio of Funded Debt
to Consolidated EBITDA of Ceradyne and its Subsidiaries for the most recent
period of four consecutive full fiscal quarters.

 

“LIBOR Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “LIBOR Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender Party as such Lender Party may from
time to time specify in writing to the Borrowers and the Administrative Agent.

 

“LIBOR Rate” means, for any Interest Period for all LIBOR Rate Advances
comprising part of the same Borrowing, an interest rate per annum equal to the
rate per annum obtained by dividing (a)(i) the rate per annum (rounded upwards,
if necessary, to the nearest 1/16 of 1%) appearing on Telerate Page 3750 (or any
successor page) as the London interbank offered rate for deposits in Dollars, or
(ii) if such rate is for any reason not available, the rate per annum equal to
the rate that the Administrative Agent or its designee determines to be the rate
or the arithmetic mean of rates at which Wachovia offers Dollar deposits to
first tier banks in the London interbank market, in each case, at or about 11:00
A.M. (London time) two Business Days prior to the first day of such Interest
Period for a period substantially equal to such Interest Period and in an amount
substantially equal to the amount of Wachovia’s LIBOR Rate Advance comprising
part of such Borrowing, by, in each case, (b) a percentage equal to 100% minus
the LIBOR Rate Reserve Percentage for such Interest Period.

 

16



--------------------------------------------------------------------------------

“LIBOR Rate Advance” means an Advance that bears interest as provided in Section
2.07(a)(ii).

 

“LIBOR Rate Reserve Percentage” for any Interest Period for all LIBOR Rate
Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on LIBOR Rate
Advances is determined) having a term equal to such Interest Period.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Collateral
Documents, (d) the Guaranties, (e) the Fee Letter, (f) each Letter of Credit
Agreement and (g) any certificate, letter or other document executed in
connection herewith or therewith or pursuant hereto or thereto.

 

“Loan Parties” means the Borrowers and any other Guarantors.

 

“Local Time” means the local time in effect at the applicable Payment Office.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means any material adverse change in the business,
properties, assets, liabilities, operations, financial condition or prospects of
Ceradyne and its Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, financial condition, assets, liabilities or prospects of
Ceradyne and its Subsidiaries taken as a whole, (b) the ability of any party to
any Loan Documents evidencing the Facilities or any guaranty or security
document related thereto to perform their obligations thereunder or (c) the
validity or enforceability of any Loan Documents or the rights and remedies of
the Lender Parties.

 

“Material Contract” means, with respect to any Person, (a) the Purchase
Agreement, (b) each contract to which such Person is a party involving aggregate
consideration payable to or by such Person of equal to or more than 10% of
Ceradyne’s revenue per annum, or (c) any other contract the failure by such
Person to comply with which could reasonably be likely to have a Material
Adverse Effect.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to

 

17



--------------------------------------------------------------------------------

make contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and at least one Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means, with respect to (a) any sale, lease, transfer or
other disposition of any asset or (b) the incurrence or issuance of any Debt or
(c) the sale or issuance of any Equity Interests (including, without limitation,
any capital contribution) by any Person, or (d) any Extraordinary Receipt
received by or paid to or for the account of any Person, the aggregate amount of
cash received from time to time (whether as initial consideration or through
payment or disposition of deferred consideration) by or on behalf of such Person
in connection with such transaction after deducting therefrom only (without
duplication) (i) reasonable and customary brokerage commissions, underwriting
fees and discounts, legal fees, finder’s fees and other similar fees and
commissions, (ii) the amount of taxes payable in connection with or as a result
of such transaction and (iii) the principal amount of, premium, if any, and
interest on any Debt secured by a Lien on such asset that, by the terms of the
agreement or instrument governing such Debt, is required to be repaid upon such
disposition, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash (or within 5 days
thereafter), actually paid to a Person that is not an Affiliate of such Person
or any Loan Party or any Affiliate of any Loan Party and are properly
attributable to such transaction or to the asset that is the subject thereof;
provided, however, that in the case of taxes that are deductible under clause
(ii) above but for the fact that, at the time of receipt of such cash, such
taxes have not been actually paid or are not then payable, such Loan Party or
such Subsidiary may deduct an amount (the “Reserved Amount”) equal to the amount
reserved in accordance with GAAP for such Loan Party’s or such Subsidiary’s
reasonable estimate of such taxes, other than taxes for which such Loan Party or
such Subsidiary is indemnified, provided further, however, that, at the time
such taxes are paid, an amount equal to the amount, if any, by which the
Reserved Amount for such taxes exceeds the amount of such taxes actually paid
shall constitute “Net Cash Proceeds” of the type for which such taxes were
reserved for all purposes hereunder; provided further that, so long as no Event
of Default has occurred and is continuing, Net Cash Proceeds shall not include
any cash receipts from any transaction described in clause (a) above to the
extent (A) such cash receipts are reinvested in the business of the Borrowers
and their Subsidiaries within 6 months after the date of receipt thereof or (B)
the proceeds of such cash receipts (individually or in the aggregate) shall not
exceed $2,000,000.

 

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“Notice of Termination” has the meaning specified in Section 2.01(d).

 

“NPL” means the National Priorities List under CERCLA.

 

18



--------------------------------------------------------------------------------

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

 

“Off Balance Sheet Obligation” means, with respect to any Person, any Obligation
of such Person under a synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing classified as an
operating lease in accordance with GAAP, if such Obligations would give rise to
a claim against such Person in a proceeding referred to in Section 6.01(f).

 

“Open Year” has the meaning specified in Section 4.01(u)(iii).

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“Payment Office” means, with respect to the Administrative Agent, (a) for all
purposes other than as specified in clause (b), the office of the Administrative
Agent designated as its payment office for payments in Dollars located at 201
South College Street, Charlotte Plaza 8th Floor, Charlotte, North Carolina 28288
and (b) in the case of Foreign Currency Swing Line Advances and Letters of
Credit issued to the Foreign Borrower, the office of the Correspondent.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Acquisitions” means any Investment or asset acquisition permitted by
Section 5.02(f)(v) hereof.

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that individually or together with all other Permitted Liens
outstanding on any date of determination do not materially adversely affect the
use of the property to which they relate; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (d) easements, rights-of-way, restrictions,
encroachments, protrusions, and other minor defects or irregularities in title,
in each case which do not and will not interfere in any material respect with
the ordinary conduct of the business of Ceradyne or any of its Subsidiaries; (e)
Liens arising from filing UCC financing statements relating to operating leases;
(f) Liens in favor of customs and

 

19



--------------------------------------------------------------------------------

revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods; (g) any zoning or similar
law or right reserved to or vested in any governmental office or agency to
control or regulate the use of any real property; and (h) Liens for notice
purposes only arising in connection with Permitted Sale and Lease-back
Arrangements; provided that, with respect to each Permitted Sale and Lease-back
Arrangement, such notice Liens extend only to the property subject to such
Permitted Sale and Lease-back Arrangement.

 

“Permitted Sale and Lease-back Arrangement” means any arrangement where a
Borrower becomes or remains liable as lessee with respect to any lease, entered
into after the Closing Date, whether or not a Capitalized Lease, of any property
(whether real, personal or mixed) which such Borrower or any of its Subsidiaries
has sold or transferred or is to sell or is to transfer to any other Person
(other than Ceradyne or any of its Subsidiaries); provided that the aggregate
amount of all such Permitted Sale and Lease-back Arrangements consummated after
the Closing Date shall not exceed $20,000,000 at any time outstanding.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Process Agent” has the meaning specified in Section 9.15(c).

 

“Pro Rata Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
6.01, such Lender’s Revolving Credit Commitment as in effect immediately prior
to such termination) and the denominator of which is the Revolving Credit
Facility at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, the Revolving Credit Facility as in effect
immediately prior to such termination).

 

“Purchase Agreement” has the meaning specified in the Preliminary Statements to
this Agreement.

 

“Receivables” means all Receivables referred to in Section 1(c) of the Security
Agreement.

 

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or

 

20



--------------------------------------------------------------------------------

otherwise, or upon the occurrence of a condition not solely within the control
of the issuer or (b) is redeemable at the option of the holder.

 

“Register” has the meaning specified in Section 9.07(d).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time (i) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (ii) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time, and (iii)
the Unused Revolving Credit Commitment of such Lender at such time. For purposes
of this definition, the aggregate principal amount of Swing Line Advances owing
to the Swing Line Bank and outstanding at such time and Letter of Credit
Advances owing to the Issuing Bank and the Available Amount of each Letter of
Credit (a) shall be considered to be owed to the Revolving Credit Lenders
ratably in accordance with their respective Revolving Credit Commitments and (b)
in the case of Foreign Currency Swing Line Advances and Letters of Credit
denominated in Foreign Currency, shall be based on the Equivalent in Dollars of
the principal amount thereof on such date of determination.

 

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
owed or holding at least a majority in interest of the sum of (a) the aggregate
principal amount of the Revolving Credit Advances outstanding at such time, (b)
the aggregate Available Amount of all Letters of Credit outstanding at such time
and (c) the aggregate Unused Revolving Credit Commitments at such time;
provided, however, that if any Lender shall be a Defaulting Lender at such time,
there shall be excluded from the determination of Required Revolving Credit
Lenders at such time (i) the aggregate principal amount of the Advances owing to
such Lender (in its capacity as a Lender) and outstanding at such time, (ii)
such Lender’s Pro Rata Share of the aggregate Available Amount of all Letters of
Credit outstanding at such time and (iii) the Unused Revolving Credit Commitment
of such Lender at such time. For purposes of this definition, the aggregate
principal amount of Swing Line Advances owing to the Swing Line Bank and
outstanding at such time and Letter of Credit Advances owing to the Issuing Bank
and the Available Amount of each Letter of Credit (a) shall be considered to be
owed to the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments and (b) in the case of Foreign Currency Swing Line
Advances and Letters of Credit denominated in Dollars, shall be based on the
Equivalent in Dollars of the principal amount thereof on such date of
determination.

 

“Required Term Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the aggregate principal amount of the Term Advances
outstanding at such time; provided, however, that if any Lender making Term
Advances shall be a Defaulting Lender at such time, there shall be excluded from
the determination of Required Term Lenders at such time the aggregate principal
amount of the Term Advances owing to such Lender (in its capacity as a Lender)
and outstanding at such time.

 

21



--------------------------------------------------------------------------------

“Requisite Lenders” means, at any time, Lenders owed or holding at least 75% of
the sum of (a) the aggregate principal amount of the Advances outstanding at
such time, (b) the aggregate Available Amount of all Letters of Credit
outstanding at such time, and (c) the aggregate Unused Revolving Credit
Commitments at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Requisite Lenders at such time (i) the aggregate principal amount of the
Advances owing to such Lender (in its capacity as a Lender) and outstanding at
such time, (ii) such Lender’s Pro Rata Share of the aggregate Available Amount
of all Letters of Credit outstanding at such time, and (iii) the Unused
Revolving Credit Commitment of such Lender at such time. For purposes of this
definition, the aggregate principal amount of Swing Line Advances owing to the
Swing Line Bank and outstanding at such time and Letter of Credit Advances owing
to the Issuing Bank and the Available Amount of each Letter of Credit (a) shall
be considered to be owed to the Revolving Credit Lenders ratably in accordance
with their respective Revolving Credit Commitments and (b) in the case of
Foreign Currency Swing Line Advances and Letters of Credit denominated in
Foreign Currency, shall be based on the Equivalent in Dollars of the principal
amount thereof on such date of determination.

 

“Responsible Officer” means any officer of any Loan Party or any of its
Subsidiaries.

 

“Revolving Credit Advance” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.

 

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount set forth opposite such Lender’s name on Schedule I
hereto under the caption “Revolving Credit Commitment” or, if such Lender has
entered into one or more Assignment and Acceptances, set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to Section
9.07(d) as such Lender’s “Revolving Credit Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.05.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.

 

“Revolving Credit Note” means a promissory note of a US Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A-1
hereto, evidencing the aggregate indebtedness of such Borrower to such Lender
resulting from the Revolving Credit Advances, Letter of Credit Advances made by
such Lender, as amended, endorsed or replaced.

 

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

 

“Secured Hedge Agreement” means any Hedge Agreement permitted or required by
Article V that is entered into by and between any Loan Party and any Hedge Bank
and that is secured by the Collateral Documents.

 

“Secured Obligations” means, collectively, the “Secured Obligations” defined in
or otherwise covered by the Security Agreement and the Foreign Collateral
Agreements.

 

22



--------------------------------------------------------------------------------

“Secured Parties” means the Agents and the Lender Parties and the Hedge Banks.

 

“Security Agreement” has the meaning specified in Section 3.01(a)(ii).

 

“Seller” means Wacker-Chemie GmbH, as seller under the Purchase Agreement.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Subordinated Debt” means, collectively, any Debt of any Loan Party subordinated
in right and time of payment to the Obligations under the Loan Documents with a
maturity no earlier than a date that is six (6) months after the Termination
Date and containing such other terms and conditions (including, without
limitation, subordination terms, covenants and defaults), in each case as are
satisfactory to the Administrative Agent.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such Person or like board
(irrespective of whether at the time capital stock of any other class or classes
of such Person shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

“Surviving Debt” means Debt of Ceradyne and its Subsidiaries outstanding
immediately before and after giving effect to the Initial Extension of Credit.

 

“Subsidiary Guarantors” means each Subsidiary of Ceradyne listed on Schedule II
hereto and each Subsidiary of the Borrowers that shall be required to execute
and deliver a guaranty pursuant to Section 5.01(j) or (k).

 

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c), or (b) any Lender pursuant to Section 2.02(b).

 

23



--------------------------------------------------------------------------------

“Swing Line Bank” means Wachovia Bank, National Association.

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(c) or the Lenders pursuant to
Section 2.02(b).

 

“Swing Line Facility” has the meaning set forth in Section 2.01(c).

 

“Swing Line Note” means a promissory note of the Foreign Borrower payable to the
order of the Swing Line Bank, in substantially the form of Exhibit A-3 hereto,
evidencing the indebtedness of the Foreign Borrower to the Swing Line Bank
resulting from the Swing Line Advances made by the Swing Line Bank to the
Foreign Borrower, as amended, endorsed or replaced.

 

“Target” has the meaning specified in the Preliminary Statements to this
Agreement.

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Term Advance” has the meaning specified in Section 2.01(a).

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Advances of
the same Type made by the Term Lenders.

 

“Term Commitment” means, with respect to any Term Lender at any time, the amount
set forth opposite such Lender’s name on Schedule I hereto under the caption
“Term Commitment” or, if such Lender has entered into one of more Assignment and
Acceptances, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Term
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

 

“Term Facility” means, at any time, the aggregate amount of the Term Lenders’
Term Commitments at such time.

 

“Term Lender” means any Lender that has a Term Commitment or has made Term
Advances.

 

“Term Note” means a promissory note of a US Borrower payable to the order of any
Term Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of such Borrower to such Lender resulting from the Term Advance
made by such Lender, as amended, endorsed or replaced.

 

“Termination Date” means the earlier of (a) the date of termination in whole of
the Revolving Credit Commitments, the Letter of Credit Commitment and the Term
Commitments pursuant to Section 2.05 or 6.01 and (b)(i) for purposes of the
Revolving Credit Facility, the Swing Line Facility and the Letter of Credit
Facility, August 18, 2009, and (ii) for purposes of the Term Facility, August
18, 2011.

 

“Transaction” means the Acquisition and the Financings.

 

“Transfer” means the transfer to ESK LLC of the Sale Interest and the Sale Share
(as each term is defined in the Purchase Agreement) in ESK KG and ESK GmbH,
respectively,

 

24



--------------------------------------------------------------------------------

taking effect upon registration in the commercial register of ESK KG evidencing
ESK LLC as the legal owner of the Equity Interest of ESK KG.

 

“Type” refers to the distinction between Advances bearing interest at the
Alternate Base Rate and Advances bearing interest at the LIBOR Rate.

 

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York.

 

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, an amount equal to (a) such Lender’s Revolving Credit
Commitment at such time minus (b) the sum of (i) the aggregate principal amount
of all Revolving Credit Advances and Letter of Credit Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate amount of all Swing Line Advances
outstanding at such time (based, in respect of any outstanding Foreign Currency
Swing Line Advances, on the Equivalent in Dollars of such Swing Line Advances as
of such date of determination), (B) the aggregate Available Amount of all
Letters of Credit outstanding at such time and (C) the aggregate principal
amount of all Letter of Credit Advances made by the Issuing Bank pursuant to
Section 2.03(c) and outstanding at such time.

 

“US Borrowers” has the meaning specified in the recital of parties to this
Agreement.

 

“US Borrowers’ Account” means the account of the US Borrowers maintained by the
US Borrowers with Wachovia at its office at its office at 201 South College
Street, Charlotte Plaza 8th Floor, Charlotte, North Carolina 28288, or such
other account as either US Borrower shall specify in writing to the
Administrative Agent.

 

“VAT” means value added tax as provided for in the German Value Added Tax Act
(Umsatzsteuergesetz) and any other tax of a similar nature.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Wachovia” has the meaning specified in the recital of parties to this
Agreement.

 

“WCM” has the meaning specified in the recital of parties to this Agreement.

 

“Withdrawal Liability” has the meaning specified in Section 4201(b) of ERISA.

 

“Working Capital” means the difference between (i) Current Assets of Ceradyne
and its Subsidiaries (excluding cash) and (ii) Current Liabilities of Ceradyne
and its Subsidiaries less the current portion of all long-term Debt of Ceradyne
and its Subsidiaries.

 

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented

 

25



--------------------------------------------------------------------------------

or otherwise modified from time to time in accordance with its terms. All
notices shall be required to be in writing.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(i) (“GAAP”).

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

 

SECTION 2.01. The Advances and the Letters of Credit. (a) The Term Advances.
Each Term Lender severally agrees, on the terms and conditions hereinafter set
forth, to make a single advance (a “Term Advance”) in Dollars to the Escrow
Account on behalf of either or both of the US Borrowers on the Closing Date in
an amount not to exceed such Lender’s Term Commitment at such time. The Term
Borrowing shall consist of Term Advances made simultaneously by the Term Lenders
ratably according to their Term Commitments. Amounts borrowed under this Section
2.01(a) and repaid or prepaid may not be reborrowed.

 

(b) The Revolving Credit Advances. Each Revolving Credit Lender severally
agrees, on the terms and conditions hereinafter set forth, to make advances
(each a “Revolving Credit Advance”) in Dollars to either or both of the US
Borrowers from time to time on any Business Day during the period from the
Closing Date until the Termination Date in respect of the Revolving Credit
Facility in an aggregate amount for each such Advance not to exceed such
Lender’s Unused Revolving Credit Commitment at such time. Each Revolving Credit
Borrowing shall be in an aggregate minimum amount of $2,000,000 in the case of
LIBOR Rate Advances or $1,000,000 in the case of Base Rate Advances, or in each
case an integral multiple of $100,000 in excess thereof (other than a Borrowing
the proceeds of which shall be used solely to repay or prepay in full
outstanding Swing Line Advances or outstanding Letter of Credit Advances) and
shall consist of Revolving Credit Advances made simultaneously by the Revolving
Credit Lenders ratably according to their Revolving Credit Commitments. Within
the limits of each Revolving Credit Lender’s Unused Revolving Credit Commitment
in effect from time to time, the US Borrowers may borrow under this Section
2.01(b), prepay pursuant to Section 2.06(a) and reborrow under this Section
2.01(b).

 

(c) The Swing Line Advances. The Swing Line Bank hereby agrees, subject to the
terms and conditions of this Agreement, to make Swing Line Advances (i) in
Dollars to each US Borrower (each a “Dollar Swing Line Advance”) and (ii) in any
Foreign Currency to the Foreign Borrower (each a “Foreign Currency Swing Line
Advance”), from time to time on any Business Day during the period from the
Closing Date, in the case of the US Borrowers, and from the Acquisition Date, in
respect of the Foreign Borrower, until the Termination Date, in an aggregate
amount (based, in respect of any Swing Line Advances denominated in a Foreign
Currency, or the Equivalent in Dollars determined on the date of delivery of the
applicable Notice of Swing Line Borrowing) not to exceed at any time outstanding
the lesser of: (i) $10,000,000 (the “Swing Line Facility”) and (ii) the
aggregate of the Unused Revolving Credit Commitments of the Lenders at such
time. No Swing Line Advance shall be used for the purpose of funding the payment
of principal of any other Swing Line Advance. Each Swing Line Borrowing shall be
in an amount of $500,000 or an integral multiple of $100,000 in excess thereof
(or the Equivalent thereof in any Foreign Currency determined on the date of
delivery of the applicable Notice of Swing Line Borrowing). Each Dollar Swing
Line Advance shall be made as a Base Rate Advance and each Foreign Currency
Swing Line Advance shall be made as a LIBOR Rate Advance. Within the limits of
the

 

26



--------------------------------------------------------------------------------

 

Swing Line Facility and within the limits referred to in clause (ii) above, the
Borrowers may borrow under this Section 2.01(c), repay pursuant to Section
2.04(c) or prepay pursuant to Section 2.06(a) and reborrow under this Section
2.01(c).

 

(d) The Letters of Credit. The Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue (or cause any Affiliate that is a commercial
bank to issue on its behalf) standby letters of credit (the “Letters of Credit”)
(i) in Dollars for the account of either US Borrower or (ii) in a Foreign
Currency for the account of the Foreign Borrower, from time to time on any
Business Day during the period from the Closing Date, in the case of the US
Borrowers, and from the Acquisition Date, in respect of the Foreign Borrower,
until five (5) days before the Termination Date in respect of the Revolving
Credit Facility in an aggregate Available Amount (based on the Equivalent in
Dollars for each Letter of Credit denominated in a Foreign Currency) (x) for all
Letters of Credit not to exceed at any time the lesser of (1) the Letter of
Credit Facility at such time and (2) the Issuing Bank’s Letter of Credit
Commitment at such time and (y) for each such Letter of Credit not to exceed the
Unused Revolving Credit Commitments of the Revolving Credit Lenders at such
time. No Letter of Credit shall have an expiration date (including all rights of
such US Borrower or the Foreign Borrower, as the case may be, or the beneficiary
to require renewal) later than five (5) days before the Termination Date in
respect of the Revolving Credit Facility or a term of greater than twelve
months, but may by its terms be renewable annually upon written notice (a
“Notice of Renewal”) given to the Issuing Bank that issued such Letter of Credit
and the Administrative Agent on or prior to any date for notice of renewal set
forth in such Letter of Credit but in any event at least ten Business Days prior
to the date of the proposed renewal of such Letter of Credit and upon
fulfillment of the applicable conditions set forth in Article III unless the
Issuing Bank has notified such US Borrower or the Foreign Borrower, as the case
may be (with a copy to the Administrative Agent), on or prior to the date for
notice of termination set forth in such Letter of Credit but in any event at
least 30 Business Days prior to the date of automatic renewal of its election
not to renew such Letter of Credit (a “Notice of Termination”); provided that
the terms of each Letter of Credit that is automatically renewable annually
shall (i) require the Issuing Bank that issued such Letter of Credit to give the
beneficiary named in such Letter of Credit notice of any Notice of Termination,
(ii) permit such beneficiary, upon receipt of such notice, to draw under such
Letter of Credit prior to the date such Letter of Credit otherwise would have
been automatically renewed and (iii) not permit the expiration date (after
giving effect to any renewal) of such Letter of Credit in any event to be
extended to a date later than five (5) days before the Termination Date in
respect of the Revolving Credit Facility. If either a Notice of Renewal is not
given by a US Borrower or the Foreign Borrower, as the case may be, or a Notice
of Termination is given by the Issuing Bank pursuant to the immediately
preceding sentence, such Letter of Credit shall expire on the date on which it
otherwise would have been automatically renewed. Within the limits of the Letter
of Credit Facility, and subject to the limits referred to above, the Borrowers
may request the issuance of Letters of Credit under this Section 2.01(d), repay
any Letter of Credit Advances resulting from drawings thereunder pursuant to
Section 2.04(d) and request the issuance of additional Letters of Credit under
this Section 2.01(d).

 

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in Section
2.02(b) or 2.03, each Borrowing (other than a Swing Line Borrowing) shall be
made on notice, given not later than 1:00 P.M. (Charlotte time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of LIBOR Rate Advances, or the same Business Day as the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances,
by either US Borrower to the Administrative Agent, which shall give to each
Appropriate Lender prompt notice thereof. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone or electronic mail, confirmed
immediately in writing (by facsimile), or by telex or telecopier, in
substantially the form of Exhibit B-1 hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Facility under which such Borrowing is to be
made, (iii) Type of Advances comprising such Borrowing, (iv) aggregate amount of
such Borrowing and (v) in the case of a Borrowing consisting of LIBOR Rate
Advances, initial Interest

 

27



--------------------------------------------------------------------------------

Period for each such Advance. Each Appropriate Lender shall, before 1:00 P.M.
(Charlotte time) on the date of such Borrowing, make available for the account
of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such Lender’s ratable portion
of such Borrowing in accordance with the respective Commitments under the
applicable Facility of such Lender and the other Appropriate Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to such US Borrower by crediting the US Borrowers’
Account; provided, however, that, in the case of any Revolving Credit Borrowing,
the Administrative Agent shall first make a portion of such funds equal to the
aggregate principal amount of Swing Line Advances and any Letter of Credit
Advances made by the Swing Line Bank and Issuing Bank, respectively, and by any
other Revolving Credit Lender and outstanding on the date of such Revolving
Credit Borrowing, plus interest accrued and unpaid thereon to and as of such
date, available to the Swing Line Bank and the Issuing Bank, and such other
Revolving Credit Lenders for repayment of such outstanding Swing Line Advances
and Letter of Credit Advances on a pro rata basis.

 

(b) Each Swing Line Borrowing shall be made on notice (i) in the case of Dollar
Swing Line Advances, given not later than 1:00 P.M. (Charlotte time) on the date
of the proposed Swing Line Borrowing, by either US Borrower to the Swing Line
Bank and the Administrative Agent and (ii) in the case of Foreign Currency Swing
Line Advances, given not later than 10:00 A.M. (Local Time) on the date of the
proposed Foreign Currency Swing Line Advance, by the Foreign Borrower to the
Swing Line Bank, the Administrative Agent and its Correspondent. Each such
notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be
by telephone or electronic mail, confirmed immediately in writing (by
facsimile), or by telex or telecopier, in substantially the form of Exhibit B-2
hereto, specifying therein the requested (i) date of such Borrowing, and (ii)
amount and Applicable Currency of such Borrowing. The Swing Line Bank will make
the amount thereof available to the Administrative Agent (i) at the
Administrative Agent’s Account (in the case of Dollar Swing Line Advances) and
(ii) and at the office of the Correspondent (in the case of Foreign Currency
Swing Line Advances), in same day funds in the currency requested by such
Borrower. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to such US Borrower or the
Foreign Borrower, as the case may be, in the currency requested by such Borrower
by crediting the US Borrowers’ Account or the Foreign Borrower’s Account, as the
case may be, or depositing such funds in any other account designated by such US
Borrower or the Foreign Borrower, as the case may be. Upon written demand by the
Swing Line Bank, with a copy of such demand to the Administrative Agent, each
other Revolving Credit Lender shall purchase from the Swing Line Bank, and the
Swing Line Bank shall sell and assign to each such other Revolving Credit
Lender, such other Revolving Credit Lender’s Pro Rata Share of such outstanding
Swing Line Advance in the Applicable Currency as of the date of such demand, by
making available for the account of its Applicable Lending Office to the
Administrative Agent for the account of the Swing Line Bank, by deposit to the
Administrative Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount in the Applicable Currency of such
Swing Line Advance to be purchased by such Revolving Credit Lender. Each
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.02(b) in respect of Swing Line
Advances is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a
bankruptcy or similar proceeding or any other Default or an Event of Default or
the termination of the Commitments, and that each such payment shall be made
without any off-set, abatement, withholding or reduction whatsoever. The
Borrowers hereby agree to each such sale and assignment. Each Revolving Credit
Lender agrees to purchase its Pro Rata Share of an outstanding Swing Line
Advance in the Applicable Currency on (i) the Business Day on which demand
therefor is made by the Swing Line Bank, provided that notice of such demand is
given not later than 1:00 P.M. (Charlotte time) on such Business Day or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. Upon any such assignment by the Swing Line Bank to

 

28



--------------------------------------------------------------------------------

any other Revolving Credit Lender of a portion of a Swing Line Advance, the
Swing Line Bank represents and warrants to such other Revolving Credit Lender
that the Swing Line Bank is the legal and beneficial owner of such interest
being assigned by it, but makes no other representation or warranty and assumes
no responsibility with respect to such Swing Line Advance, the Loan Documents or
any Loan Party. If and to the extent that any Revolving Credit Lender shall not
have so made the amount of such Swing Line Advance in the Applicable Currency
available to the Administrative Agent, such Revolving Credit Lender agrees to
pay to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by the Swing Line Bank
until the date such amount is paid to the Administrative Agent, (i) in the case
of Dollar Swing Line Advances, at the Federal Funds Rate and (ii) in the case of
Foreign Currency Swing Line Advances, at the Administrative Agent’s average
daily cost of carrying such amount. If such Revolving Credit Lender shall pay to
the Administrative Agent such amount for the account of the Swing Line Bank on
any Business Day, such amount so paid in respect of principal shall constitute a
Swing Line Advance made by such Revolving Credit Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Swing
Line Advance made by the Swing Line Bank shall be reduced by such amount on such
Business Day.

 

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the US
Borrowers may not select LIBOR Rate Advances for (A) the initial Borrowing
hereunder, and (B) until the earlier of (x) seven days following the Closing
Date and (y) the completion of the primary syndication of the Facilities, as
determined by the Arranger or if the obligation of the Appropriate Lenders to
make LIBOR Rate Advances shall then be suspended pursuant to Section 2.09 or
2.10 and (ii) the Revolving Credit Advances may not be outstanding as part of
more than eight separate Borrowings with more than eight different Interest
Periods.

 

(d) Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the US Borrowers or the Foreign Borrower, as the case
may be. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of LIBOR Rate Advances, the US Borrowers shall
indemnify each Appropriate Lender against any loss, cost or expense incurred by
such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.

 

(e) Unless the Administrative Agent shall have received written notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and such Borrower severally agree to repay or pay to the Administrative
Agent forthwith on demand such corresponding amount and to pay interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid or paid to the Administrative Agent, at (i) in
the case of such Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.

 

29



--------------------------------------------------------------------------------

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

 

(g) The Administrative Agent may conclusively rely on the purported genuineness
of all telephonic notices, without any responsibility or liability, except for
its own gross negligence or willful misconduct.

 

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, (i) in the case of Letters of Credit denominated in Dollars, given not
later than 1:00 P.M. (Charlotte time) on or prior to the third Business Day
prior to the date of the proposed issuance of such Letter of Credit by either US
Borrower to the Issuing Bank and (ii) in the case of Letters of Credit
denominated in a Foreign Currency, given not later than 12:00 A.M. (Local Time)
on the third Business Day prior to the date of the proposed issuance of such
Letter of Credit by the Foreign Borrower, to the Correspondent of the Issuing
Bank, which in each case shall give to the Administrative Agent and each
Revolving Credit Lender prompt notice thereof by telecopier or electronic
communication. Each such notice of issuance of a Letter of Credit (a “Notice of
Issuance”) shall be by telephone or electronic mail, confirmed immediately in
writing (by facsimile), or by telex or telecopier, substantially in the form of
Exhibit B-3 hereto, specifying therein the requested (i) date of such issuance
(which shall be a Business Day), (ii) Applicable Currency, (iii) Available
Amount of such Letter of Credit (which amount shall not be less than $25,000 (or
the Equivalent in Dollars thereof) (or such other amount as approved by the
Administrative Agent and the Issuing Bank), (iv) expiration date of such Letter
of Credit, (v) name and address of the beneficiary of such Letter of Credit and
(vi) form of such Letter of Credit, and shall be accompanied by such application
and agreement for letter of credit as the Issuing Bank may specify to such US
Borrower or the Foreign Borrower, as the case may be, for use in connection with
such requested Letter of Credit (a “Letter of Credit Agreement”). If (A) the
requested form of such Letter of Credit is acceptable to the Issuing Bank in its
sole discretion and (B) it has not received notice of objection to such issuance
from the Required Lenders, the Issuing Bank will, upon fulfillment of the
applicable conditions set forth in Article III, make such Letter of Credit
available to such US Borrower at its office referred to in Section 9.02 or to
the Foreign Borrower at the Office of the Correspondent, as the case may be, or
as otherwise agreed with such US Borrower or the Foreign Borrower in connection
with such issuance. In the event and to the extent that the provisions of any
Letter of Credit Agreement shall conflict with this Agreement, the provisions of
this Agreement shall govern.

 

(b) Letter of Credit Reports. The Issuing Bank shall furnish (i) to the
Administrative Agent on the first Business Day of each week a written report
summarizing issuance and expiration dates of Letters of Credit issued during the
previous week and drawings during such week under all Letters of Credit, (ii) to
each Revolving Credit Lender on the first Business Day of each month a written
report summarizing issuance and expiration dates of Letters of Credit issued
during the preceding month and drawings during such month under all Letters of
Credit and (iii) to the Administrative Agent and each Revolving Credit Lender on
the first Business Day of each calendar quarter a written report setting forth
the average daily aggregate Available Amount (based, in respect of any Letters
of Credit that are denominated in a Foreign Currency, on the Equivalent in
Dollars of such Letter of Credit as of such date of determination) during the
preceding calendar quarter of all Letters of Credit.

 

(c) Participations in Letters of Credit. Upon the issuance of a Letter of Credit
by the Issuing Bank under Section 2.03(a), the Issuing Bank shall be deemed,
without further action by any party hereto, to have sold to each Revolving
Credit Lender, and each such Revolving Credit Lender shall be deemed, without
further action by any party hereto, to have purchased from the Issuing Bank, a

 

30



--------------------------------------------------------------------------------

 

participation in such Letter of Credit in an amount for each Revolving Credit
Lender equal to such Lender’s Pro Rata Share of the Available Amount of such
Letter of Credit, effective upon the issuance of such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay such Lender’s Pro Rata Share
of each L/C Disbursement made by the Issuing Bank and not reimbursed by the US
Borrowers or the Foreign Borrower forthwith on the date due as provided in
Section 2.04(d) (or which has been so reimbursed but must be returned or
restored by the Issuing Bank because of the occurrence of an event specified in
Section 6.01(f) or otherwise) by making available for the account of its
Applicable Lending Office to the Administrative Agent for the account of the
Issuing Bank by deposit to the Administrative Agent’s Account, in same day funds
in the Applicable Currency, an amount equal to such Lender’s Pro Rata Share of
such L/C Disbursement. Each Revolving Credit Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this Section 2.03(c) in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a bankruptcy or similar proceeding or any other Default or an
Event of Default or the termination of the Commitments, and that each such
payment shall be made without any off-set, abatement, withholding or reduction
whatsoever. If and to the extent that any Revolving Credit Lender shall not have
so made the amount of such L/C Disbursement available to the Administrative
Agent in the Applicable Currency, such Revolving Credit Lender agrees to pay to
the Administrative Agent forthwith on demand such amount in the Applicable
Currency together with interest thereon, for each day from the date such L/C
Disbursement is due pursuant to Section 2.04(d) until the date such amount is
paid to the Administrative Agent (i) in the case of Letters of Credit
denominated in Dollars, at the Federal Funds Rate and (ii) in the case of
Letters of Credit denominated in a Foreign Currency, at the Administrative
Agent’s average cost of carrying such amount, in such case for its account or
the account of the Issuing Bank, as applicable. If such Lender shall pay to the
Administrative Agent such amount for the account of the Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Letter of Credit Advance made by such Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Letter of Credit
Advance made by the Issuing Bank shall be reduced by such amount on such
Business Day.

 

(d) Drawing and Reimbursement. The payment by the Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by the Issuing Bank of a Letter of Credit Advance, which shall be a
Base Rate Advance, in the amount of such draft.

 

(e) Failure to Make Letter of Credit Advances. The failure of any Lender to make
the Letter of Credit Advance to be made by it on the date specified in Section
2.03(c) shall not relieve any other Lender of its obligation hereunder to make
its Letter of Credit Advance on such date, but no Lender shall be responsible
for the failure of any other Lender to make the Letter of Credit Advance to be
made by such other Lender on such date

 

(f) Applicability of ISP98. Unless otherwise expressly agreed by the Issuing
Bank and the US Borrowers or the Foreign Borrower, as the case may be, when a
Letter of Credit is issued, the rules of the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance) shall
apply to each Letter of Credit.

 

31



--------------------------------------------------------------------------------

SECTION 2.04. Repayment of Advances. (a) Term Advances. The US Borrowers shall
repay to the Administrative Agent for the ratable account of the Term Lenders
the aggregate outstanding principal amount of the Term Advances on the following
dates in amounts indicated (which amounts shall be reduced as a result of the
application of prepayments in accordance with Section 2.06):

 

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

December 31, 2004

   $ 275,000

March 31, 2005

   $ 275,000

June 30, 2005

   $ 275,000

September 30, 2005

   $ 275,000

December 31, 2005

   $ 275,000

March 31, 2006

   $ 275,000

June 30, 2006

   $ 275,000

September 30, 2006

   $ 275,000

December 31, 2006

   $ 275,000

March 31, 2007

   $ 275,000

June 30, 2007

   $ 275,000

September 30, 2007

   $ 275,000

December 31, 2007

   $ 275,000

March 31, 2008

   $ 275,000

June 30, 2008

   $ 275,000

September 30, 2008

   $ 275,000

December 31, 2008

   $ 275,000

March 31, 2009

   $ 275,000

June 30, 2009

   $ 275,000

September 30, 2009

   $ 275,000

December 31, 2009

   $ 275,000

March 31, 2010

   $ 275,000

June 30, 2010

   $ 275,000

September 30, 2010

   $ 275,000

December 31, 2010

   $ 275,000

March 31, 2011

   $ 275,000

June 30, 2011

   $ 275,000

Termination Date

   $ 102,575,000

 

it being understood that the final principal installment shall be repaid on the
Termination Date in respect of the Term Facility and in any event shall be in an
amount equal to the aggregate principal amount of the Term Advances outstanding
on such date.

 

(b) Revolving Credit Advances. The US Borrowers shall repay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders on
the Termination Date in respect of the Revolving Credit Facility the aggregate
principal amount of the Revolving Credit Advances then outstanding.

 

(c) Swing Line Advances. The Borrowers shall repay to the Administrative Agent
for the account of the Swing Line Bank and each other Lender that has made a
Swing Line Advance the outstanding principal amount of each Swing Line Advance
made by each of them on the earlier of such repayment date as is agreed to by
the Swing Line Bank in respect of such Swing Line Advance and the Termination
Date.

 

(d) Letter of Credit Advances. (i) The Borrowers shall repay to the
Administrative Agent for the account of the Issuing Bank and each other
Revolving Credit Lender that has made a Letter of Credit Advance on the earlier
of demand and the Termination Date in respect of the Revolving Credit Facility
the outstanding principal amount of each Letter of Credit Advance made by each
of them.

 

32



--------------------------------------------------------------------------------

(ii) The Obligations of the Borrowers and the Revolving Credit Lenders with
respect to Letters of Credit under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances:

 

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

 

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrowers in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

 

(C) the existence of any claim, set-off, defense or other right that the
Borrowers may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(E) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft, certificate or other document that does not strictly comply with the
terms of such Letter of Credit;

 

(F) any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranty or any other guarantee, for all or any of the Obligations of
the Borrowers in respect of the L/C Related Documents; or

 

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrowers or a guarantor.

 

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional. The
Borrowers may, upon at least five Business Days’ written notice to the
Administrative Agent, terminate in whole or reduce in part the Unused Revolving
Credit Commitments; provided, however, that each partial reduction of such
Facility (i) shall be in an aggregate amount of $2,000,000 or an integral
multiple of $100,000 in excess thereof, (ii) shall be made ratably among the
Appropriate Lenders in accordance with their Commitments with respect to such
Facility, and (iii) shall proportionately reduce the Letter of Credit Facility
and the Swing Line Facility.

 

33



--------------------------------------------------------------------------------

(b) Mandatory. From time to time upon each repayment or prepayment of the Term
Advances, the aggregate Term Commitments of the Term Lenders shall be
automatically and permanently reduced, on a pro rata basis, by an amount equal
to the amount by which the aggregate Term Commitments immediately prior to such
reduction exceed the aggregate unpaid principal amount of the Term Advances then
outstanding (after giving effect to any such repayment or prepayment thereof).

 

SECTION 2.06. Prepayments. (a) Optional. The Borrowers may, upon at least three
Business Days’ notice to the Administrative Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrowers shall, prepay the outstanding aggregate principal amount of the
Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the aggregate
principal amount prepaid; provided, however, that (i) each partial prepayment
shall be in an aggregate principal amount of $1,000,000 or an integral multiple
of $100,000 in excess thereof and (ii) if any prepayment of a LIBOR Rate Advance
is made on a date other than the last day of an Interest Period for such
Advance, the Borrowers shall also pay any amounts owing pursuant to Section
9.04(c). Each such prepayment of any Term Advances shall be applied ratably to
the installments thereof.

 

(b) Mandatory. (i) The Borrowers shall, on or before the 120th Day following the
end of each Fiscal Year, prepay an aggregate principal amount of the Advances
comprising part of the same Borrowings and deposit an amount in the L/C
Collateral Account in an amount equal to 50% of the amount of Excess Cash Flow
for such Fiscal Year. No such prepayment shall reduce the Commitments under the
Revolving Credit Facility or the Letter of Credit Facility or the Swing Line
Facility. Each such prepayment shall be applied ratably first to the Term
Facility pro rata to the scheduled amortization payments thereof and second to
the Revolving Credit Facility as set forth in clause (v) below.

 

(ii) The Borrowers shall, on the date of receipt of the Net Cash Proceeds by
Ceradyne or any of its Subsidiaries from (A) the sale, lease, transfer or other
disposition of any assets of Ceradyne or any of its Subsidiaries (other than any
sale, lease, transfer or other disposition of assets pursuant to clause (i),
(ii), (iii), (iv), (v), (vi) or (vii) of Section 5.02(e)), (B) the incurrence or
issuance by Ceradyne or any of its Subsidiaries of any Debt (other than Debt
incurred or issued pursuant to Section 5.02(b) but including Debt incurred or
issued pursuant to Section 5.02(b)(iii)(I)), (C) the sale or issuance by
Ceradyne or any of its Subsidiaries of any Equity Interests (including, without
limitation, receipt of any capital contribution) and (D) any Extraordinary
Receipt received by or paid to or for the account of Ceradyne or any of its
Subsidiaries and not otherwise included in clause (A), (B) or (C) above, prepay
an aggregate principal amount of the Advances comprising part of the same
Borrowings and deposit an amount in the L/C Collateral Account in an amount
equal to (x) 100% of the amount of such Net Cash Proceeds in the case of clauses
(A), (B) and (D), and (y) 50% of the amount of such Net Cash Proceeds, in the
case of clause (C). Each such prepayment shall be applied ratably first to the
Term Facility pro rata to the scheduled amortization payments thereof and second
to the Revolving Credit Facility to be applied as set forth in clause (v) below.

 

(iii) The Borrowers shall, on each Business Day, prepay an aggregate principal
amount of the Revolving Credit Advances comprising part of the same Borrowings,
the Letter of Credit Advances and the Swing Line Advances and deposit an amount
in the L/C Collateral Account in an amount equal to the amount by which (A) the
sum of the aggregate principal amount of (x) the Revolving Credit Advances, (y)
the Swing Line Advances (based, in respect of any outstanding Foreign Currency
Swing Line Advances, on the Equivalent in Dollars of such Swing Line Advances as
of such date of determination) and (z) the Letter of Credit Advances then
outstanding plus the aggregate Available Amount of all Letters of Credit then
outstanding (based, in respect of any Letters of Credit that are denominated in
a Foreign Currency, on the Equivalent in Dollars of such Letter of Credit as of
such date of determination) exceeds (B) the Revolving Credit Facility on such
Business Day.

 

34



--------------------------------------------------------------------------------

(iv) The Borrowers shall, on each Business Day, pay to the Administrative Agent
for deposit in the L/C Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the L/C Collateral Account to equal the amount by
which the aggregate Available Amount of all Letters of Credit (based, in respect
of any Letters of Credit that are denominated in a Foreign Currency, on the
Equivalent in Dollars of such Letter of Credit as of such date of determination)
then outstanding exceeds the Letter of Credit Facility on such Business Day.

 

(v) Prepayments of the Revolving Credit Facility made pursuant to clause (i),
(ii) or (iii) shall be first applied to prepay Letter of Credit Advances then
outstanding until such Advances are paid in full and second applied to repay
Swing Line Advances then outstanding until such Advances are paid in full and
third applied to prepay Revolving Credit Advances then outstanding comprising
part of the same Borrowings until such Advances are paid in full and fourth
deposited in the L/C Collateral Account to cash collateralize 100% of the
Available Amount of the Letters of Credit then outstanding (based, in respect of
any Letters of Credit that are denominated in a Foreign Currency, on the
Equivalent in Dollars of such Letter of Credit as of such date of
determination). Upon the drawing of any Letter of Credit for which funds are on
deposit in the L/C Collateral Account, such funds shall be applied to reimburse
the Issuing Bank or Revolving Credit Lenders, as applicable.

 

(vi) The Administrative Agent may in its sole discretion, but unless requested
in writing to do so by any Revolving Credit Lender shall not be required to,
calculate the Equivalent in Dollars of any Foreign Currency Swing Line Advance
or any Letter of Credit denominated in a Foreign Currency or other amount at any
other time for purposes of determining compliance with the provisions of clauses
(iii), (iv) and (v) above.

 

(c) All prepayments under subsection (b) shall be made together with accrued
interest to the date of such prepayment on the principal amount prepaid,
together with any amounts owing pursuant to Section 9.04(c).

 

(d) No prepayment made pursuant to this Section 2.06 shall affect the
obligations of each Loan Party under any Hedge Agreement, which obligations
shall remain in full force and effect notwithstanding such prepayment, subject
to the terms of such Hedge Agreement.

 

(e) Any Term Lender may elect (upon such election, such Term Lender being a
“Declining Lender”), by notice to the Administrative Agent in writing (or by
telecopy or telephone promptly confirmed in writing) by 12:00 p.m. (Charlotte
time), at least two Business Days prior to any prepayment of Term Advances
required to be made by the US Borrowers for the account of such Declining Lender
pursuant to this Section 2.06(e), not to accept the portion of such prepayment
to which such Declining Lender would be entitled and upon such election, such
declined amount shall be applied instead to prepay a portion of the Revolving
Credit Advances in accordance with this subsection 2.06(e). On the date of such
prepayment (the “Prepayment Date”), (i) an amount equal to that portion of the
prepayment required to be made to the Term Lenders other than the Declining
Lenders (such Term Lenders being the “Accepting Lenders”) shall be applied by
the Administrative Agent on behalf of the US Borrowers to prepay Term Advances
owing to such Accepting Lenders on a pro rata basis as provided above, and (ii)
the remaining portion of such prepayment that would otherwise have been applied
to prepay Advances under the Term Facility owing to Declining Lenders shall
instead either be (A) applied ratably to prepay the remaining Revolving Credit
Advances owing to Revolving Credit Lenders as provided above, or (B) credited to
the US Borrowers’ Account, at the discretion of the US Borrowers; provided, that
on prepayment in full of all Term Advances owing to Accepting Lenders and all
Revolving Credit Advances owing to Revolving Credit Lenders, the remainder of
such amounts under subsection (ii) shall be applied ratably to prepay Term
Advances owing to Declining Lenders.

 

35



--------------------------------------------------------------------------------

SECTION 2.07. Interest. (a) Scheduled Interest. The Borrowers shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

 

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Alternate
Base Rate in effect from time to time plus (B) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

 

(ii) LIBOR Rate Advances. During such periods as such Advance is a LIBOR Rate
Advance, a rate per annum equal at all times during each Interest Period for
such Advance to the sum of (A) the LIBOR Rate for such Interest Period for such
Advance plus (B) the Applicable Margin in effect on the first day of such
Interest Period, payable in arrears on the last day of such Interest Period and,
if such Interest Period has a duration of more than three months, on each day
that occurs during such Interest Period every three months from the first day of
such Interest Period and on the date such LIBOR Rate Advance shall be Converted
or paid in full.

 

(b) Default Interest. Upon the occurrence and during the continuance of a
Default or an Event of Default, the Administrative Agent may, and upon the
request of the Required Lenders shall, require that the Borrowers pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Advance owing to
each Lender Party, payable in arrears on the dates referred to in clause (i) or
(ii) of Section 2.07(a), as applicable, and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
such Advance pursuant to clause (i) or (ii) of Section 2.07(a), as applicable,
and (ii) to the fullest extent permitted by applicable law, the amount of any
interest, fees or other amount payable under this Agreement or any other Loan
Document to any Agent or any Lender Party that is not paid when due, from the
date such amount shall be due until such amount shall be paid in full, payable
in arrears on the date such amount shall be paid in full and on demand, at a
rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid (without giving effect to this Section 2.07(b)), in the case
of interest, on the Type of Advance on which such interest has accrued pursuant
to clause (i) or (ii) of Section 2.07(a), as applicable, and, in all other
cases, on Base Rate Advances pursuant to clause (i) of Section 2.07(a);
provided, however, that following the acceleration of the Advances, or the
giving of notice by the Administrative Agent to accelerate the Advances,
pursuant to Section 6.01, Default Interest shall accrue and be payable hereunder
whether or not previously required by the Administrative Agent.

 

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a Notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period”, the Administrative Agent shall
give notice to the applicable Borrower and each Appropriate Lender of the
applicable Interest Period and the applicable interest rate determined by the
Administrative Agent for purposes of clause (a)(i) or (a)(ii) above.

 

SECTION 2.08. Fees. (a) Commitment Fee. The US Borrowers shall pay to the
Administrative Agent for the account of the Revolving Credit Lenders a
commitment fee, from and including the date hereof in the case of each Initial
Lender and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender until, in
each case, the Termination Date, payable in arrears quarterly on the last day of
each March, June, September and December, commencing September 30, 2004, and on
the Termination Date in respect of the Revolving Credit Facility, at the
Applicable Commitment Fee Percentage of the sum of the average daily Unused

 

36



--------------------------------------------------------------------------------

Revolving Credit Commitment of such Lender. For purposes of this Section
2.08(a), Swing Line Advances will not reduce the Unused Revolving Credit
Commitment.

 

(b) Letter of Credit Fees, Etc. (i) The Borrowers shall pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commission, payable in arrears quarterly on the last day of each March, June,
September and December, commencing September 30, 2004, and on the Termination
Date in respect of the Letter of Credit Facility, on such Lender’s Pro Rata
Share of the average daily aggregate Available Amount during such quarter of all
Letters of Credit of the Applicable Margin for LIBOR Rate Advances under the
Revolving Credit Facility. Upon the occurrence and during the continuance of a
Default or an Event of Default, the amount of commission payable by the
Borrowers under this clause (b)(i) shall be increased by 2% per annum.

 

(ii) The Borrowers shall pay to the Issuing Bank, for its own account, such
commissions, issuance fees, fronting fees, transfer fees and other fees and
charges in connection with the issuance or administration of each Letter of
Credit as the Borrowers and the Issuing Bank shall agree, with the initial
fronting fee to be 0.25% per annum on the Available Amount of all Letters of
Credit payable quarterly in arrears on the last day of each March, June,
September and December, commencing September 30, 2004.

 

(c) Agents’ Fees. The US Borrowers shall pay to the Arranger and the
Administrative Agent for their respective own accounts such fees as may from
time to time be agreed between the US Borrowers and such Agent, including
pursuant to the Fee Letter.

 

SECTION 2.09. Conversion of Advances. (a) Optional. The US Borrowers may on any
Business Day, upon notice (a “Notice of Conversion”) given to the Administrative
Agent not later than 1:00 P.M. (Charlotte time) on the third Business Day prior
to the date of the proposed Conversion, in substantially the form of Exhibit B-4
hereto and subject to the provisions of Sections 2.07 and 2.10, Convert all or
any portion of the Advances of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that any Conversion of LIBOR Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such LIBOR Rate Advances, any Conversion of Base Rate
Advances into LIBOR Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(c), no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(c) and each
Conversion of Advances comprising part of the same Borrowing under any Facility
shall be made ratably among the Appropriate Lenders in accordance with their
Commitments under such Facility. Each such notice of Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion, (ii)
the Advances to be Converted and (iii) if such Conversion is into LIBOR Rate
Advances, the duration of the initial Interest Periods for such Advances. Each
notice of Conversion shall be irrevocable and binding on the US Borrowers.

 

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
LIBOR Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $2,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(ii) If the US Borrowers shall fail to select the duration of any Interest
Period for any LIBOR Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the US Borrowers and the Appropriate Lenders, whereupon
each such LIBOR Rate Advance shall automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance.

 

(iii) Upon the occurrence and during the continuance of any Default, (A) each
LIBOR Rate Advance will automatically, on the last day of the then existing
Interest Period therefor,

 

37



--------------------------------------------------------------------------------

Convert into a Base Rate Advance, (B) the obligation of the Lenders to make, or
to Convert Advances into, LIBOR Rate Advances shall be suspended, and (C) at the
request of the Required Lenders, the aggregate amount of any Foreign Currency
Swing Line Advances then outstanding shall be converted into the Equivalent in
Dollars as determined on the date of such Default.

 

SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation or (ii)
the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining LIBOR Rate Advances or of agreeing to issue or of issuing
or maintaining or participating in Letters of Credit or of agreeing to make or
of making or maintaining Swing Line Advances or Letter of Credit Advances
(excluding, for purposes of this Section 2.10, any such increased costs
resulting from (x) Taxes or Other Taxes (as to which Section 2.12 shall govern)
and (y) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender Party is organized or has its Applicable Lending
Office or any political subdivision thereof), then the Borrowers shall from time
to time, upon demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party additional amounts sufficient to compensate such Lender Party for
such increased cost; provided, however, that a Lender Party claiming additional
amounts under this Section 2.10(a) agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost that may
thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party. A certificate as to
the amount of such increased cost, submitted to the Borrowers by such Lender
Party, shall be conclusive and binding for all purposes, absent manifest error.

 

(b) If, due to either (i) the introduction or effectiveness of or any change in
or in the interpretation of any law or regulation or (ii) the compliance with
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
amount of capital required or expected to be maintained by any Lender Party or
any corporation controlling such Lender Party as a result of or based upon the
existence of such Lender Party’s commitment to lend or to issue or participate
in Letters of Credit hereunder and other commitments of such type or the
issuance or maintenance of or participation in the Letters of Credit (or similar
contingent obligations), then, upon demand by such Lender Party or such
corporation (with a copy of such demand to the Administrative Agent), the
Borrowers shall pay to the Administrative Agent for the account of such Lender
Party, from time to time as specified by such Lender Party, additional amounts
sufficient to compensate such Lender Party in the light of such circumstances,
to the extent that such Lender Party reasonably determines such increase in
capital to be allocable to the existence of such Lender Party’s commitment to
lend or to issue or participate in Letters of Credit hereunder or to the
issuance or maintenance of or participation in any Letters of Credit. A
certificate as to such amounts submitted to the Borrowers by such Lender Party
shall be conclusive and binding for all purposes, absent manifest error.

 

(c) If, with respect to any LIBOR Rate Advances under any Facility, Lenders owed
at least 51% of the then aggregate unpaid principal amount thereof notify the
Administrative Agent that the LIBOR Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Lenders of making, funding
or maintaining their LIBOR Rate Advances for such Interest Period, the
Administrative Agent shall forthwith so notify the US Borrowers and the
Appropriate Lenders, whereupon (i) each such LIBOR Rate Advance under such
Facility will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, LIBOR Rate Advances
shall be suspended

 

38



--------------------------------------------------------------------------------

until the Administrative Agent shall notify the US Borrowers that such Lenders
have determined that the circumstances causing such suspension no longer exist.

 

(d) Notwithstanding any other provision of this Agreement, if the introduction
or effectiveness of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its LIBOR Lending
Office to perform its obligations hereunder to make LIBOR Rate Advances or to
continue to fund or maintain LIBOR Rate Advances hereunder, then, on notice
thereof and demand therefor by such Lender to the Borrowers through the
Administrative Agent, (i) each LIBOR Rate Advance under each Facility under
which such Lender has a Commitment will automatically, upon such demand, Convert
into a Base Rate Advance and (ii) the obligation of the Appropriate Lenders to
make, or to Convert Advances into, LIBOR Rate Advances shall be suspended until
the Administrative Agent shall notify the US Borrowers that such Lender has
determined that the circumstances causing such suspension no longer exist.

 

(e) In the event that the Administrative Agent, the Swing Line Lender or the
Issuing Bank shall have determined that by reason of circumstances affecting the
foreign exchange and interbank markets generally, deposits in Foreign Currency
in the applicable amounts are not being offered to the Administrative Agent, the
Swing Line Lender or the Issuing Bank, or that a fundamental change has occurred
in the foreign exchange or interbank markets with respect to any Foreign
Currency (including, without limitation, changes in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls), then the obligation of the Swing Line Bank to make Foreign
Currency Swing Line Advances and of the Issuing Bank to issue Letters of Credit
denominated in a Foreign Currency shall be suspended until the Administrative
Agent shall notify the Borrowers that the circumstances causing such suspension
no longer exist.

 

SECTION 2.11. Payments and Computations. (a) The Borrowers shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off, in immediately available funds to the Administrative Agent, for the
account of the Lenders entitled to such payment or the Swing Line Bank, as the
case may be, (i) in the case of payments of principal and interest with respect
to Advances (other than Foreign Currency Swing Line Advances and Letters of
Credit issued in a Foreign Currency), not later than 1:00 P.M. (Charlotte time)
on the day when due in Dollars to the Administrative Agent at the Administrative
Agent’s Account in same day funds, and (ii) in the case of payments of principal
and interest with respect to Foreign Currency Swing Line Advances or any
reimbursement obligation relating to a Letter of Credit issued in a Foreign
Currency, in the Applicable Currency in which such Swing Line Advance or Letter
of Credit was made, not later than 12:00 noon (Local Time) on the day when due
to the Administrative Agent at the Payment Office in same day funds, with
payments being received by the Administrative Agent after such time being deemed
to have been received on the next succeeding Business Day. The Administrative
Agent will promptly thereafter cause like funds to be distributed (i) if such
payment by such Borrower is in respect of principal, interest, commitment fees
or any other Obligation then payable hereunder and under the Notes to more than
one Lender Party, to such Lender Parties for the account of their respective
Applicable Lending Offices ratably in accordance with the amounts of such
respective Obligations then payable to such Lender Parties and (ii) if such
payment by such Borrower is in respect of any Obligation then payable hereunder
to one Lender Party, to such Lender Party for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 9.07(d),
from and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender Party assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.

 

39



--------------------------------------------------------------------------------

(b) The Borrowers hereby authorize each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or, in the case of a Lender, under the Note held by such Lender, to
charge from time to time, to the fullest extent permitted by law, against any or
all of such Borrower’s accounts with such Lender Party or such Affiliate any
amount so due.

 

(c) All computations of interest based on the Alternate Base Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the LIBOR Rate or the
Federal Funds Rate and of fees and Letter of Credit commissions shall be made by
the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment or letter of
credit fee or commission, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of LIBOR Rate Advances
to be made in the next following calendar month, such payment shall be made on
the next preceding Business Day.

 

(e) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to any Lender Party
hereunder that the Borrowers will not make such payment in full, the
Administrative Agent may assume that the Borrowers have made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each such Lender
Party on such due date an amount equal to the amount then due such Lender Party.
If and to the extent the Borrowers shall not have so made such payment in full
to the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Agents and the Lender Parties under or in respect
of this Agreement and the other Loan Documents on any date, such payment shall
be distributed by the Administrative Agent and applied by the Agents and the
Lender Parties in the following order of priority:

 

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Agents
on such date;

 

(ii) second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Bank and the Swing Line
Bank (in each case, solely in its capacity as such) under or in respect of this
Agreement and the other Loan Documents on such date, ratably based upon the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Issuing Bank and the Swing Line Bank on such date;

 

40



--------------------------------------------------------------------------------

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Sections 8.04 hereof,
Section 24 of the Security Agreement and any similar section of any of the other
Loan Documents on such date, ratably based upon the respective aggregate amounts
of all such indemnification payments, costs and expenses owing to the Lenders on
such date;

 

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12
hereof on such date, ratably based upon the respective aggregate amounts thereof
owing to the Administrative Agent and the Lender Parties on such date;

 

(v) fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08(a) on such date, ratably based upon the respective
aggregate Commitments of the Lenders under the Facilities on such date;

 

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrowers under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under Section
2.07(b) on such date, ratably based upon the respective aggregate amounts of all
such interest owing to the Administrative Agent and the Lender Parties on such
date;

 

(vii) seventh, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;

 

(viii) eighth, ratably to (A) the payment of the principal amount of all of the
outstanding Advances that is due and payable to the Administrative Agent and the
Lender Parties on such date, ratably based upon the respective aggregate amounts
of all such principal owing to the Administrative Agent and the Lender Parties
on such date; (B) the payment of all amounts payable under Secured Hedge
Agreements on such date, ratably based upon the respective aggregate amounts of
all such amounts owing to the Hedge Banks on such date and (C) be deposited in
the L/C Collateral Account to cash collateralize up to 100% of the Available
Amount of the Letters of Credit then outstanding; and

 

(ix) ninth, ratably to the payment of all other Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date.

 

(g) If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the Advances or the
Facility to which, or the manner in which, such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lender Parties in accordance with such Lender Party’s
Pro Rata Share of the sum of (i) the aggregate principal amount of all Advances
outstanding at such time and (ii) the aggregate Available Amount of all Letters
of Credit outstanding at such time, in repayment or prepayment of such of the
outstanding Advances or other Obligations then owing to such Lender Party, and,
in the case of the Term Facility, for application to such principal repayment
installments thereof, as the Administrative Agent shall direct.

 

41



--------------------------------------------------------------------------------

SECTION 2.12. Taxes. (a) Any and all payments by any Loan Party to or for the
account of any Lender Party or any Agent hereunder or under the Notes or any
other Loan Document shall be made, in accordance with Section 2.11 or the
applicable provisions of such other Loan Document, if any, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender Party and each Agent, income and franchise
taxes that are imposed by the United States and income and franchise taxes that
are imposed by the state or foreign jurisdiction under the laws of which such
Lender Party or such Agent, as the case may be, is organized or is or should be
qualified to do business or any political subdivision thereof and, in the case
of each Lender Party, taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction of
such Lender Party’s Applicable Lending Office or any political subdivision
thereof (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under the Notes
being hereinafter referred to as “Taxes”); provided, however, that upon the
request of the Borrowers, each Lender Party agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, Taxes that may
thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party. If any Loan Party
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under any Note or any other Loan Document to any Lender
Party or any Agent, (i) the sum payable by such Loan Party shall be increased as
may be necessary so that after such Loan Party and the Administrative Agent have
made all required deductions (including deductions applicable to additional sums
payable under this Section 2.12) such Lender Party or such Agent, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make all such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

 

(b) In addition, a Loan Party shall pay any present or future stamp,
documentary, excise, property or similar taxes, charges or levies that arise
from any payment made by such Loan Party hereunder or under any Notes or any
other Loan Documents or from the execution, delivery or registration of,
performance under, or otherwise with respect to, this Agreement, the Notes or
the other Loan Documents (hereinafter referred to as “Other Taxes”).

 

(c) All considerations expressed to be payable by any Loan Party to or for the
account of any Lender Party or Agent hereunder or under the Notes or any other
Loan Document shall be deemed to be exclusive of any VAT. If VAT is chargeable
on any supply made by any Lender Party or Agent to any Loan Party in connection
with the Notes or any other Loan Document, that Loan Party shall pay to such
Lender Party or such Agent (in addition to and at the same time as paying the
consideration for that supply) an amount equal to the amount of such VAT.

 

(d) Where the Notes or any other Loan Document require any Loan Party to
reimburse a Lender Party or Agent for any costs and expenses, such Loan Party
shall also at the same time pay and indemnify such Lender Party or Agent against
any VAT incurred by such Lender Party or Agent in respect of such costs and
expenses to the extent that such Lender Party or Agent determines in its sole
discretion that it is not entitled to credit for or repayment of such VAT.

 

(e) The Loan Parties shall indemnify each Lender Party and each Agent for and
hold them harmless against the full amount of Taxes and Other Taxes, and for the
full amount of taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.12, imposed on or paid by such Lender Party
or such Agent (as the case may be) and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto. This indemnification

 

42



--------------------------------------------------------------------------------

shall be made within 30 days from the date such Lender Party or such Agent (as
the case may be) makes written demand therefor.

 

(f) Within 30 days after the date of any payment of Taxes, the appropriate Loan
Party shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the Notes or the other Loan
Documents by or on behalf of a Loan Party through an account or branch outside
the United States or by or on behalf of a Loan Party by a payor that is not a
United States person, if such Loan Party determines that no Taxes are payable in
respect thereof, such Loan Party shall furnish, or shall cause such payor to
furnish, to the Administrative Agent, at such address, an opinion of counsel
reasonably acceptable to the Administrative Agent stating that such payment is
exempt from Taxes. For purposes of subsection (f) of this Section 2.12, the
terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.

 

(g) Each Lender Party organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender Party and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender Party in the
case of each other Lender Party, and from time to time thereafter as reasonably
requested in writing by the Borrowers (but only so long thereafter as such
Lender Party remains lawfully able to do so), provide each of the Administrative
Agent and the Borrowers with two original Internal Revenue Service Forms W-8BEN
or W-8ECI or (in the case of a Lender Party that has certified in writing to the
Administrative Agent that it is not (i) a “bank” as defined in Section
881(c)(3)(A) of the Internal Revenue Code), (ii) a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of any
Borrower or (iii) a controlled foreign corporation related to any Borrower
(within the meaning of Section 864(d)(4) of the Internal Revenue Code), Internal
Revenue Service Form W-8BEN, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender Party is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or the Notes or any other Loan Document or,
in the case of a Lender Party that has certified that it is not a “bank” as
described above, certifying that such Lender Party is a foreign corporation,
partnership, estate or trust. If the forms provided by a Lender Party at the
time such Lender Party first becomes a party to this Agreement indicate a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Taxes unless and until such Lender Party
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such forms; provided, however, that if, at the effective
date of the Assignment and Acceptance pursuant to which a Lender Party becomes a
party to this Agreement, the Lender Party assignor was entitled to payments
under subsection (a) of this Section 2.12 in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender Party
assignee on such date. If any form or document referred to in this subsection
(g) requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service Form W-8BEN or W-8ECI or the related certificate described
above, that the applicable Lender Party reasonably considers to be confidential,
such Lender Party shall give notice thereof to the Borrowers and shall not be
obligated to include in such form or document such confidential information.

 

(h) For any period with respect to which a Lender Party has failed to provide
the Borrowers with the appropriate form, certificate or other document described
in subsection (g) above

 

43



--------------------------------------------------------------------------------

(other than if such failure is due to a change in law, or in the interpretation
or application thereof, occurring after the date on which a form, certificate or
other document originally was required to be provided or if such form,
certificate or other document otherwise is not required under subsection (g)
above), such Lender Party shall not be entitled to indemnification under
subsection (a) or (e) of this Section 2.12 with respect to Taxes imposed by the
United States by reason of such failure; provided, however, that should a Lender
Party become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Loan Parties shall take
such steps as such Lender Party shall reasonably request to assist such Lender
Party to recover such Taxes.

 

SECTION 2.13. Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 9.07) (a) on account of Obligations due and payable to such Lender
Party hereunder and under the Notes and the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender Party at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lender Parties
hereunder and under the Notes and the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes and the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing to such Lender Party at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Notes and the other Loan Documents at
such time) of payments on account of the Obligations owing (but not due and
payable) to all Lender Parties hereunder and under the Notes at such time
obtained by all of the Lender Parties at such time, such Lender Party shall
forthwith purchase from the other Lender Parties such interests or participating
interests in the Obligations due and payable or owing to them, as the case may
be, as shall be necessary to cause such purchasing Lender Party to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender Party, such purchase from each other Lender Party shall be rescinded and
such other Lender Party shall repay to the purchasing Lender Party the purchase
price to the extent of such Lender Party’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender Party to (ii) the
aggregate purchase price paid to all Lender Parties) of such recovery together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (i) the amount of such other Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered; provided further that, so long as the
Obligations under the Loan Documents shall not have been accelerated, any excess
payment received by any Appropriate Lender shall be shared on a pro rata basis
only with other Appropriate Lenders. The Borrowers agree that any Lender Party
so purchasing an interest or participating interest from another Lender Party
pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of such Borrower in the amount of
such interest or participating interest, as the case may be.

 

SECTION 2.14. Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and each Borrower agrees that it shall use
such proceeds and Letters of Credit) solely to finance in part the Acquisition
to pay costs and expenses associated with the Transaction and to finance the
ongoing working capital and other general corporate purposes of the Borrowers
and their Subsidiaries including, without limitation, acquisitions and
Investments permitted hereunder.

 

44



--------------------------------------------------------------------------------

SECTION 2.15. Defaulting Lenders. Notwithstanding anything in this Agreement to
the contrary, as to any Lender which (a) has refused (which refusal has not been
retracted) to make available its portion of any Borrowing or to fund its portion
of any unreimbursed (or disgorged) payment under Section 2.03(c) or (b) has
given notice to the Administrative Agent and/or the Borrowers that it does not
intend to comply with its obligations under Section 2.01 or under Section
2.03(c) notwithstanding the satisfaction of the conditions set forth in Section
3.02 (a “Defaulting Lender”):

 

(a) such Lender shall not be deemed a Required Lender or, if applicable,
Required Revolving Credit Lender hereunder and such Lender’s (A) Revolving
Credit Notes, (B) Revolving Commitments, (C) Term Notes, (D) Term Commitments,
(E) Advances and (F) Letter of Credit Advances, as applicable, shall be excluded
from the calculations set forth in the definition of Required Lenders and
Required Revolving Credit Lenders above, as applicable,

 

(b) such Lender shall not be entitled to receive any portion of (A) Letter of
Credit fees, (B) interest payable with respect to any Letter of Credit Advances
or (C) amounts received in respect of Letter of Credit Advances, as applicable,
and

 

(c) such Lender shall not be entitled to receive any commitment fee payable in
respect of the Revolving Credit Commitments, as applicable.

 

In addition to the foregoing, and notwithstanding Section 2.01(d), if any Lender
shall fall within the description set forth in clause (a) or (b) above, the
Issuing Bank shall not be required to issue any Letter of Credit unless
arrangements reasonably satisfactory to the Issuing Bank have been entered into
(the Issuing Bank having made a good faith effort to enter into such
arrangements) to eliminate the Issuing Bank’s risk with respect to the
participation in Letters of Credit by such Lender, including cash
collateralizing such Lender’s Letter of Credit commitment. The provisions of
this Section 2.15 are not in lieu of any other claim any Borrower may have
against such Defaulting Lender.

 

SECTION 2.16. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder.
The Borrowers agree that upon notice by any Lender Party to such Borrower (with
a copy of such notice to the Administrative Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender Party to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender
Party, such Borrower shall promptly execute and deliver to such Lender Party,
with a copy to the Administrative Agent, a Revolving Credit Note, a Term Note or
a Swing Line Note, as applicable, in substantially the form of Exhibits A-1, A-2
and A-3 hereto, respectively, payable to the order of such Lender Party in a
principal amount equal to the Revolving Credit Commitment, the Term Commitment
and the Pro Rata Share of the Swing Line Facility, respectively, of such Lender
Party. All references to Notes in the Loan Documents shall mean Notes, if any,
to the extent issued hereunder.

 

(b) The Register maintained by the Administrative Agent pursuant to Section
9.07(d) shall include a control account, and a subsidiary account for each
Lender Party, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto, (ii)
the terms of each Assignment and Acceptance delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender Party hereunder, and (iv) the
amount of any sum received by the Administrative Agent from the Borrowers
hereunder and each Lender Party’s share thereof.

 

45



--------------------------------------------------------------------------------

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrowers to, in the case of the Register, each Lender Party and, in
the case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrowers under this Agreement.

 

ARTICLE III

 

CONDITIONS OF LENDING AND

ISSUANCES OF LETTERS OF CREDIT

 

SECTION 3.01. Conditions Precedent to Initial Extension of Credit. The
obligation of each Lender to make an Advance or of the Issuing Bank to issue a
Letter of Credit on the occasion of the Initial Extension of Credit hereunder is
subject to the satisfaction (or due waiver) of the following conditions
precedent before or concurrently with the Initial Extension of Credit; provided
that all documents specified in this Section 3.01 (including, with respect to
the Foreign Borrower, this Agreement) that are executed by or on behalf of the
Foreign Borrower and all Collateral Documents granting a security interest in
the Equity Interests or assets of the Foreign Borrower or its Subsidiaries or
ESK GmbH shall not be effective upon the Closing Date (and the Foreign Borrower
shall not be a party to this Agreement on the Closing Date) but instead shall be
effective automatically and without any further action on the part of any Loan
Party or any other Person (and the Foreign Borrower shall become a party to this
Agreement) upon (i) consummation of the Transfer and (ii) irrevocable receipt of
an amount equal to EUR 104,073,429.29 in the Escrow Account:

 

(a) In addition to its receipt of executed counterparts of this Agreement by
each Loan Party and each Lender Party, the Administrative Agent shall have
received on or before the day of the Initial Extension of Credit the following,
each dated such day (unless otherwise specified), in form and substance
satisfactory to the Administrative Agent (unless otherwise specified):

 

(i) The Notes payable to the order of the Lenders to the extent requested by the
Lenders pursuant to the terms of Section 2.16.

 

(ii) A security agreement in substantially the form of Exhibit D hereto
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 5.01(j), in each case as amended, the “Security
Agreement”), duly executed by the US Borrowers, as grantors thereunder, together
with:

 

(A) certificates representing any Pledged Equity referred to therein accompanied
by undated stock powers executed in blank and instruments evidencing any Pledged
Debt indorsed in blank,

 

(B) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Security Agreement, covering the
Collateral described in the Security Agreement,

 

46



--------------------------------------------------------------------------------

(C) completed requests for information, dated on or before the date of the
Initial Extension of Credit listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any of the Loan
Parties as debtor, together with copies of such other financing statements,

 

(D) all other documents in proper form for recording or filing that the
Administrative Agent may deem necessary or desirable in order to perfect and
protect the first priority (except as permitted hereunder) liens and security
interest created under the Security Agreement,

 

(E) evidence of the insurance required by the terms of the Security Agreement,

 

(F) the Pledged Account Letters referred to in the Security Agreement, duly
executed by each Pledged Account Bank referred to in the Security Agreement, and

 

(G) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Security Agreement has been taken or
will be promptly taken (including, without limitation, receipt of duly executed
payoff letters, UCC-3 termination statements and landlords’ and bailees’ waiver
and consent agreements).

 

(iii) The Administrative Agent shall have received the following German law
collateral agreements (the agreements referred to under (A) through (E),
inclusive, below are collectively referred to as the “German Collateral
Agreements” and each as a “German Collateral Agreement”):

 

(A) pledge agreements, in substantially the form of Exhibit E-1 hereto (as
amended, supplemented or otherwise modified hereafter from time to time in
accordance with the terms thereof and Section 9.01), duly executed by ESK LLC
with respect to the pledge of Equity Interests of its German Subsidiaries,

 

(B) an account pledge agreement, in substantially the form of Exhibit E-2 hereto
(as amended, supplemented or otherwise modified hereafter from time to time in
accordance with the terms thereof and Section 9.01) with respect to accounts
held by the Foreign Borrower in Germany,

 

(C) a global assignment agreement, in substantially the form of Exhibit E-3
hereto (as amended, supplemented or otherwise modified hereafter from time to
time in accordance with the terms thereof and Section 9.01) with respect to
receivables, insurances, intra-group loans, intellectual property rights and
claims under the Purchase Agreement of the Foreign Borrower governed by German
law,

 

(D) an assignment agreement in substantially the form of Exhibit E-4 hereto (as
amended, supplemented or otherwise modified hereafter from time to time in
accordance with the terms thereof and Section 9.01) with respect to claims under
the Purchase Agreement of ESK LLC,

 

47



--------------------------------------------------------------------------------

(E) a security transfer agreement, in substantially the form of Exhibit E-5
hereto (as amended, supplemented or otherwise modified hereafter from time to
time in accordance with the terms thereof and Section 9.01) with respect to the
tangible moveable property (including inventory) of the Foreign Borrower located
in Germany, and

 

(F) (1) evidence of the due execution and delivery of all further instruments
and documents, and the taking of all further actions (including, without
limitation, the completion of all recordings and filings of or with respect to
any of the German Collateral Agreements that may be necessary or that the
Administrative Agent may reasonably deem desirable in order to perfect and
protect the liens and security interests created under the German Collateral
Agreements and (2) opinions of local counsel to the pledgors thereunder as to
the matters in clause (1) in form and substance satisfactory to the
Administrative Agent.

 

(iv) An intellectual property security agreement in substantially the form of
Exhibit E to the Security Agreement (together with each other intellectual
property security agreement and intellectual property security agreement
supplement delivered pursuant to Section 5.01(j), in each case as amended, the
“Intellectual Property Security Agreement”), duly executed by the applicable
Loan Parties, together with evidence that all action that the Administrative
Agent may deem necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Intellectual Property
Security Agreement has been taken or will be promptly taken.

 

(v) Certified copies of the resolutions of the Board of Directors (or the
equivalent thereof), if applicable, of each Loan Party approving the Acquisition
and the other elements of the Transaction and each Loan Document to which it is
or is to be a party, and of all documents evidencing other necessary corporate
action and governmental and other third party approvals and consents, if any,
with respect to the Transaction and each Loan Document to which it is or is to
be a party.

 

(vi) If applicable, a copy of a certificate of the Secretary of State (or
similar Governmental Authority) of the jurisdiction of organization of each Loan
Party, dated reasonably near the date of the Initial Extension of Credit,
certifying (A) as to a true and correct copy of the charter or other
constitutive document (including any operating agreements) of such Loan Party
and each amendment thereto on file in such Secretary’s (or similar Governmental
Authority’s) office, (B) that (1) such amendments are the only amendments to
such Loan Party’s charter or other constitutive document on file in the office
of such Secretary (or similar Governmental Authority), (2) such Loan Party has
paid all franchise taxes (or the equivalent thereof) to the date of such
certificate and (3) such Loan Party is duly organized or formed and in good
standing or presently subsisting under the laws of the jurisdiction of its
organization, and (C) with respect to the Foreign Borrower and ESK GmbH, a
certified commercial register excerpt.

 

(vii) A certificate of each Loan Party, signed on behalf of such Loan Party by
its President or a Vice President and its Secretary or any Assistant Secretary
or, in the case of the Foreign Borrower, the authorized directors of the Foreign
Borrower, dated the date of the Initial Extension of Credit (the statements made
in which certificate shall be true on and as of the date of the Initial
Extension of Credit), certifying as to (A) the absence of any amendments to the
charter or other constitutive document of such Loan

 

48



--------------------------------------------------------------------------------

Party since the date of the Secretary of State’s (or similar Governmental
Authority’s) certificate referred to in Section 3.01(a)(vi), (B) a true and
correct copy of the bylaws or other governing document of such Loan Party as in
effect on the date on which the resolutions referred to in Section 3.01(a)(v)
were adopted and on the date of the Initial Extension of Credit, and with
respect to the Foreign Borrower, a true and correct copy of its articles of
association as of the date of the Initial Extension of Credit, (C) the due
organization and good standing or valid existence of such Loan Party under the
laws of the jurisdiction of its organization, and the absence of any proceeding
for the dissolution or liquidation of such Loan Party, (D) the truth of the
representations and warranties contained in the Loan Documents as though made on
and as of the date of the Initial Extension of Credit and, in the case of the
Foreign Borrower, on a pro forma basis after giving effect to the Acquisition,
and (E) the absence of any event occurring and continuing, or resulting from the
Initial Extension of Credit, that constitutes a Default and, in the case of the
Foreign Borrower, on a pro forma basis after giving effect to the Acquisition,
the absence of any event occurring and continuing, or resulting from the
Acquisition, that constitutes a Default.

 

(viii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party or, in the case of the Foreign Borrower, of the managing director of its
general partner attaching a copy of the commercial registry, certifying the
names and true signatures of the officers of such Loan Party authorized to sign
each Loan Document to which it is or is to be a party and the other documents to
be delivered hereunder and thereunder.

 

(ix) Evidence of the Loan Parties’ insurance coverage reasonably satisfactory to
the Administrative Agent, demonstrating that the Loan Parties’ existing
insurance coverage remains in effect, together with endorsements naming the
Administrative Agent, on behalf of the Lenders, as an additional insured or loss
payee, as the case may be, and, with respect to the US Borrowers’ insurance
coverage, a broker’s letter reasonably satisfactory to the Administrative Agent,
dated on the Closing Date to the effect that such coverage is customary and
reasonable when compared to the insurance coverage purchased by similarly
situated companies.

 

(x) A Notice of Borrowing or Notice of Issuance, as applicable, relating to the
Initial Extension of Credit.

 

(xi) A solvency certificate of the Vice President and Chief Financial Officer of
each US Borrower in substantially the form of Exhibit F hereto, certifying as to
such US Borrower’s Solvency and compliance with the matters set forth in Section
4.01(r).

 

(xii) The Consolidated financial statements of Ceradyne and its Subsidiaries for
the Fiscal Year ended December 31, 2003 and unaudited Consolidated financial
statements for the fiscal quarter ended March 31, 2004.

 

(xiii) Favorable legal opinions of Stradling Yocca Carlson & Rauth and Hogan &
Hartson Raue, counsel for the Loan Parties, in substantially the form of
Exhibits G-1 and G-2 hereto and as to such other matters as the Administrative
Agent may reasonably request.

 

49



--------------------------------------------------------------------------------

(xiv) An escrow agreement (the “Escrow Agreement”), in substantially the form of
Exhibit I hereto, duly executed by Wacker-Chemie GmbH, as seller, ESK LLC, as
purchaser, and Dr. Heinrich Rodewig and Dr. Johannes Schulte, as escrow agents.

 

(xv) A copy of the Purchase Agreement duly executed by the parties thereto.

 

(xvi) A certificate of merger, in form and substance satisfactory to the
Administrative Agent, evidencing the merger of Ceradyne Advanced Products, Inc.
into Ceradyne.

 

(b) The Administrative Agent shall have received satisfactory confirmation that
Ceradyne’s senior secured long-term bank debt has been rated by each of Moody’s
and S&P.

 

(c) All Governmental Authorizations and third party approvals (or arrangements
satisfactory to the Lenders in lieu of such approvals) necessary in connection
with the Acquisition (including related mergers, if any) and the other elements
of the Transaction and the continuing operations of the Loan Parties shall have
been obtained and be in full force and effect, and all material waiting periods
shall have expired without any action being taken by any competent authority
which restrains, prevents, or imposes materially adverse conditions upon, the
consummation of the transactions contemplated herein. There shall not exist any
judgment, order, injunction or other restraint prohibiting, or imposing
materially adverse conditions upon, or making economically unfeasible, the
consummation of the Acquisition, the funding of the Facilities or any other
elements of the Transaction.

 

(d) There shall exist no material event of default (or condition which would
constitute an event of default with the giving of notice or the passage of time)
under any Material Contract and no Material Contract of any of any Loan Party or
their respective Subsidiaries shall have been terminated prior to its maturity.

 

(e) The Agents and the Lender Parties shall have received all fees and expenses
(including the accrued fees and expenses of counsel to the Agents and local
counsel to the Lender Parties) required to be paid or delivered on or before the
Closing Date in respect of the Initial Extension of Credit hereunder.

 

(f) There shall have been no Material Adverse Change in the operations or in the
customers, products, supplies or suppliers of Ceradyne and its Subsidiaries, on
a Consolidated basis, since December 31, 2003.

 

(g) (i) There shall be no action, suit, proceeding or investigation (whether
previously existing, newly instituted or threatened) before, and no order,
injunction or decree shall have been entered by, any court, arbitrator or
Governmental Authority (including the Securities and Exchange Commission), and
no regulatory change (foreign or domestic) or intervention by any Governmental
Authority (foreign or domestic) shall have occurred or be pending, either (A)
seeking to enjoin, restrain, restrict, set aside or prohibit, to impose material
conditions upon, or to obtain substantial damages in respect of, the
consummation of the Acquisition, the funding hereunder, or any of the other
elements of the Transaction or (B) affecting the business, management affairs or
financial reporting of Ceradyne on a Consolidated basis, that would be
reasonably likely to result in a material adverse effect on the business of
Ceradyne on a Consolidated basis, and (ii) no event that would have to be
reported in the management report (Lagebericht) of a large corporation (grosse
Kapitalgesellschaft) according to German law shall have occurred in respect of
the Foreign Borrower and its Subsidiaries.

 

50



--------------------------------------------------------------------------------

(h) After giving pro forma effect to the Transaction, the Leverage Ratio of
Ceradyne and its Subsidiaries shall not be greater than 2.85:1.00, as certified
by a Responsible Officer of Ceradyne to the Administrative Agent as of the
Closing Date.

 

(i) After giving pro forma effect to the Transaction, Funded Debt of Ceradyne
and its Subsidiaries shall not exceed $130 million on the Closing Date, as
certified by a Responsible Officer of Ceradyne to the Administrative Agent as of
the Closing Date.

 

(j) The Administrative Agent shall be satisfied that under the terms of the
Purchase Agreement in connection with the Acquisition, (i) the Seller (as
defined in the Purchase Agreement) shall be liable for the costs of all
environmental remediation work identified as necessary by the Environmental
Auditor (as defined in the Purchase Agreement) in excess of the Environmental
Retention (as defined in the Purchase Agreement) and (ii) the Borrower shall
have the benefit of an environmental indemnity from the Seller in respect of
environmental liabilities identified as existing prior to the Closing Date.

 

(k) Satisfactory evidence that (i) after giving effect to the Initial Extension
of Credit and contributions made by the Loan Parties, if any, the aggregate
amount of funds held in the Escrow Account in Dollars on the Closing Date is not
less than the Equivalent of EUR 104,073,429.29, and (ii) upon (A) registration
of ESK LLC as owner of the Equity Interests purchased pursuant to the Purchase
Agreement and (B) release of funds from the Escrow Account on the date of the
Transfer pursuant to the terms of the Escrow Agreement, the Collateral Agent
will have a perfected first priority security interest (subject to Liens
permitted or created under the Loan Documents) in all of the assets contemplated
by the Collateral Documents.

 

(l) (i) The Acquisition (other than the Transfer and the release of funds from
Escrow) and each of the other elements of the Transaction shall have been
consummated in accordance with the terms of the Purchase Agreement, without any
material change, amendment or waiver to the draft thereof dated June 29, 2004
except as approved by the Administrative Agent, (ii) the Acquisition (other than
the Transfer and the release of funds from Escrow) shall have been consummated
for a purchase price not to exceed $145 million (after giving effect to currency
hedges but exclusive of transaction costs and expenses), and (iii) the
Administrative Agent shall have received reasonably satisfactory evidence that
the Existing Target Debt has been repaid in full, all commitments thereunder
have been terminated and all liens related thereto have been released (other
than in respect of the Inter-Company Loans (as defined in the Purchase
Agreement) for which the receivables with respect thereto will be transferred by
the Seller to ESK LLC on the Acquisition Date and the other intercompany loan
liabilities (the “Intercompany Loan Liabilities”) owed by the Target to the
Seller (as defined in the Purchase Agreement) as specified in, and in accordance
with, Section 1.2 of the Purchase Agreement, which shall be repaid within five
Business Days following the Closing Date; provided that such Inter-Company Loans
and Intercompany Loan Liabilities are unsecured, and the liens granted in
connection therewith are permitted hereunder).

 

(m) There shall be no material disposition or destruction of any properties or
assets of Ceradyne or the Foreign Borrower, each on a separate Consolidated
basis, which, after anticipated insurance recoveries in respect thereto, could
reasonably be expected to have a Material Adverse Effect on the business of
Ceradyne or the Foreign Borrower, as the case may be.

 

(n) The Administrative Agent and the Arranger shall be satisfied with the truth
and accuracy of Ceradyne’s representation and warranty set forth in Section
4.02.

 

51



--------------------------------------------------------------------------------

SECTION 3.02. Conditions Precedent to Release of Funds from Escrow. All Funds
from the Initial Extension of Credit that are paid into the Escrow Account on
the Closing Date shall be released from such Escrow Account pursuant to the
terms of the Escrow Agreement upon the consummation of the Transfer.

 

SECTION 3.03. Conditions Precedent to Each Borrowing and Issuance and Renewal.
The obligation of each Appropriate Lender to make an Advance (other than a
Letter of Credit Advance made by the Issuing Bank, or a Revolving Credit Lender
pursuant to Section 2.03(c) or a Swing Line Advance made by the Swing Line Bank
or a Lender pursuant to Section 2.02(b)) on the occasion of each Borrowing
(including the initial Borrowing), and the obligation of the Issuing Bank to
issue a Letter of Credit (including the initial issuance) or renew a Letter of
Credit and the right of the Borrowers to request a Swing Line Borrowing, shall
be subject to the further conditions precedent that on the date of such
Borrowing or issuance or renewal:

 

(a) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Swing Line Borrowing or Notice of
Issuance or Notice of Renewal and the acceptance by the Borrowers of the
proceeds of such Borrowing or of such Letter of Credit or the renewal of such
Letter of Credit shall constitute a representation and warranty by the Borrowers
that both on the date of such notice and on the date of such Borrowing or
issuance or renewal such statements are true):

 

(i) the representations and warranties contained in each Loan Document (other
than as set forth in Section 4.01(gg) are correct in all material respects on
and as of such date, before and after giving effect to such Borrowing or
issuance or renewal and to the application of the proceeds therefrom, as though
made on and as of such date, other than any such representations or warranties
that, by their express terms, refer to a specific date other than the date of
such Borrowing or issuance or renewal, in which case as of such specific date,

 

(ii) no Default has occurred and is continuing, or would result from such
Borrowing or issuance or renewal or from the application of the proceeds
therefrom, and

 

(iii) in the case of each such Borrowing, issuance or renewal made after the
Closing Date, (A) on a pro forma basis after giving effect to the Acquisition,
no Material Adverse Change has occurred since December 31, 2003 and (B) no
event, condition or state of facts that could reasonably be expected to have
Material Adverse Change has occurred;

 

(b) The Administrative Agent shall have received a written certificate from the
chief financial officer of Ceradyne demonstrating in good faith and to the
reasonable satisfaction of the Administrative Agent that, after giving effect to
the proposed borrowing, the Loan Parties will be in compliance with all
operating and financial covenants; and

 

(c) The Administrative Agent shall have received such other approvals, opinions
or documents as the Administrative Agent may reasonably request (other than in
the case of the Initial Extension of Credit on the Closing Date).

 

SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection

 

52



--------------------------------------------------------------------------------

thereto and, if the Initial Extension of Credit consists of a Borrowing, such
Lender Party shall not have made available to the Administrative Agent such
Lender Party’s ratable portion of such Borrowing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

 

(a) Such Loan Party and each of its Subsidiaries (i) is a corporation or limited
liability company or limited partnership, as the case may be, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation, (ii) is duly qualified and in good standing as a foreign corporation
in each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed except where
the failure to so qualify or be licensed could not be reasonably likely to have
a Material Adverse Effect, (iii) has all requisite corporate power and authority
(including, without limitation, all Governmental Authorizations) to own or lease
and operate its properties and to carry on its business as now conducted and as
proposed to be conducted and (iv) is in compliance with all Laws (such
compliance to include, without limitation, compliance with the Racketeer
Influenced and Corrupt Organizations Chapter of the Organized Crime Control Act
of 1970, and with the Patriot Act and all other laws and regulations relating to
money laundering and terrorist activities) except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect. All of
the outstanding Equity Interests in ESK LLC have been validly issued, are fully
paid and non-assessable and are owned by Ceradyne free and clear of all Liens,
except those created under the Collateral Documents.

 

(b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Subsidiaries of Ceradyne, showing as of the date hereof (as to each such
Subsidiary) the jurisdiction of its formation, the address of its principal
place of business and its U.S. taxpayer identification number or, in the case of
any non-U.S. Loan Party that does not have a U.S. taxpayer identification
number, its unique identification number issued to it by the jurisdiction of its
formation, if any, the number of shares of each class of its Equity Interests
authorized, and the number outstanding, on the date hereof and the percentage of
each such class of its Equity Interests owned (directly or indirectly) by such
Loan Party and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the date
hereof. All of the outstanding Equity Interests in each such Subsidiary has been
validly issued, are fully paid and non-assessable and are owned by Ceradyne or
one or more of its Subsidiaries free and clear of all Liens, except those
created under the Collateral Documents.

 

(c) The execution, delivery and performance by such Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
Acquisition and the other transactions contemplated hereby, are within such Loan
Party’s corporate powers, have been duly authorized by all necessary corporate
action, and do not (i) contravene such Loan Party’s constitutive or governing
documents, (ii) violate any law, rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on or affecting any
Loan Party, any of its Subsidiaries or any of their properties or (iv) except
for the Liens created under

 

53



--------------------------------------------------------------------------------

the Loan Documents, result in or require the creation or imposition of any Lien
upon or with respect to any of the properties of any Loan Party or any of its
Subsidiaries. None of such Loan Parties or any of its Subsidiaries is in
violation of any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any such contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument, the
violation or breach of which could be reasonably likely to have a Material
Adverse Effect.

 

(d) No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by such Loan Party of
any Loan Document to which it is or is to be a party, or for the consummation of
the Acquisition and the other transactions contemplated hereby, (ii) the grant
by such Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (iii) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (iv) the
exercise by any Agent or any Lender Party of its rights under the Loan Documents
or the remedies in respect of the Collateral pursuant to the Collateral
Documents, except in each case, (A) as may be required by law affecting the
offering and sale of securities generally, (B) filings with the United States
Copyright Office and/or the United States Patent and Trademark Office, and (C)
filings under the UCC, and (D) those notices, consents and authorizations which
have been obtained prior to the Closing Date each of which is in full force and
effect. All applicable waiting periods in connection with the transactions
contemplated hereby have expired without any action having been taken by any
competent authority restraining, preventing or imposing materially adverse
conditions upon the transactions contemplated hereby or the rights of such Loan
Parties or its Subsidiaries freely to transfer or otherwise dispose of, or to
create any Lien on, any properties now owned or hereafter acquired by any of
them.

 

(e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by such Loan Party party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of such Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights
generally and the availability of equitable remedies.

 

(f) There is no action, suit, investigation, litigation or proceeding affecting
such Loan Party or any of its Subsidiaries, including any Environmental Action,
pending or, to the knowledge of Ceradyne, threatened before any Governmental
Authority or arbitrator that (i) could be reasonably likely to have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated hereby.

 

(g) The Loan Parties have good and sufficient title to, or a valid and
enforceable leasehold interest in, all of the property and assets (real and
personal) purported to be owned or leased by them (other than property and
assets that, both individually and in the aggregate, are not material to the
business, financial condition or operations of the Loan Party that owns or
leases them), in each case free and clear of all Liens other than the Liens
expressly permitted under this Agreement. All of the material leases under which
any Loan Party is a lessor or a lessee are valid and subsisting and are in full
force and effect.

 

54



--------------------------------------------------------------------------------

(h) The Loan Parties own or have the legal right to use all of the patents,
licenses, franchises, copyrights, service marks, trademarks, trade secrets and
trade names (or other rights thereto) that are necessary to own or lease and
operate their respective property and assets and to conduct their respective
businesses as now conducted, without known conflict with the rights of any other
Person (other than patents, licenses, franchises, copyrights, service marks,
trademarks, trade secrets and trade names (or other rights thereto) that, in the
aggregate, are not material to the business, financial condition or operations
of Ceradyne and its Subsidiaries, taken as a whole). No action, suit,
investigation, litigation, arbitration or proceeding is pending or, to the
knowledge of the Borrower, threatened challenging the use by any Loan Party of
any such patent, license, franchise, copyright, service mark, trademark, trade
secret, trade name or other right, or the validity or effectiveness thereof,
except for any such action, suit, investigation, litigation, arbitration or
proceeding that, either individually or in the aggregate, is not reasonably
expected to have a Material Adverse Effect on Ceradyne and its Subsidiaries,
taken as a whole.

 

(i) The Consolidated balance sheet of Ceradyne and its Subsidiaries as at
December 31, 2003 and the related Consolidated statement of income and
Consolidated statement of cash flows of Ceradyne and its Subsidiaries for the
year then ended, accompanied by an unqualified opinion of
PricewaterhouseCoopers, independent public accountants, and the Consolidated
balance sheet of Ceradyne and its Subsidiaries as at March 31, 2004, and the
related Consolidated statement of income and Consolidated statement of cash
flows of Ceradyne and its Subsidiaries for the three months then ended, duly
certified by the Chief Financial Officer of Ceradyne, copies of which have been
furnished to each Lender Party, fairly present the Consolidated financial
condition of Ceradyne and its Subsidiaries as at such dates and the Consolidated
results of operations of Ceradyne and its Subsidiaries for the periods ended on
such dates, all in accordance with GAAP (other than customary year-end
adjustments for unaudited financial statements) applied on a consistent basis
and, since the Closing Date, there has been no Material Adverse Change.

 

(j) The Consolidated and consolidating balance sheets, statements of income and
statements of cash flows of Ceradyne and its Subsidiaries most recently
delivered to the Lender Parties pursuant to Section 5.03 fairly present (i) the
Consolidated and consolidating financial condition of Ceradyne and its
Subsidiaries as of the date of such balance sheet, statement of income and
statement of cash flow, and (ii) the Consolidated and consolidating results of
operations of Ceradyne and its Subsidiaries for the periods ended on such dates,
all in accordance with GAAP applied on a consistent basis.

 

(k) The Consolidated and consolidating pro forma balance sheets of Ceradyne and
its Subsidiaries as at March 31, 2004 and the related Consolidated and
consolidating pro forma statements of income and cash flows of Ceradyne and its
Subsidiaries for the three months then ended, certified by the Chief Financial
Officer of Ceradyne, copies of which have been furnished to each Lender Party,
fairly present the Consolidated and consolidating pro forma financial condition
of Ceradyne and its Subsidiaries as at such date and the Consolidated and
consolidating pro forma results of operations of Ceradyne and its Subsidiaries
for the period ended on such date, in each case giving effect to the
transactions contemplated hereby, all in accordance with GAAP.

 

(l) The Consolidated and consolidating forecasted balance sheets, statements of
income and statements of cash flows of Ceradyne and its Subsidiaries delivered
to the Lender Parties pursuant to Section 3.01(a)(xii) or 5.03 were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Ceradyne’s best
estimate of its future financial performance (it being understood that such
projections are subject

 

55



--------------------------------------------------------------------------------

 

to significant uncertainties and contingencies, many of which are beyond
Ceradyne’s control, and that no assurance can be given that the projections will
be realized).

 

(m) As of the Closing Date, (i) the Information Memorandum and all other written
information (other than projections) taken as a whole that has been made
available to the Administrative Agent, the Arranger, any other Lender Party or
any potential Lender Party by Ceradyne or any of its representatives pertaining
to the Loan Parties is, as of the dates on which such information was provided
or to which such information relates, correct in all material respects and does
not, as of the dates on which such information was provided or to which such
information relates, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances under which such statements
were or are made and (ii) all projections, if any, that have been prepared by
Ceradyne and made available to the Administrative Agent, the Arranger, any other
Lender Party or any potential Lender Party in connection with the Loan Documents
have been prepared in good faith based upon reasonable assumptions (it being
understood that such projections are subject to significant uncertainties and
contingencies, many of which are beyond Ceradyne’s control, and that no
assurance can be given that the projections will be realized).

 

(n) No Borrower is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Advance or
drawings under any Letter of Credit will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock.

 

(o) Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended. Each of the Loan Parties and their Subsidiaries
is not subject to, or is exempt from, regulation as a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended. Neither
the making of any Advances, nor the issuance of any Letters of Credit, nor the
application of the proceeds or repayment thereof by the Borrowers, nor the
consummation of the other transactions contemplated by the Loan Documents, will
violate any provision of any such Act or any rule, regulation or order of the
Securities and Exchange Commission thereunder.

 

(p) Neither any Loan Party nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or constitutive or corporate restriction
that could be reasonably expected to have a Material Adverse Effect.

 

(q) The Collateral Documents together with (i) the actions taken on or prior to
the Closing Date pursuant to Section 3.01 and Section 5.01 and (ii) the delivery
to the Collateral Agent of any Pledged Collateral not delivered to the
Collateral Agent at the time of execution and delivery of the applicable
Collateral Document, are effective to create in favor of the Collateral Agent
for the benefit of the Secured Parties, as security for the respective Secured
Obligations, a valid and perfected first priority security interest in all of
the Collateral and all filings and other actions necessary or desirable to
perfect and maintain the perfection and first priority security interest status
of such Liens have been duly made or taken and remain in full force and effect,
other than the filing of any UCC financing statements and other filings
contemplated to be made on the Closing Date or the Acquisition Date which have
been delivered to the Collateral Agent on

 

56



--------------------------------------------------------------------------------

the Closing Date in proper form for filing (but not yet filed), the filing of
any mortgages, the periodic filing of UCC continuation statements in respect of
UCC financing statements filed by or on behalf of the Collateral Agent and the
delivery of control agreements pursuant to Section 5.01(t). The Loan Parties are
the legal and beneficial owners of the Collateral free and clear of any Lien,
except for the liens and security interests created or permitted under the Loan
Documents.

 

(r) Immediately following the making of Initial Extension of Credit and after
giving effect to the application of the proceeds of the Initial Extension of
Credit, Ceradyne and its Subsidiaries on a Consolidated basis will be Solvent.
Ceradyne does not intend to, or to permit any of its Subsidiaries to, and does
not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash anticipated to be received by it or any such Subsidiary and the
timing of the amounts of cash anticipated to be payable on or in respect of its
Debt or the Debt of any such Subsidiary.

 

(s) (i) Except as set forth in Schedule 4.01(s), the operations and properties
of each Loan Party and each of its Subsidiaries comply in all material respects
with all applicable Environmental Laws and Environmental Permits, all past
non-compliance with such Environmental Laws and Environmental Permits has been
resolved without ongoing obligations or costs, and no circumstances exist that
could be reasonably likely to (A) form the basis of an Environmental Action
against any Loan Party or any of its Subsidiaries or any of their properties
that could have a Material Adverse Effect or (B) cause any such property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.

 

(ii) Except as set forth in Schedule 4.01(s), none of the properties currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries is
listed or proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or, to the knowledge of Ceradyne (except for
properties listed or proposed for listing on the NPL), is adjacent to any such
property; there are no and, to the knowledge of Ceradyne, never have been any
underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or any of its Subsidiaries or, to its knowledge, on any property
formerly owned or operated by any Loan Party or any of its Subsidiaries; there
is no asbestos or asbestos-containing material on any property currently owned
or operated by any Loan Party or any of its Subsidiaries; and Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries, in violation of, or in a manner that could give rise to material
liability under, any applicable Environmental Laws.

 

(iii) Except as set forth in Schedule 4.01(s), neither any Loan Party nor any of
its Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any governmental or
regulatory authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any of
its Subsidiaries.

 

57



--------------------------------------------------------------------------------

(t) The consummation of the Acquisition and the other elements of the
Transaction will not result in any material adverse tax consequences for
Ceradyne or any of its Subsidiaries (including the Target and its Subsidiaries).

 

(u) (i) Neither any Loan Party nor any of its Subsidiaries is party to any tax
sharing agreement other than a tax sharing agreement approved by the Required
Lenders.

 

(ii) Each Loan Party and each of its Subsidiaries and Affiliates has filed, has
caused to be filed or has been included in all tax returns (Federal, state,
local and foreign) required to be filed and has paid all taxes shown thereon to
be due, together with applicable interest and penalties, except those which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP.

 

(iii) Set forth on Schedule 4.01(u) hereto is a complete and accurate list, as
of the date hereof, of each taxable year since January 1, 2000 of each Loan
Party and each of its Subsidiaries and Affiliates for which Federal income tax
returns have been filed and for which the expiration of the applicable statute
of limitations for assessment or collection has not occurred by reason of
extension or otherwise (an “Open Year”).

 

(iv) The aggregate unpaid amount, as of the date hereof, of adjustments to the
Federal income tax liability of each Loan Party and each of its Subsidiaries and
Affiliates proposed by the Internal Revenue Service is not material. No issues
have been raised by the Internal Revenue Service that, in the aggregate, could
be reasonably likely to have a Material Adverse Effect.

 

(v) The aggregate unpaid amount, as of the date hereof, of adjustments to the
state, local and foreign tax liability of each Loan Party and its Subsidiaries
and Affiliates proposed by all state, local and foreign taxing authorities
(other than amounts arising from adjustments to Federal income tax returns) is
not material. No issues have been raised by such taxing authorities that, in the
aggregate, could be reasonably likely to have a Material Adverse Effect.

 

(vi) No “ownership change” as defined in Section 382(g) of the Internal Revenue
Code, and no event that would result in the application of the “separate return
limitation year” or “consolidated return change of ownership” limitations under
the Federal income tax consolidated return regulations, has occurred with
respect to any Loan Party since December 31, 2003.

 

(v) Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
could be reasonably likely to have a Material Adverse Effect.

 

(w) Except as, either individually or in the aggregate, is not reasonably
expected to have a Material Adverse Effect, there is (i) no unfair labor
practice complaint pending or, to the knowledge of Loan Parties, threatened
against any Loan Party or any of their Subsidiaries by or before any
Governmental Authority, and no grievance or arbitration proceeding pending or,
to the best knowledge of the Loan Parties, threatened against any Loan Party or
any of their Subsidiaries which arises out of or under any collective bargaining
agreement, (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or, to the knowledge of Loan Parties, threatened against
any Loan Party or any of their Subsidiaries and (iii) to the knowledge of Loan
Parties, no union representation question existing with respect to the employees
of any Loan Party or any of their Subsidiaries and no union organizing activity
taking place with respect to any of the employees of any of them.

 

58



--------------------------------------------------------------------------------

(x) Set forth on Schedule 4.01(x) hereto is a complete and accurate list of all
Existing Debt (other than Surviving Debt), showing as of the date hereof the
obligor and the principal amount outstanding thereunder.

 

(y) Set forth on Schedule 4.01(y) hereto is a complete and accurate list of all
Surviving Debt, showing as of the date hereof the obligor and the principal
amount outstanding thereunder, the maturity date thereof and the amortization
schedule therefor.

 

(z) Set forth on Schedule 4.01(z) hereto is a complete and accurate list of all
Liens on the property or assets of Loan Parties or any of their Subsidiaries,
showing as of the date hereof the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto.

 

(aa)Set forth on Schedule 4.01(aa) hereto is a complete and accurate list of all
real property owned by the Loan Parties or any of their Subsidiaries, showing as
of the date hereof the street address, county or other relevant jurisdiction,
state, record owner and book and fair value thereof. Each Loan Party and its
Subsidiaries has good, marketable and insurable fee simple title to such real
property, free and clear of all Liens, other than Liens created or permitted by
the Loan Documents. Each Loan Party and its Subsidiaries has sufficient title to
all of its tangible and intangible property to conduct its current business.

 

(bb)Set forth on Schedule 4.01(bb) hereto is a complete and accurate list of all
leases of real property under which any Loan Party or any of its Subsidiaries is
the lessee, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. Each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms.

 

(cc)Set forth on Schedule 4.01(cc) hereto is a complete and accurate list of all
Investments held by any Loan Party or any of its Subsidiaries on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.

 

(dd)Set forth on Schedule 4.01(dd) hereto is a complete and accurate list of all
registered patents, trademarks, trade names, service marks and copyrights, and
all applications therefor and licenses thereof, of any Loan Party or any of its
Subsidiaries, showing as of the date hereof the jurisdiction in which
registered, the registration number, the date of registration and the expiration
date.

 

(ee)Set forth on Schedule 4.01(ee) hereto is a complete and accurate list of all
Material Contracts of each Loan Party and its Subsidiaries, showing as of the
date hereof the parties, subject matter and term thereof. Each such Material
Contract has been duly authorized, executed and delivered by all parties
thereto, has not been amended or otherwise modified, is in full force and effect
and is binding upon and enforceable against all parties thereto in accordance
with its terms, and there exists no default under any Material Contract by any
party thereto.

 

(ff) (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan.

 

(ii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and made available to the Lender Parties, is complete and
accurate in all material respects and fairly

 

59



--------------------------------------------------------------------------------

presents the funding status of such Plan, and since the date of such Schedule B
there has been no material adverse change in such funding status of such Plan.

 

(iii) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any material Withdrawal Liability to any
Multiemployer Plan.

 

(iv) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

 

(v) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):

 

(A) Any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices.

 

(B) The fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles.

 

(C) Each Foreign Plan required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities.

 

(gg) Since December 31, 2003, there has been no Material Adverse Change.

 

(hh) The Loan Parties have insurance in full force and effect that satisfies the
requirements of Section 5.01(d).

 

(ii) No event of default (or condition which would constitute an event of
default with the giving of notice or the passage of time) under any material
capital stock, financing agreements, lease agreements or other Material
Contracts of any Loan Party has occurred or is continuing which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

SECTION 4.02. Representation and Warranty of Parent. As of the Closing Date,
Ceradyne represents and warrants that, after giving effect to the Transaction,
it and each of its Subsidiaries (including the Target) will be in compliance
with all operating and financial covenants as of the last day of each fiscal
quarter ending prior to the Termination Date and will be able to comply with all
of the other terms of this Agreement through the Termination Date.

 

60



--------------------------------------------------------------------------------

ARTICLE V

 

COVENANTS OF THE LOAN PARTIES

 

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:

 

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with (x)
the Patriot Act, and (y) the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970.

 

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that no Loan Party shall be required to
pay or discharge any such tax, assessment, charge or claim that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained, unless and until any Lien resulting therefrom
attaches to its property and becomes enforceable.

 

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Subsidiaries to obtain and renew, all Environmental Permits necessary for
its operations and properties; and conduct, and cause each of its Subsidiaries
to conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, as required by all Environmental
Laws; provided, however, that no Loan Party shall be required to undertake any
such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

 

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which any Loan Party or any of its Subsidiaries operates.

 

(e) Preservation of Corporate Existence, Etc. Except as permitted by Section
5.02(d), preserve and maintain, and cause each of its Subsidiaries to preserve
and maintain, its existence, legal structure, legal name, rights (charter and
statutory), permits, licenses, approvals, privileges and franchises necessary to
the conduct of its business.

 

(f) Visitation Rights. At any reasonable time and from time to time, permit any
of the Agents or any of the Lender Parties, or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Loan Parties and any of their
Subsidiaries, and to discuss the affairs, finances and accounts of the Loan
Parties and any of their Subsidiaries with any of their officers or directors
and with their independent certified public accountants, all at the expense of
the Loan Parties.

 

61



--------------------------------------------------------------------------------

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of each Loan Party in
accordance with generally accepted accounting principles in effect from time to
time.

 

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, in accordance with sound business practices.

 

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to such Loan Party or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate and in compliance with
all applicable laws.

 

(j) Covenant to Guarantee Obligations and Give Security. Upon (x) the request of
the Collateral Agent following the occurrence and during the continuance of a
Default, (y) the formation or acquisition of any new direct or indirect
Subsidiaries by any Loan Party or any of its Subsidiaries or (z) the acquisition
of any property by any Loan Party or any of its Subsidiaries, and such property,
in the judgment of the Collateral Agent, shall not already be subject to a
perfected first priority security interest in favor of the Collateral Agent for
the benefit of the Secured Parties (taking into account any after-acquired
property provisions of any Security Agreement), then in each case at such Loan
Party’s expense:

 

(i) in connection with the formation or acquisition of a Subsidiary that is not
(x) a CFC or (y) a Subsidiary that is held directly or indirectly by a CFC,
within 30 days after such formation or acquisition (or such longer period as
agreed to by the Administrative Agent in its sole discretion), cause each such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Collateral Agent a
guaranty or guaranty supplement, in form and substance satisfactory to the
Collateral Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents,

 

(ii) within 30 days (or such longer period as agreed to by the Administrative
Agent in its sole discretion) after (A) such request furnish to the Collateral
Agent a description of the real and personal properties of the Loan Parties and
their respective Subsidiaries in detail satisfactory to the Collateral Agent and
(B) such formation or acquisition, furnish to the Collateral Agent a description
of the real and personal properties of such Subsidiary or the real and personal
properties so acquired, in each case in detail satisfactory to the Collateral
Agent,

 

(iii) within 30 days (or such longer period as agreed to by the Administrative
Agent in its sole discretion) after (A) such request or acquisition of property
by any Loan Party or any of its Subsidiaries, duly execute and deliver, and
cause each such Subsidiary of such Loan Party to duly execute and deliver, to
the Collateral Agent such additional pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and other
security agreements as specified by, and in form and substance satisfactory to
the Collateral Agent, securing payment of all the Obligations of such Subsidiary
of such Loan Party under the Loan Documents and constituting Liens on all such
properties and (B) such formation or acquisition of any new Subsidiary, duly

 

62



--------------------------------------------------------------------------------

execute and deliver and cause each Subsidiary to duly execute and deliver to the
Collateral Agent pledges, assignments, security agreement supplements,
intellectual property security agreement supplements and other security
agreements as specified by, and in form and substance satisfactory to the
Collateral Agent, securing payment of all of the obligations of such Subsidiary
under the Loan Documents; provided that (A) the stock or assets of any
Subsidiary held by a CFC shall not be pledged and (B) if such new property is
Equity Interests in a CFC, only 66% of such Equity Interests shall be pledged in
favor of the Secured Parties,

 

(iv) within 30 days (or such longer period as agreed to by the Administrative
Agent in its sole discretion) after such request, formation or acquisition,
take, and cause each Subsidiary of the Loan Parties and each newly acquired or
newly formed Subsidiary (other than any Subsidiary that is a CFC or a Subsidiary
that is held directly or indirectly by a CFC) to take, whatever action
(including, without limitation, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Collateral Agent
to vest in the Collateral Agent (or in any representative of the Collateral
Agent designated by it) valid and subsisting Liens on the properties purported
to be subject to the pledges, assignments, security agreement supplements,
intellectual property security agreement supplements and security agreements
delivered pursuant to this Section 5.01(j), enforceable against all third
parties in accordance with their terms,

 

(v) within 60 days (or such longer period as agreed to by the Administrative
Agent in its sole discretion) after such request, formation or acquisition,
deliver to the Collateral Agent, upon the request of the Collateral Agent in its
sole discretion, a signed copy of a favorable opinion, addressed to the
Collateral Agent and the other Secured Parties, of counsel for the Loan Parties
acceptable to the Collateral Agent as to (1) the matters contained in clauses
(i), (iii) and (iv) above, (2) such guaranties, guaranty supplements, pledges,
assignments, security agreement supplements, intellectual property security
agreement supplements and other security agreements being legal, valid and
binding obligations of each Loan Party party thereto enforceable in accordance
with their terms, as to the matters contained in clause (iv) above, (3) such
recordings, filings, notices, endorsements and other actions being sufficient to
create valid perfected Liens on such properties, and (4) such other matters as
the Collateral Agent may reasonably request,

 

(vi) at any time and from time to time, promptly execute and deliver, and cause
to execute and deliver, each Subsidiary of the Loan Parties and each newly
acquired or newly formed Subsidiary (other than any Subsidiary that is a CFC or
a Subsidiary that is held directly or indirectly by a CFC) any and all further
instruments and documents and take, and cause each Subsidiary of the Loan
Parties and each newly acquired or newly formed Subsidiary (other than any
Subsidiary that is a CFC or a Subsidiary that is held directly or indirectly by
a CFC) to take, all such other action as the Collateral Agent may deem necessary
or desirable in obtaining the full benefits of, or in perfecting and preserving
the Liens of, such guaranties, pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and security
agreements.

 

(k) Further Assurances. (i) Promptly upon request by any Agent, or any Lender
Party through the Administrative Agent, correct, and cause each of its
Subsidiaries promptly to correct,

 

63



--------------------------------------------------------------------------------

any material defect or error that may be discovered in any Loan Document or in
the execution, acknowledgment, filing or recordation thereof, and

 

(ii) Promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender Party through the Administrative Agent,
may reasonably require from time to time in order to (A) carry out more
effectively the purposes of the Loan Documents, (B) to the fullest extent
permitted by applicable law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (C) perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (D) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.

 

(l) Preparation of Environmental Reports. At the request of the Administrative
Agent or the Collateral Agent from time to time, but in any event no more than
once during any year, provide to the Lender Parties within 60 days (or such
other period as agreed to by the Administrative Agent in its sole discretion)
after such request, at the expense of the Loan Parties, an environmental site
assessment report for any of its or its Subsidiaries’ properties, prepared by an
environmental consulting firm acceptable to the Administrative Agent or the
Collateral Agent, indicating the presence or absence of Hazardous Materials and
the estimated cost of any compliance, removal or remedial action in connection
with any Hazardous Materials on such properties; without limiting the generality
of the foregoing, if the Administrative Agent or the Collateral Agent determines
at any time that a material risk exists that any such report will not be
provided within the time referred to above, the Administrative Agent or the
Collateral Agent may retain an environmental consulting firm to prepare such
report at the expense of the Loan Parties, and the Loan Parties hereby grant and
agree to cause any Subsidiary that owns any property to grant at the time of
such request to the Agents, the Lender Parties, such firm and any agents or
representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
an assessment.

 

(m) Compliance with Terms of Leaseholds. Make all payments and otherwise perform
all obligations in respect of all leases of real property to which any Loan
Party or any of its Subsidiaries is a party, keep such leases in full force and
effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.

 

(n) Cash Concentration Accounts. Maintain, and cause each of its Subsidiaries to
maintain, main cash concentration accounts with a Lender Party.

 

(o) Performance of Material Contracts. Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material

 

64



--------------------------------------------------------------------------------

Contract in full force and effect, enforce each such Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as such Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.

 

(p) Compliance with Assignment of Claims Act. Upon the occurrence and during the
continuation of an Event Default, and if requested by the Administrative Agent,
take all actions and execute any necessary documents requested by the
Administrative Agent (and pay all expenses in connection therewith) to comply
with the Assignment of Claims Act with respect to all government contracts of
each Loan Party and each of its Subsidiaries with, or all claims of each Loan
Party and each of its Subsidiaries against, a Governmental Authority to the
extent such governmental contracts are subject to the Assignment of Claims Act.

 

(q) Release of Funds from Escrow. In the event that the Acquisition is not
consummated due to ESK LLC exercising its right of rescission under Section 15
of the Purchase Agreement, instruct the Escrow Agents (as defined in the Escrow
Agreement) to disburse the funds held on deposit in the Escrow Account directly
to the Administrative Agent’s Account in accordance with Section 5.3 of the
Escrow Agreement.

 

(r) Repayment of Intercompany Loan Liabilities. Reconcile and repay or ensure
that the Seller (as defined in the Purchase Agreement) repays to ESK LLC, as the
case may be, all Intercompany Loan Liabilities within five Business Days
following the Closing Date in accordance with Section 1.2 of the Purchase
Agreement.

 

(s) Foreign Borrower’s Solvency Certificate. On the Acquisition Date, provide to
the Administrative Agent a solvency certificate of the Vice President and Chief
Financial Officer (or comparable person) of the Foreign Borrower in
substantially the form of Exhibit F hereto, certifying as to the Foreign
Borrower’s Solvency and compliance with the matters set forth in Section
4.01(r).

 

(t) Control Agreements; Landlord Consents; Process Agent. Within 30 days after
the Closing Date (or such longer period up to an additional 90 days following
the Closing Date as the Administrative Agent may agree, in its sole discretion),
(i) provide to the Administrative Agent control agreements in respect of all
deposit accounts and securities accounts of the US Borrowers located in the
United States, each in a form reasonably satisfactory to it, in each case duly
executed by each of the depositary bank or the securities intermediary, as
applicable, the applicable US Borrower and the Collateral Agent, together with
such opinions of counsel to the US Borrowers with respect thereto as the
Administrative Agent may request in form reasonably satisfactory to the
Administrative Agent, (ii) use commercially reasonable efforts to obtain and
deliver to the Administrative Agent duly executed consents from landlords in
form satisfactory to the Administrative Agent with respect to each leased
property where a material portion of the inventory or equipment owned by the US
Borrowers is located and (iii) provide evidence satisfactory to the
Administrative Agent that CT Corporation System shall have been appointed
Process Agent in accordance with Section 9.15(c) hereof.

 

(u) Foreign Borrower Insurance Endorsements. Within 15 business days after the
Closing Date (or such longer period as the Administrative Agent may agree, in
its sole discretion), the Foreign Borrower shall provide to the Administrative
Agent endorsements

 

65



--------------------------------------------------------------------------------

naming the Administrative Agent, on behalf of the Lenders, as an additional
insured or loss payee, as the case may be, with respect to the Foreign
Borrower’s insurance coverage, on terms reasonably satisfactory to the
Administrative Agent.

 

(v) Foreign Pledge Agreement. On or within 5 days following the Acquisition
Date, provide to the Administrative Agent a deed of pledge of shares, in
substantially the form of Exhibit E-6 hereto (as amended, supplemented or
otherwise modified hereafter from time to time in accordance with the terms
thereof and Section 9.01, the “French Pledge Agreement”), duly executed by ESK
KG with respect to the pledge of Equity Interests of its French Subsidiary,
together with (1) evidence of the due execution and delivery of all further
instruments and documents, and the taking of all further actions (including,
without limitation, the completion of all recordings and filings of or with
respect to the French Pledge Agreement that may be necessary or that the
Administrative Agent may reasonably deem desirable in order to perfect and
protect the liens and security interests created under the French Pledge
Agreement and (2) opinions of local counsel as to the matters in clause (1) in
form and substance satisfactory to the Administrative Agent.

 

SECTION 5.02. Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, each Loan Party and its Subsidiaries will not, at any time:

 

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names any Loan Party or any of its Subsidiaries as debtor, or
sign or suffer to exist, or permit any of its Subsidiaries to sign or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, or assign, or permit any of its Subsidiaries to
assign, any accounts or other right to receive income, except:

 

(i) Liens created under the Loan Documents;

 

(ii) Permitted Liens for the Loan Parties and their Subsidiaries;

 

(iii) Liens existing on the date hereof and described on Schedule 4.01(z)
hereto;

 

(iv) purchase money Liens upon or in real property or equipment acquired or held
by any Loan Party or any of its Subsidiaries in the ordinary course of business
to secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition, construction or
improvement of any such property or equipment to be subject to such Liens, or
Liens existing on any such property or equipment at the time of acquisition
(other than any such Liens created in contemplation of such acquisition that do
not secure the purchase price), or extensions, renewals or replacements of any
of the foregoing for the same or a lesser amount; provided, however, that no
such Lien shall extend to or cover any property other than the property or
equipment being acquired, constructed or improved, and no such extension,
renewal or replacement shall extend to or cover any property not theretofore
subject to the Lien being extended, renewed or replaced; and provided further
that the aggregate

 

66



--------------------------------------------------------------------------------

principal amount of the Debt secured by Liens permitted by this clause (iv)
shall not exceed the amount permitted under Section 5.02(b)(iii)(C) at any time
outstanding;

 

(v) Liens arising in connection with Capitalized Leases of any Loan Party
permitted under Section 5.02(b)(iii)(D); provided that no such Lien shall extend
to or cover any Collateral or assets other than the assets subject to such
Capitalized Leases; and

 

(vi) Leases, subleases, licenses and sublicenses of the type referred to in
Section 5.02(e)(vii) granted to third parties in the ordinary course of
business, in each case not interfering in any respect with the Liens of the
Administrative Agent or the Lenders granted by the Loan Documents and not
otherwise prohibited by the terms of the Loan Documents;

 

(vii) other Liens securing Debt of the Loan Parties and their Subsidiaries
outstanding in an aggregate principal amount not to exceed $5,000,000, provided
that no such Liens shall extend to or cover any Collateral.

 

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

 

(i) in the case of the Borrowers, Debt owed to a wholly owned Subsidiary of such
Borrower, which Debt (x) shall constitute Pledged Debt, (y) shall be on
subordinated terms acceptable to the Administrative Agent and (z) shall be
evidenced by promissory notes in form and substance satisfactory to the
Administrative Agent and such promissory notes shall be pledged as security for
the Obligations of the holder thereof under the Loan Documents to which such
holder is a party and delivered to the Collateral Agent pursuant to the terms of
the Security Agreement, and

 

(ii) in the case of any Subsidiary of the Borrowers, Debt owed to a Borrower or
to a wholly owned Subsidiary of a Borrower, provided that, in each case, such
Debt (x) shall constitute Pledged Debt, (y) shall be on terms acceptable to the
Administrative Agent and (z) shall be evidenced by promissory notes in form and
substance satisfactory to the Administrative Agent and such promissory notes
shall be pledged as security for the Obligations of the holder thereof under the
Loan Documents to which such holder is a party and delivered to the Collateral
Agent pursuant to the terms of the Security Agreement; and

 

(iii) in the case of any Loan Party and its Subsidiaries:

 

(A) Debt in respect of either Secured Hedge Agreements or unsecured Hedge
Agreements designed to hedge against fluctuations in interest rates and foreign
exchange rates incurred in the ordinary course of business and consistent with
prudent business practice (as determined by Ceradyne in its reasonable business
judgment);

 

(B) Debt under the Loan Documents;

 

(C) so long as no Default has occurred or is continuing, Debt secured by Liens
permitted by Section 5.02(a)(iv) not to exceed in the aggregate $10,000,000 at
any time outstanding;

 

67



--------------------------------------------------------------------------------

(D) Capitalized Leases not to exceed in the aggregate $15,000,000 at any time
outstanding;

 

(E) so long as no Default has occurred or is continuing, Debt of any Person that
becomes a Subsidiary of a Loan Party after the date hereof in accordance with
the terms of Section 5.02(f) which Debt does not exceed $5,000,000 in the
aggregate and is existing at the time such Person becomes a Subsidiary of such
Loan Party (other than Debt incurred solely in contemplation of such Person
becoming a Subsidiary of such Loan Party);

 

(F) performance guarantees in respect of obligations of any Loan Party;

 

(G) Unsecured Debt consisting of the deferred purchase price of acquisitions
permitted hereunder (including any portion of such purchase price determined
after the closing of the relevant acquisition), provided that all of such Debt
shall not exceed $10,000,000 in the aggregate;

 

(H) so long as no Default has occurred and is continuing, other secured Debt of
the Loan Parties in an aggregate principal amount not to exceed $3,000,000;

 

(I) Subordinated Debt; provided that in the case of each issuance of
Subordinated Debt, (i) no Default or Event of Default shall have occurred and be
continuing or would be caused by the issuance of such Subordinated Debt, (ii)
the Administrative Agent shall have received satisfactory written evidence that
the Borrower will be in compliance with the financial covenants specified in
Section 5.04 of this Agreement on a pro forma basis through the Termination Date
for the Term Facility after giving effect to the issuance of any such
Subordinated Debt, and (iii) the Borrower shall have complied with the
requirements of Section 2.06(b)(ii);

 

(J) Debt consisting of Capitalized Leases entered into pursuant to Permitted
Sale and Lease-back Arrangements; and

 

(K) so long as no Default has occurred and is continuing, other unsecured Debt
in an aggregate amount not to exceed $10,000,000;

 

provided, that, notwithstanding the foregoing, the aggregate amount of all Debt
of Subsidiaries of the Loan Parties that are not Guarantors hereunder shall at
no time exceed $5,000,000.

 

(c) Change in Nature of Business. Substantively alter in any material respect,
or permit any of its Subsidiaries to substantively alter in any material
respect, the nature of its business as carried on at the date hereof (after
giving effect to the Acquisition).

 

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or permit any of its Subsidiaries to do so, except
that:

 

(i) any Subsidiary of the Borrowers (other than a Borrower) may merge into or
consolidate with any Borrower or any other Subsidiary of the Borrowers, provided

 

68



--------------------------------------------------------------------------------

that, in the case of any such merger or consolidation, the Person formed by such
merger or consolidation shall be a Borrower or a wholly owned Subsidiary of the
Borrowers, provided further that, in the case of any such merger or
consolidation to which a Guarantor is a party, the Person formed by such merger
or consolidation shall be a Borrower or a Guarantor; and

 

(ii) in connection with any acquisition permitted under Section 5.02(f), any
Subsidiary of the Borrowers (other than a Borrower) may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that the Person surviving such merger shall be a
wholly owned Subsidiary of the Borrowers;

 

provided, however, that in each case, immediately before and after giving effect
thereto, no Default shall have occurred and be continuing.

 

(e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except:

 

(i) sales of Inventory in the ordinary course of its business and the granting
of any option or other right to purchase, lease or otherwise acquire Inventory
in the ordinary course of its business;

 

(ii) the sale of obsolete assets no longer used or usable in the business of
Ceradyne or any of its Subsidiaries;

 

(iii) in a transaction authorized by Section 5.02(d);

 

(iv) sales, transfers or other dispositions of assets among the Borrowers and
any other Subsidiaries that are Guarantors;

 

(v) in connection with the termination of any Hedge Agreement;

 

(vi) in connection with any Permitted Sale and Lease-back Arrangement;

 

(vii) operating leases entered into in the ordinary course of business and
subleases of real property and licenses of intellectual property in the ordinary
course of business, in each case, not intended to constitute a financing
arrangement; and

 

(viii) the sale of any asset by any Loan Party or any Subsidiary (other than a
bulk sale of Inventory and a sale of Receivables other than delinquent accounts
for collection purposes only) so long as (A) no Default has occurred and is
continuing, (B) the purchase price paid to such Loan Party or such Subsidiary
for such asset shall be no less than the fair market value of such asset at the
time of such sale, (C) the purchase price for such asset shall be paid to such
Loan Party or such Subsidiary solely in cash and (D) the aggregate purchase
price paid to such Loan Party and all of its Subsidiaries for such asset and all
other assets sold by the Loan Parties and their Subsidiaries during the same
Fiscal Year pursuant to this clause (iv) shall not exceed $7,500,000;

 

provided that in the case of sales of assets pursuant to clause (viii) above,
each Loan Party shall, on the date of receipt by such Loan Party or any
Subsidiary or any of their Subsidiaries of the Net

 

69



--------------------------------------------------------------------------------

Cash Proceeds from such sale, prepay the Advances pursuant to, and in the amount
and order of priority set forth in, Section 2.06(b)(ii), as specified therein.

 

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, or acquire all or a
substantial portion of the assets of another Person, except:

 

(i) loans and advances to employees in the ordinary course of the business of
the Loan Parties and their Subsidiaries as presently conducted in compliance
with all applicable laws (including Sarbanes-Oxley) an aggregate principal
amount not to exceed $1,000,000 at any time outstanding;

 

(ii) Investments by the Loan Parties and their Subsidiaries in Cash Equivalents;

 

(iii) Investments existing on the date hereof and described on Schedule 4.01(cc)
hereto;

 

(iv) Investments consisting of intercompany Debt permitted under Section
5.02(b);

 

(v) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property and assets of, any Person that, upon the
consummation thereof, will be wholly owned directly by Ceradyne or one or more
of its wholly owned Subsidiaries (including, without limitation, as a result of
a merger or consolidation); provided that, with respect to each purchase or
other acquisition made pursuant to this clause (v):

 

(A) any such newly created or acquired Subsidiary shall be a Loan Party and
shall comply with the requirements of Section 5.01(j);

 

(B) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of the Loan
Parties and their Subsidiaries in the ordinary course;

 

(C) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of Ceradyne and its
Subsidiaries, taken as a whole (as determined in good faith by the Board of
Directors (or the persons performing similar functions) of Ceradyne or such
Subsidiary if the Board of Directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);

 

(D) (1) the total cash consideration paid for by or on behalf of such Loan Party
and its Subsidiaries for any such purchase or other acquisition shall not exceed
$25,000,000 and (2) the total consideration (including, without limitation, the
fair market value of all Equity Interests issued or transferred to the sellers
thereof, all indemnities, earnouts and other contingent payment obligations to,
and the aggregate amounts paid or to be paid under noncompete, consulting and
other affiliated agreements with, the sellers thereof, all

 

70



--------------------------------------------------------------------------------

write-downs of property and assets and reserves for liabilities with respect
thereto and all assumptions of debt, liabilities and other obligations in
connection therewith) paid by or on behalf of such Loan Party and its
Subsidiaries for any such purchase or other acquisition shall not exceed
$75,000,000;

 

(E) (1) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing, and (2) immediately after giving effect to such purchase or other
acquisition, Ceradyne and its Subsidiaries shall be in pro forma compliance with
all of the covenants set forth in Section 5.04, such compliance to be determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lender Parties pursuant to Section 5.03(b) and (c)
as though such purchase or other acquisition had been consummated as of the
first day of the fiscal period covered thereby;

 

(F) in the case of any such purchase or other acquisition having a consideration
of at least $25,000,000, such Loan Party shall have delivered to the
Administrative Agent (1) reasonable projections demonstrating pro forma
compliance with the covenants set forth in Section 5.04 through 2011 , and (2)
audited financial statements of the target for the two fiscal years preceding
such purchase or other acquisition; and

 

(G) such Loan Party shall have delivered to the Administrative Agent, on behalf
of the Lender Parties, at least three Business Days prior to the date on which
any such purchase or other acquisition is to be consummated, each in form and
substance reasonably satisfactory to the Administrative Agent; (1) the most
recent audited financial statements of the target, to the extent available, (2)
a description of the business of the target and a summary description of the
terms of such purchase or other acquisition, and (3) a certificate of a
Responsible Officer certifying that (x) all of the requirements set forth in
this clause (v) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition and (y) that immediately
after giving effect to such purchase or other acquisition, the target will have
a positive EBITDA; and

 

(vi) Investments by the Loan Parties and their Subsidiaries not otherwise
permitted under this Section 5.02(f) in an aggregate amount not to exceed
$15,000,000 at any time outstanding; provided that, with respect to each
Investment made pursuant to this clause (vi):

 

(A) such Investment shall not include or result in any contingent liabilities
that could reasonably be expected to be material to the business, financial
condition, operations or prospects of Ceradyne and its Subsidiaries, taken as a
whole (as determined in good faith by the board of directors (or persons
performing similar functions) of Ceradyne or such Subsidiary if the board of
directors is otherwise approving such transaction and, in each other case, by a
Responsible Officer);

 

(B) such Investment shall be in Equity Interests, property or assets which are
part of, or in lines of business which are, substantially the same lines

 

71



--------------------------------------------------------------------------------

of business as one or more of the principal businesses of the Loan Parties and
their Subsidiaries in the ordinary course;

 

(C) any determination of the amount of such Investment shall include all cash
and noncash consideration (including, without limitation, the fair market value
of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
assets and reserves for liabilities with respect thereto and all assumptions of
debt, liabilities and other obligations in connection therewith) paid by or on
behalf of such Loan Party and its Subsidiaries in connection with such
Investment;

 

(D) (1) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, Ceradyne and its Subsidiaries shall be in pro forma compliance with
all of the covenants set forth in Section 5.04, such compliance to be determined
on the basis of the financial statements most recently delivered to the
Administrative Agent and the Lender Parties pursuant to Sections 5.03 (b) and
(c) as though such Investment had been consummated as of the first day of the
fiscal period covered thereby; and

 

(vii) Investments by the Loan Parties in Hedge Agreements permitted under
Section 5.02(b)(iii)(A).

 

(g) Restricted Payments. Declare or pay any dividends, purchase, redeem, retire,
defease or otherwise acquire for value any of its Equity Interests now or
hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such, or permit any
of its Subsidiaries to do any of the foregoing, or permit any of its
Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any Equity Interests in any Borrower or to issue or sell any Equity Interests
therein, except that:

 

(A) any wholly-owned Subsidiaries may make dividend distributions to the
Borrowers; and

 

(B) Ceradyne may acquire its capital stock, provided that (i) the purchase price
for all such capital stock acquired on or after the Closing Date shall not
exceed $15,000,000 in the aggregate and (ii) immediately after any such
acquisition, the Borrowers would not be in Default under this Agreement.

 

(h) Amendments of Constitutive Documents, Etc. Amend, or permit any of its
Subsidiaries to amend, (i) its certificate of incorporation or bylaws or other
constitutive documents or (ii) any documents or instruments governing any Debt
other than the Loan Documents, other than amendments that could not be
reasonably expected to have a Material Adverse Effect or materially adversely
affect the interests of the Lender Parties.

 

72



--------------------------------------------------------------------------------

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required by generally accepted accounting principles, or (ii) Fiscal
Year.

 

(j) Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Debt, except the
prepayment of the Advances in accordance with the terms of this Agreement and
(ii) regularly scheduled or required repayments or redemptions of Surviving
Debt, or amend, modify or change in any manner any term or condition of any
Surviving Debt, or permit any of its Subsidiaries to do any of the foregoing
other than to prepay any Debt payable to any Loan Party.

 

(k) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) in favor of the Secured Parties or (ii) in connection with (A)
any purchase money Debt permitted by Section 5.02(b)(iii)(C) solely to the
extent that the agreement or instrument governing such Debt prohibits a Lien on
the property acquired with the proceeds of such Debt, (B) any Capitalized Lease
permitted by Section 5.02(b)(iii)(D) solely to the extent that such Capitalized
Lease prohibits a Lien on the property subject thereto, (C) any Secured Hedge
Agreement, or (D) any Debt outstanding on the date any Subsidiary of a Loan
Party becomes such a Subsidiary (so long as such agreement was not entered into
solely in contemplation of such Subsidiary becoming a Subsidiary of such Loan
Party).

 

(l) Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so.

 

(m) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

 

(n) Formation of Subsidiaries. Organize, acquire or invest, or permit any of its
Subsidiaries to organize or invest, in any new Subsidiary except as permitted
under Section 5.02(f)(v) or (vi).

 

(o) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, any Loan Party or any
Subsidiary of such Loan Party (whether through a covenant restricting dividends,
loans, asset transfers or investments, a financial covenant or otherwise),
except (i) the Loan Documents and (ii) any agreement in effect at the time such
Subsidiary becomes a Subsidiary of a Loan Party, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
such Loan Party.

 

(p) Amendment, Etc., of Material Contracts. Cancel or terminate any Material
Contract or consent to or accept any cancellation or termination thereof, amend
or otherwise modify any Material Contract or give any consent, waiver or
approval thereunder, waive any default under or breach of any Material Contract,
agree in any manner to any other amendment, modification or change of any term
or condition of any Material Contract or take any other action in connection

 

73



--------------------------------------------------------------------------------

with any Material Contract that would impair the value of the interest or rights
of any Loan Party or any of its Subsidiaries thereunder or that would materially
impair the interest or rights of any Agent or any Lender Party, or permit any of
its Subsidiaries to do any of the foregoing.

 

(q) Sales and Leasebacks. Enter into any arrangement with any Person (other than
Subsidiaries of a Loan Party) providing for the leasing by a Loan Party or any
Subsidiary of real or personal property that has been or is to be sold or
transferred by such Loan Party or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Loan Party or such
Subsidiary, other than Permitted Sale and Lease-back Arrangements.

 

(r) Use of Proceeds. Use the proceeds of any Advance for any purpose other than
for purposes set forth in Section 2.14; or use any such proceeds (i) in a manner
which violates or results in a violation of any law or regulation, or (ii) to
purchase or carry any Margin Stock or to extend credit to others for that
purpose.

 

(s) Limitation on General Partner Activities. Ceradyne will ensure that ESK GmbH
holds no assets other than the general partnership interest in the Foreign
Borrower and conducts no activities other than holding such general partnership
interest and providing management services to the Foreign Borrower consistent
with past practices.

 

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Loan Parties will furnish to the Agents and the Lender
Parties:

 

(a) Default Notice. Promptly and in any event within three Business Days after
the occurrence of each Default or any event, development or occurrence
reasonably likely to have a Material Adverse Effect continuing on the date of
such statement, a statement of the chief financial officer of Ceradyne setting
forth details of such Default or event, development or occurrence and the action
that Ceradyne has taken and proposes to take with respect thereto.

 

(b) Annual Financials. As soon as practicable and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report or the
report on Form 10-K which Ceradyne files with the Securities and Exchange
Commission for such year for Ceradyne and its Subsidiaries, including
Consolidated and consolidating balance sheets of Ceradyne and its Subsidiaries
as of the end of such Fiscal Year and Consolidated and consolidating statements
of income and a Consolidated statement of cash flows of Ceradyne and its
Subsidiaries for such Fiscal Year, in each case accompanied by an opinion
acceptable to the Administrative Agent of an independent public accountant of
recognized standing acceptable to the Administrative Agent, together with (i) a
certificate of such accounting firm to the Lender Parties stating that in the
course of the regular audit of the business of Ceradyne and its Subsidiaries,
which audit was conducted by such accounting firm in accordance with generally
accepted auditing standards, such accounting firm has obtained no knowledge that
a Default has occurred and is continuing, or if, in the opinion of such
accounting firm, a Default has occurred and is continuing, a statement as to the
nature thereof, (ii) a schedule in form satisfactory to the Administrative Agent
of the computations used by the Borrower and such accountants in determining, as
of the end of such Fiscal Year, compliance with the covenants contained in
Section 5.04, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements,
Ceradyne shall also provide, if necessary for the determination of compliance
with Section 5.04, a statement of reconciliation conforming such financial
statements

 

74



--------------------------------------------------------------------------------

to GAAP, (iii) a schedule of all Material Contracts of Ceradyne and its
Subsidiaries as of the end of such Fiscal Year, certified as true and complete
by the Chief Financial Officer of Ceradyne, and (iv) a certificate of the Chief
Financial Officer of Ceradyne stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that Ceradyne has taken and proposes to take
with respect thereto.

 

(c) Quarterly Financials. As soon as practicable and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year, the
report on Form 10-Q that Ceradyne files with the Securities and Exchange
Commission, including Consolidated and consolidating balance sheets of Ceradyne
and its Subsidiaries as of the end of such quarter and Consolidated and
consolidating statements of income and a Consolidated statement of cash flows of
Ceradyne and its Subsidiaries for the period commencing at the end of the
previous fiscal quarter and ending with the end of such fiscal quarter and
Consolidated and consolidating statements of income and a Consolidated statement
of cash flows of Ceradyne and its Subsidiaries for the period commencing at the
end of the previous Fiscal Year and ending with the end of such quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified (subject to normal year-end audit adjustments) by the
Chief Financial Officer of Ceradyne as having been prepared in accordance with
GAAP, together with (i) a certificate of said officer stating that no Default
has occurred and is continuing or, if a Default has occurred and is continuing,
a statement as to the nature thereof and the action that Ceradyne has taken and
proposes to take with respect thereto and (ii) a schedule in form satisfactory
to the Administrative Agent of the computations used by Ceradyne in determining
compliance with the covenants contained in Section 5.04, provided that in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, Ceradyne shall also provide, if
necessary for the determination of compliance with Section 5.04, a statement of
reconciliation conforming such financial statements to GAAP.

 

(d) Annual Forecasts. As soon as practicable and in any event no later than 30
days after the end of each Fiscal Year, forecasts prepared by management of
Ceradyne, in form satisfactory to the Administrative Agent, of balance sheets,
income statements and cash flow statements on a quarterly basis for the ensuing
four fiscal quarters.

 

(e) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority affecting any Loan Party or any of its Subsidiaries of the type
described in Section 4.01(f).

 

(f) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to its stockholders, and copies of all regular,
periodic and special reports, and all registration statements, that any Loan
Party or any of its Subsidiaries files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
with any national securities exchange.

 

(g) Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of Debt securities of any Loan Party
or any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lender Parties pursuant to any other clause of this Section 5.03.

 

(h) Agreement Notices. Promptly upon receipt thereof, copies of all notices,
requests and other documents received by any Loan Party or any of its
Subsidiaries under or pursuant to

 

75



--------------------------------------------------------------------------------

any Material Contract or material instrument, indenture, loan or credit or
similar agreement regarding or related to any material breach or default by any
party thereto or any other event that could materially impair the value of the
interests or the rights of such Loan Party or any of its Subsidiaries or
otherwise have a Material Adverse Effect and copies of any material amendment,
modification or waiver of any provision of any Material Contract or material
instrument, indenture, loan or credit or similar agreement and, from time to
time upon request by the Administrative Agent, such information and reports
regarding the Material Contracts and such material instruments, indentures and
loan and credit and similar agreements as the Administrative Agent may
reasonably request.

 

(i) Revenue Agent Reports. Within 10 days after receipt, copies of all Revenue
Agent Reports (Internal Revenue Service Form 886), or other written proposals of
the Internal Revenue Service, that propose, determine or otherwise set forth
positive adjustments to the Federal income tax liability of the affiliated group
(within the meaning of Section 1504(a)(1) of the Internal Revenue Code) of which
any Loan Party is a member.

 

(j) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.

 

(k) Insurance. As soon as available and in any event within 30 days after the
end of each Fiscal Year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for the Loan Parties and their Subsidiaries
and containing such additional information as any Agent, or any Lender Party
through the Administrative Agent, may reasonably specify.

 

(l) Debt Ratings. As soon as is possible and in any event within five days after
a change in Ceradyne’s Debt Ratings by S&P or Moody’s, notice of such change.

 

(m) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as any Agent, or any Lender Party
through the Administrative Agent, may from time to time reasonably request.

 

SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Loan Parties will:

 

(a) Leverage Ratio. Have at the end of each fiscal quarter during each period
set forth below a Leverage Ratio of not more than the amount set forth below
opposite such period:

 

Period

--------------------------------------------------------------------------------

  

Ratio

--------------------------------------------------------------------------------

Closing Date through September 30, 2005.

   3.00 : 1.00

October 1, 2005 through September 30, 2007

   2.75 : 1.00

October 1, 2007 and thereafter

   2.50 : 1.00

 

76



--------------------------------------------------------------------------------

(b) Fixed Charge Coverage Ratio. Have at the end of each fiscal quarter a Fixed
Charge Coverage Ratio of not less than 1.50 : 1.00.

 

(c) Capital Expenditures. Not make, nor permit any of its Subsidiaries to make,
any Capital Expenditures that would cause the aggregate of all such Capital
Expenditures made by the Loan Parties and their Subsidiaries in any Fiscal Year
to exceed $25,000,000 in Fiscal Year 2004 and $15,000,000 thereafter; provided
that all or any of such amount that is not so expended in the Fiscal Year for
which it is permitted, may be carried over for expenditure in (but only in) the
next succeeding Fiscal Year (with the new $15,000,000 permitted amount for each
Fiscal Year being deemed to be expended first in such Fiscal Year).

 

For purposes of calculating the financial covenants set forth in this Section
5.04, the components of each financial ratio shall be adjusted on a pro forma
basis, in a manner reasonably acceptable to the Administrative Agent, to
include, as of the first day of any applicable period, any Permitted Acquisition
closed during such period, including, with respect to EBITDA and without
limitation, adjustments reflecting any non-recurring costs and any extraordinary
expenses of any Permitted Acquisition closed during such period calculated on a
basis consistent with GAAP and Regulation S-X of the Securities Exchange Act of
1934, as amended, or as approved by the Administrative Agent.

 

SECTION 5.05. Limitations of Undertakings. Notwithstanding the foregoing
provisions of Section 5.02 (but without prejudice to any of the obligations
thereunder of any Loan Party not incorporated in Germany), the undertakings set
out in Sections 5.02(c) through (j), (l), (n), (o) and (s) (the “Relevant
Undertakings”) are not and shall not be given by any German Loan Party. However:

 

(a) each German Loan Party shall give to the Administrative Agent not less than
20 Business Days’ prior written notice if it or any of its Subsidiaries proposes
to take or permit any action or circumstance which, if all the Relevant
Undertakings had been given by that German Loan Party on the date hereof and had
thereafter remained in force, would constitute a breach of any of the Relevant
Undertakings;

 

(b) the Administrative Agent shall be entitled, within ten Business Days of
receipt of notice under sub-paragraph (a) above, to request that the German Loan
Party supply to the Administrative Agent in sufficient copies for the Lenders,
such further relevant information as the Administrative Agent (acting
reasonably) may consider necessary for the purposes of this Section 5.04, and
the German Loan Party shall supply such further information promptly and in any
event within ten Business Days of the request therefor, subject to any relevant
confidentiality obligations;

 

(c) if any Lender considers that the relevant action or circumstance (taken
alone or together with other actions or circumstances, whether or not permitted
hereunder), may have a Material Adverse Effect or materially and adversely
affects its interests as a Lender under the Loan Documents, it may so notify the
Administrative Agent in writing;

 

(d) if, by not later than the date ten Business Days after receipt by the
Administrative Agent of notice pursuant to sub-paragraph (a) above (or, if later
and additional information has been requested pursuant to sub-paragraph (b)
above, by not later than the date 10 Business Days after receipt by the
Administrative Agent of such additional information if received within the
prescribed time or the date 10 Business Days after the request therefor if not)
the Administrative Agent has received notices pursuant to sub-paragraph (c)
above from Lenders which constitute the Required Lenders, the Administrative
Agent shall promptly notify the Foreign Borrower and the Lenders; and

 

77



--------------------------------------------------------------------------------

(e) if the Administrative Agent gives notice to the Foreign Borrower pursuant to
sub-paragraph (d) above or the relevant action is undertaken or circumstance is
permitted before the date two Business Days after the latest time for the
receipt by the Administrative Agent of notices pursuant to sub-paragraph (d)
above, the undertaking of the relevant action or permitting of the relevant
circumstances shall immediately constitute an Event of Default.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) (i) any Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) any Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within five days
after the same shall become due and payable; or

 

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; or

 

(c) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in (i) Sections 2.14, 5.01(e), (f), (i), (j), (p), (t), (u)
or (v), 5.02 or 5.04 after the relevant time for performance or observation of
such term, covenant or agreement, (ii) Sections 5.03(b) or (c), in each case
under this clause (ii), within five days after the relevant time for performance
or observation of such term, covenant or agreement, or (iii) Sections 5.03(d),
(i) or (k), in each case under this clause (iii), within 30 days after the
relevant time for performance or observation of such term, covenant or
agreement; or

 

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) a Responsible Officer becomes aware of such failure or (ii)
written notice thereof shall have been given to the Borrowers by any Agent or
any Lender Party; or

 

(e) any Loan Party or any of its Subsidiaries shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any Debt of
such Loan Party or such Subsidiary (as the case may be) that is outstanding in a
principal amount of (or any payment under any Hedge Agreement with termination
obligations of) at least $5,000,000 either individually or in the aggregate for
all such Loan Parties and all such Subsidiaries (but excluding Debt outstanding
hereunder), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt (or Hedge Agreement); or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt or otherwise to cause, or to permit the holder thereof
to cause, such Debt to mature; or any such Debt shall be declared to be due and
payable or required to be prepaid or redeemed (other than by

 

78



--------------------------------------------------------------------------------

a regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof; or

 

(f) any Loan Party or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 60 days or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or

 

(g) (i) any judgments or orders for the payment of money in excess of $5,000,000
individually or $20,000,000 in aggregate over the term of the Facility shall be
rendered against any Loan Party or any of its Subsidiaries and either (A)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (B) there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; provided, however, that any such
judgment or order shall not give rise to an Event of Default under this Section
6.01(g) if and for so long as (x) the amount of such judgment or order is
covered by a valid and binding policy of insurance between the defendant and the
insurer, which shall be rated at least “A” by A.M. Best Company or, in the case
of judgments or orders against the Foreign Borrower in the 5 year period
following the Closing Date, at least “BBB” by A.M. Best Company, in each case
covering full payment thereof (subject to applicable deductibles) and (y) such
insurer has been notified, and has not disputed the claim made for payment, of
the amount of such judgment or order; or

 

(h) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that could be reasonably likely to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

 

(i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason cease to be valid and binding on or
enforceable against any Loan Party party to it, or any such Loan Party shall so
state in writing; or

 

(j) any Collateral Document or financing statement after delivery thereof
pursuant to Section 3.01 or 5.01(j) shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority lien on
and security interest in the Collateral purported to be covered thereby (or any
Loan Party shall so assert or shall take any action to discontinue or to assert
the invalidity or unenforceability thereof); or

 

(k) a default under any Material Contract shall exist beyond (i) the expiration
of any cure period available to any Loan Party thereto pursuant to the terms of
such Material Contract or

 

79



--------------------------------------------------------------------------------

(ii) the date on which the other contracting party is entitled to exercise its
rights and remedies under such Material Contract as a consequence to such
default, and the effect of any such default would reasonably be expected to have
a Material Adverse Effect; or

 

(l) (i) any Loan Party or any Subsidiary thereof is debarred or suspended from
contracting with any Governmental Authority; or (ii) a notice of debarment or
suspension has been issued to or received by any Loan Party or any Subsidiary
thereof; or (iii) an investigation by any Governmental Authority relating to any
Loan Party or any Subsidiary thereof and involving fraud, deception or willful
misconduct shall have been commenced in connection with any Material Contract or
any Loan Party’s or any Subsidiary’s activities which would reasonably be
expected to have a Material Adverse Effect; or (iv) the actual termination of a
Material Contract due to alleged fraud, deception or willful misconduct which
would reasonably be expected to have a Material Adverse Effect; or

 

(m) a Change of Control shall occur; or

 

(n) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $5,000,000; or

 

(o) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $5,000,000; or

 

(p) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $5,000,000;

 

then, and in any such event, the Administrative Agent (i) shall at the request
of the Required Lenders, or may, by notice to the Borrowers, declare all or any
portion of the Commitments of each Lender Party and the obligation of each
Lender Party to make Advances (other than Letter of Credit Advances by the
Issuing Bank or a Revolving Credit Lender pursuant to Section 2.03(c) and Swing
Line Advances by any Revolving Credit Lenders pursuant to Section 2.02(b)) and
of the Issuing Bank to issue Letters of Credit to be terminated, whereupon the
same shall forthwith terminate, and (ii) shall at the request of the Required
Lenders, or may, by notice to the Borrowers, declare all or any portion of the
Notes, all interest thereon and all other amounts payable under this Agreement
and the other Loan Documents to be forthwith due and payable, whereupon all or
such portion, as applicable, of the Notes, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrowers; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any Borrower under
applicable Bankruptcy Law, (x) the Commitments of each Lender Party and the
obligation of each Lender Party to make Advances (other than Letter of Credit
Advances by the Issuing Bank or a Revolving Credit Lender pursuant to Section
2.03(c) and Swing Line Advances by any of the Revolving Credit

 

80



--------------------------------------------------------------------------------

Lenders pursuant to Section 2.02(b)) and of the Issuing Bank to issue Letters of
Credit shall automatically be terminated and (y) the Notes, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrowers.

 

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrowers to, and forthwith upon such demand the Borrowers will, pay to
the Collateral Agent on behalf of the Lender Parties in same day funds at the
Collateral Agent’s office designated in such demand, for deposit in the L/C Cash
Collateral Account, an amount equal to the aggregate Available Amount of all
Letters of Credit then outstanding. If at any time the Administrative Agent or
the Collateral Agent determines that any funds held in the L/C Collateral
Account are subject to any right or claim of any Person other than the Agents
and the Lender Parties or that the total amount of such funds is less than the
aggregate Available Amount of all Letters of Credit, the Borrowers will,
forthwith upon demand by the Administrative Agent or the Collateral Agent, pay
to the Collateral Agent, as additional funds to be deposited and held in the L/C
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Collateral Account that the Administrative Agent or the Collateral Agent, as
the case may be, determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit in the
L/C Collateral Account, such funds shall be applied to reimburse the Issuing
Bank or Revolving Credit Lenders, as applicable, to the extent permitted by
applicable law.

 

ARTICLE VII

 

THE AGENTS

 

SECTION 7.01. Authorization and Action. Each Lender Party (in its capacities as
a Lender and Issuing Bank (if applicable)) hereby appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Loan Documents as are delegated to
such Agent by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
or collection of the Notes), no Agent shall be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding upon all Lender Parties and all holders of Notes; provided, however,
that no Agent shall be required to take any action that exposes such Agent to
personal liability or that is contrary to this Agreement or applicable law. Each
Agent agrees to give to each Lender Party prompt notice of each notice given to
it by any Borrower pursuant to the terms of this Agreement.

 

SECTION 7.02. Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent:
(a) may treat the payee of any Note as the holder thereof until, in the case of
the Administrative Agent, the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, or, in the case of any
other Agent, such Agent has received notice from the Administrative Agent that
it has received and accepted such Assignment and Acceptance, in each case as
provided in Section 9.07; (b) may consult with legal counsel (including

 

81



--------------------------------------------------------------------------------

counsel for any Loan Party), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
Party and shall not be responsible to any Lender Party for any statements,
warranties or representations (whether written or oral) made in or in connection
with the Loan Documents; (d) shall not have any duty to ascertain or to inquire
as to the performance, observance or satisfaction of any of the terms, covenants
or conditions of any Loan Document on the part of any Loan Party or the
existence at any time of any Default under the Loan Documents or to inspect the
property (including the books and records) of any Loan Party; (e) shall not be
responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (f) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram, telecopy or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

 

SECTION 7.03. Wachovia and Affiliates. With respect to its Commitments, the
Advances made by it and the Notes issued to it, if any, Wachovia shall have the
same rights and powers under the Loan Documents as any other Lender Party and
may exercise the same as though it were not an Agent; and the term “Lender
Party” or “Lender Parties” shall, unless otherwise expressly indicated, include
Wachovia in its individual capacity. Wachovia and its affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any of its Subsidiaries and any Person that may do
business with or own securities of any Loan Party or any such Subsidiary, all as
if Wachovia was not an Agent and without any duty to account therefor to the
Lender Parties. No Agent shall have any duty to disclose any information
obtained or received by it or any of its Affiliates relating to any Loan Party
or any of its Subsidiaries to the extent such information was obtained or
received in any capacity other than as such Agent.

 

SECTION 7.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon any Agent or any other Lender
Party and based on the financial statements referred to in Section 4.01 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender Party
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender Party and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement.

 

SECTION 7.05. Indemnification. (a) Each Lender Party severally agrees to
indemnify each Agent (to the extent not promptly reimbursed by the Borrowers)
from and against such Lender Party’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against such
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by such Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender Party agrees to reimburse each Agent promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) payable by the Borrowers
under Section 9.04, to the extent that such Agent is not promptly reimbursed for
such costs and expenses by the Borrowers. In the case of any investigation,
litigation or proceeding

 

82



--------------------------------------------------------------------------------

giving rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by any Lender Party or any
other Person.

 

(b) Each Revolving Credit Lender severally agrees to indemnify the Issuing Bank
(to the extent not promptly reimbursed by the Borrowers) from and against such
Revolving Credit Lender’s ratable share (determined as provided below) of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Issuing
Bank in any way relating to or arising out of the Loan Documents or any action
taken or omitted by the Issuing Bank under the Loan Documents; provided,
however, that no Revolving Credit Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Issuing Bank’s gross
negligence or willful misconduct as found in a final, non-appealable judgment by
a court of competent jurisdiction. Without limitation of the foregoing, each
Revolving Credit Lender agrees to reimburse the Issuing Bank promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrowers under Section
9.04, to the extent that the Issuing Bank is not promptly reimbursed for such
costs and expenses by the Borrowers.

 

(c) For purposes of this Section 7.05, the Lender Parties’ respective ratable
shares of any amount shall be determined, at any time, according to the sum of
(i) the aggregate principal amount of the Advances outstanding at such time and
owing to the respective Lender Parties, (ii) their respective Pro Rata Shares of
the aggregate Available Amount of all Letters of Credit outstanding at such time
and (iii) the aggregate unused portions of their respective Revolving Credit
Commitments; provided that the aggregate principal amount of Letter of Credit
Advances owing to the Issuing Bank and the aggregate principal amount of Swing
Line Advances owing to the Swing Line Bank shall be considered to be owed to the
Revolving Credit Lenders ratably in accordance with their respective Revolving
Credit Commitments. The failure of any Lender Party to reimburse any Agent or
the Issuing Bank, as the case may be, promptly upon demand for its ratable share
of any amount required to be paid by the Lender Parties to such Agent or the
Issuing Bank, as the case may be, as provided herein shall not relieve any other
Lender Party of its obligation hereunder to reimburse such Agent or the Issuing
Bank, as the case may be, for its ratable share of such amount, but no Lender
Party shall be responsible for the failure of any other Lender Party to
reimburse such Agent or the Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount. Without prejudice to the survival
of any other agreement of any Lender Party hereunder, the agreement and
obligations of each Lender Party contained in this Section 7.05 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.

 

SECTION 7.06. Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Lender Parties and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Agent which shall be a commercial bank organized under the laws of the United
States or any State thereof and having a combined capital and surplus of at
least $500,000,000. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation, then the retiring Agent
may, on behalf of the Lender Parties, appoint a successor Agent, which shall be
a commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent and,
in the case of a successor Collateral Agent, upon the execution and filing or
recording of such financing statements, or amendments thereto, and such
amendments or supplements to such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Collateral Documents, such successor Agent shall succeed to and become vested
with all the

 

83



--------------------------------------------------------------------------------

rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under the
Loan Documents. If within 45 days after written notice is given of the retiring
Agent’s resignation under this Section 7.06 no successor Agent shall have been
appointed and shall have accepted such appointment, then on such 45th day (a)
the retiring Agent’s resignation shall become effective, (b) the retiring Agent
shall thereupon be discharged from its duties and obligations under the Loan
Documents and (c) the Required Lenders shall thereafter perform all duties of
the retiring Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Agent as provided above. After any retiring
Agent’s resignation hereunder as Agent shall have become effective, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

 

SECTION 7.07. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance or Letter of Credit shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, Letters of Credit Agreement and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lender Parties
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lender Parties and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lender Parties and the Administrative Agent under Sections 2.07,
2.08(b) and 9.04) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lender Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 9.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender Party or to authorize the Administrative
Agent to vote in respect of the claim of any Lender Party in any such
proceeding.

 

SECTION 7.08. Collateral and Guaranty Matters. The Lender Parties and the
Secured Hedge Banks irrevocably authorize the Administrative Agent, at its
option and in its discretion,

 

(a) to release any Lien on any property granted to or held by the Collateral
Agent (and/or the Lender Parties and the Secured Hedge Banks, as the case may
be) under any Loan Document or Secured Hedge Agreement and to retransfer or
reassign, as the case may be, any assets that were transferred or assigned for
security purposes to the Collateral Agent under the Loan Documents governed by
German law, (i) upon termination of the Commitments and payment in full of all
Secured Obligations

 

84



--------------------------------------------------------------------------------

 

(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 9.01, if approved, authorized or ratified
in writing by the Required Lenders; and

 

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
7.08.

 

SECTION 7.09. Other Agents; Arrangers and Managers. None of the Lender Parties
or other Persons identified on the facing page or signature pages of this
Agreement as a “syndication agent,” “documentation agent,” “book manager,”
“bookrunner,” or “arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than to the extent expressly
set forth herein and, in the case of such Lenders, those applicable to all
Lender Parties as such. Without limiting the foregoing, none of the Lender
Parties or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender Party acknowledges that it
has not relied, and will not rely, on any of the Lender Parties or other Persons
so identified in deciding to enter into this Agreement or in taking or not
taking action hereunder.

 

SECTION 7.10. Release from section 181 of the German Civil Code. Each of the
Agents shall be released from the restrictions of Section 181 of the German
Civil Code (Bürgerliches Gesetzbuch, BGB).

 

SECTION 7.11. Power of Attorney for German Collateral Agreements. (a) Each
Secured Party hereby authorizes the Collateral Agent to act on its behalf and in
its name and to represent it in any way whatsoever in connection with the
preparation, execution and delivery of each German Collateral Agreement and the
perfection and monitoring of each security interest granted under any German
Collateral Agreement (a “German Security Interest”), including, but not limited
to, any pledge agreement with respect to shares or partnership interests in a
German company in notarial form, as well as any other pledge, mortgage,
assignment or transfer of title for security purposes. This power of attorney
shall include the power to enter into and agree the terms of and any amendments
to, any agreements which are necessary or desirable in this context, the power
to make and receive any and all declarations and to perform any and all actions
which are necessary or appropriate in this context, whether in private written
form (private Schriftform) or in notarial form. The Collateral Agent shall have
the sole power of attorney, it shall be released from the restrictions of
Section 181 of the German Civil Code (Bürgerliches Gesetzbuch, BGB ) and shall
be authorized to delegate this power of attorney, including the restrictions of
Section 181 of the German Civil Code.

 

(b) The Collateral Agent shall: (i) hold such German Security Interest, if any,
which is transferred or assigned by way of security
(Sicherungsübereignung/Sicherungsabtretung) or otherwise granted under a
non-accessory security right (nicht akzessorische Sicherheit) as trustee
(Treuhänder) for the benefit of the Lender Parties; and (ii) administer in the
name and on behalf of the Lender Parties such German Security Interest which is
pledged (Verpfändung) or otherwise transferred under an accessory security right
(akzessorische Sicherheit) to the Collateral Agent and the other Lender Parties.

 

SECTION 7.12. Power of Attorney for French Pledge Agreement. Each Lender Party
hereby irrevocably authorizes the Collateral Agent to act on its behalf and, if
required under applicable law or if otherwise appropriate, in its name in
connection with the preparation, execution and delivery of the

 

85



--------------------------------------------------------------------------------

French Pledge Agreement and the perfection and monitoring of each security
interest granted under the French Pledge Agreement.

 

SECTION 7.13. Abstract Acknowledgement of Indebtedness/Joint Creditorship. (a)
Each of the parties hereto agree, and the Loan Parties acknowledge by way of an
abstract acknowledgement of indebtedness (abstraktes Schuldanerkenntnis), that
each and every obligation of any such Loan Party (and any of its successors), in
the amounts of $160,000,000 plus interest, fees and other amounts payable under
this Credit Agreement and the other Loan Documents, is joint and several, and
shall also be owing in full to the Collateral Agent, and that accordingly the
Collateral Agent will have its own independent right to demand performance by
such Loan Party of those obligations (the “Acknowledgement”). The Collateral
Agent undertakes with the relevant Loan Party that (i) in case of any discharge
of any obligation owing to any Lender Party, the Collateral Agent will not, to
the extent of such discharge, make a claim against such Loan Party under the
Acknowledgement and (ii) it will not, at any time, make any claim against any
Loan Party exceeding the amount then owed by such Party under the Loan
Documents. The Collateral Agent agrees that it shall apply any amount received
by it from any Loan Party on account of the Secured Obligations in accordance
with the terms of the Loan Documents.

 

(b) (i) Each Loan Party hereby irrevocably and unconditionally undertakes to pay
to the Collateral Agent, as creditor in its own right and not as representative
of the other Lender Parties, sums equal to and in the currency of each amount
payable by such Loan Party to each of the Lender Parties under each of the Loan
Documents as and when that amount falls due for payment under the relevant Loan
Document or would have fallen due but for any discharge resulting from failure
of another Lender Party to take appropriate steps in insolvency proceedings
affecting that Loan Party, to preserve its entitlement to be paid that amount.
(ii) Each of the Loan Parties and each of the Lender Parties (other than the
Collateral Agent) agrees that the Collateral Agent shall be the joint creditor
(together with the relevant Lender Parties) of each and every obligation of any
Loan Party towards each of the Lender Parties (other than the Collateral Agent)
under the Loan Documents. Accordingly the Collateral Agent will have its own
independent right to demand performance by the relevant Loan Party of those
obligations irrespective of any discharge of such Loan Party’s obligation to pay
those amounts to the other Lender Parties resulting from failure by them to take
appropriate steps in an insolvency proceeding of that Loan Party to preserve
their entitlement to be paid those amounts. However, any discharge of any such
obligation to either the Collateral Agent or a Lender Party (other than the
Collateral Agent) shall, to that extent, discharge the corresponding obligation
owing to the other. (iii) Without limiting or affecting the Collateral Agent’s
rights against any Loan Party (whether under this paragraph or under any other
provision of the Loan Documents), the Collateral Agent agrees with each other
Lender Party (on a several and divided basis) that, subject as set out in the
next sentence, it will not exercise its rights as a joint creditor with a Lender
Party (other than the Collateral Agent) except with the consent of the relevant
Lender Party. However, for the avoidance of doubt, nothing in the previous
sentence shall in any way limit the Collateral Agent’s right to act in the
protection or preservation of rights under, or to enforce any Collateral
Document as contemplated by, this deed and/or the relevant Collateral Document
(or to do any act reasonably incidental to any of the foregoing).

 

ARTICLE VIII

GUARANTY

 

SECTION 8.01. Guaranty. (a) (i) Each Guarantor hereby, jointly and severally,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Secured Obligations of each Loan Party
now or hereafter existing under the Loan Documents and the Secured Hedge
Agreements including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of

 

86



--------------------------------------------------------------------------------

any or all of the foregoing Secured Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, fees, expenses or
otherwise (such Secured Obligations being the “Guaranteed Obligations”), and
agrees to pay any and all expenses (including, without limitation, reasonable
counsel fees and expenses) incurred by the Administrative Agent, the Lender
Parties or the Secured Hedge Banks in enforcing any rights under this Guaranty,
any other Loan Documents or any of the Secured Hedge Agreements. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by each Loan Party to the Administrative Agent, any Lender Party
or any Secured Hedge Bank under or in respect of the Loan Documents or the
Secured Hedge Agreements but for the fact that they are unenforceable or not
allowable or stayed due to the existence of a bankruptcy, reorganization or
similar proceeding involving any Loan Party.

 

(b) Each Guarantor and, by its acceptance of this Guaranty, the Administrative
Agent and each of the other Secured Parties, hereby confirm that it is the
intention of all such Persons that this Guaranty and the Guaranteed Obligations
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
United States Federal Bankruptcy Code, the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar federal or state Laws
covering the protection of creditors’ rights or the relief of debtors to the
extent applicable to this Guaranty and the Guaranteed Obligations hereunder. To
effectuate the foregoing intention, each Guarantor, the Administrative Agent and
each of the other Secured Parties hereby irrevocably agree that, solely with
respect to the Guaranteed Obligations and the other liabilities of each
Guarantor under this Guaranty which result from or arise out of its guarantee
under subsection (a) of this Section 8.01 of the Obligations of the Loan Parties
under or in respect of the Loan Documents, such Guaranteed Obligations and other
liabilities shall be limited to the maximum amount as will, after giving effect
to such maximum amount and all other contingent and fixed liabilities of such
Guarantor that are relevant under such Laws, and after giving effect to any
collections from, any rights to receive contributions from, or payments made by
or on behalf of, any other Guarantors in respect of the Obligations of such
Guarantors under this Guaranty and any other Guaranty delivered pursuant to
Section 5.01(j) or (k) and, in the case of this Guaranty, result in the
Guaranteed Obligations and all other liabilities of such Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance.

 

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent or
any Lender Party under this Guaranty or any other guaranty, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
guarantor so as to maximize the aggregate amount paid to the Administrative
Agent or any Lender Parties under or in respect of the Loan Documents.

 

SECTION 8.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any Law, now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent, the
Administrative Agents or the Lenders with respect to the Guaranteed Obligations.
The Obligations of each Guarantor under this Guaranty are independent of the
Guaranteed Obligations or any other Obligations of any Loan Party under the Loan
Documents, and a separate action or actions may be brought and prosecuted
against such Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against any Borrower or whether any Borrower is joined in any
such action or actions. The liability of each Guarantor under this Guaranty is a
full guarantee of payment (and not merely of collection) and shall be
irrevocable, absolute and unconditional irrespective of, and such Guarantor
hereby irrevocably waives any defenses it may now or hereinafter have in any way
relating to, any or all of the following:

 

(a) any lack of validity or enforceability of any Loan Document;

 

87



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under the Loan Documents, or any other amendment or waiver of
or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Borrower, any Guarantor or any of their
Subsidiaries or otherwise;

 

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

 

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under the Loan Documents or any other assets of any
Borrower, any Guarantor or any of their Subsidiaries;

 

(e) any change, restructuring or termination of the corporate or other legal
structure or existence of any Borrower, any Guarantor or any of their
Subsidiaries;

 

(f) any failure of the Administrative Agent or any Lender Party to disclose to
any Loan Party any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any Loan Party
now or hereafter known to the Administrative Agent or any Lender Party (the
Guarantors waiving any duty on the part of the Administrative Agent or any
Lender Party to disclose such information); or

 

(g) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Lender Party that might otherwise constitute a
defense available to, or a discharge of, any Borrower, any Guarantor or any
other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender Party
upon the insolvency, bankruptcy or reorganization of any Borrower, any Guarantor
or any of their Subsidiaries or otherwise, all as though such payment had not
been made.

 

SECTION 8.03. Waiver. (a) Each Guarantor hereby unconditionally and irrevocably
waives promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Guaranty and any requirement that the Administrative Agent or any
Lender Party protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Loan Party or any
other Person or any Collateral.

 

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent or any Lender Party that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the Loan Parties, any other
guarantor or any other

 

88



--------------------------------------------------------------------------------

Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

 

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and such Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the other Lender Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

 

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any Lender Party to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party or any of its Subsidiaries now or hereafter known by the
Administrative Agent or any Lender Party.

 

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 8.02 and this Section 8.03
are knowingly made in contemplation of such benefits.

 

SECTION 8.04. Payments Free and Clear of Taxes, Etc. Any and all payments made
by any Guarantor under or in respect of this Guaranty or any other Loan Document
shall be made, in accordance with Section 2.12, free and clear of and without
deduction for any and all present or future Taxes and subject to the limitations
set forth herein.

 

SECTION 8.05. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of (i)
the cash payment in full of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (ii) the Termination Date and (iii) the latest date
of expiration or termination of all Letters of Credit, (b) be binding upon each
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Lender Parties, the Administrative Agent and their
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Lender Party may assign or otherwise transfer all or
any portion of its rights and obligations hereunder (including, without
limitation, all or any portion of its Commitment, the Advances owing to it and
the Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, in each case as provided in Section 9.07. No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Administrative Agent.

 

SECTION 8.06. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now or hereafter acquire against
any Loan Party or any other insider guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s Obligations under this
Agreement or any other Loan Document, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Administrative Agent or
any Lender Party against any Borrower, or any other insider guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit shall have
expired or been terminated and the Commitments shall have expired or terminated.
If any amount shall be paid to such Guarantor in violation of the preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
the Guaranteed Obligations and all other

 

89



--------------------------------------------------------------------------------

amounts payable under this Guaranty, (b) the Termination Date and (c) the latest
date of expiration or termination of all Letters of Credit, such amount shall be
received and held in trust for the benefit of the Administrative Agent and the
Lender Parties, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) any Guarantor shall make payment to the Administrative Agent or any Lender
Party of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
be paid in full in cash, (iii) the Termination Date shall have occurred and (iv)
all Letters of Credit shall have been expired or been terminated, the
Administrative Agent and the Lender Parties will, at such Guarantor’s request
and expense, execute and deliver to such Guarantor appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment by such Guarantor.

 

SECTION 8.07. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each Loan
Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 8.07:

 

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default, each Guarantor may receive regularly scheduled payments from any Loan
Party on account of the Subordinated Obligations. After the occurrence and
during the continuance of any Event of Default, however, unless the
Administrative Agent otherwise agrees, such Guarantor shall not demand, accept
or take any action to collect any payment on account of the Subordinated
Obligations.

 

(b) Prior Payment of Guaranteed Obligations. Each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations before such Guarantor receives payment of any
Subordinated Obligations.

 

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor shall, if the Administrative Agent so requests, collect,
enforce and receive payments on account of the Subordinated Obligations as
trustee for the Lender Parties and deliver such payments to the Administrative
Agent on account of the Guaranteed Obligations, together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

 

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Administrative Agent is authorized and
empowered, in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all post petition interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations.

 

SECTION 8.08. Guaranty Limitation of Foreign Borrower. (a) To the extent that
the enforcement of this Guaranty given by the Foreign Borrower (hereinafter
referred to as the “German Guarantor”) would result in a violation of Sections
30 and 31 of the German Limited Liability Companies Act (Gesetz betreffend die
Gesellschaften mit beschränkter Haftung - “GmbHG”)), the Administrative Agent
shall after the enforcement of this Guaranty return to the German Guarantor an
amount of the enforcement proceeds which is necessary to avoid such violation;
provided that for the

 

90



--------------------------------------------------------------------------------

purposes of the calculation of the amount to be returned (if any), the following
balance sheet items shall be adjusted as follows:

 

(i) the amount of any increase of stated share capital (Stammkapital) of the
German Guarantor’s general partner after the date hereof that has been effected
without the prior written consent of the Administrative Agent shall be deducted
from the stated share capital (Stammkapital) (even if such increase of the
stated share capital would be permitted under the Loan Documents);

 

(ii) loans provided to the German Guarantor’s general partner by any Affiliate
as far as such loans are subordinated or qualify under Section 32a GmbHG shall
be disregarded;

 

(iii) loans and other contractual liabilities incurred by German Guarantor’s
general partner in violation of the provisions of any of the Loan Documents
shall be disregarded; and

 

(iv) any asset that is shown in the balance sheet with a book value (Buchwert)
that is significantly lower than the market value of such asset and which is not
necessary for such German Guarantor’s or its general partner’s business
(betriebsnotwendig), shall either be realized by such German Guarantor or its
general partner or shall be taken into account with its market value.

 

(b) The limitations set out in paragraph (a) of this Section 8.08 only apply if
and to the extent that within 5 Business Days following the notification by the
Administrative Agent of its intention to enforce this Guaranty granted by the
German Guarantor (the “Enforcement Notice”), the managing director(s) of its
general partner on behalf of such German Guarantor has (have) confirmed in
writing to the Administrative Agent (x) to what extent the enforcement of this
Guaranty would result in a violation of Sections 30 and 31 GmbHG and (y) which
amount of such Guaranty cannot be enforced as it would cause the net assets of
such German Guarantor’s general partner to fall below its stated share capital
(taking into account the adjustments set out in paragraph (a) above) and such
confirmation is supported by evidence reasonably satisfactory to the
Administrative Agent (including, for the avoidance of doubt, evidence with
respect to the adjustments set out in paragraph (a) above).

 

ARTICLE IX

MISCELLANEOUS

 

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes or any other Loan Document, nor consent to any departure
by any Loan Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Required Lenders (or by the Administrative
Agent on their behalf upon its receipt of the consent thereof) and the
applicable Loan Party and acknowledged by the Administrative Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a) waive any of the conditions specified, in the case of the Initial Extension
of Credit, in Section 3.01, without the written consent of each Lender (other
than any Lender that is, at such time, a Defaulting Lender);

 

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Article VI) without the written consent of such Lender or
extend or increase the amount of the aggregate Commitments under any Facility
without the written consent of each Lender;

 

91



--------------------------------------------------------------------------------

(c) postpone any date scheduled for any payment of principal or interest under
Section 2.04 or 2.07, or any date fixed by the Administrative Agent for the
payment of fees or other amounts due to the Lenders (or any of them) hereunder
or under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

(d) reduce or forgive the principal of, or the rate of interest specified herein
on, any Advance or L/C Disbursement, or (subject to clause (iv) of the second
proviso to this Section 9.01) any fees or other amounts payable hereunder or
under any other Loan Document, or change the manner of computation of any
financial ratio (including any change in any applicable defined term) used in
determining the Applicable Margin that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of any Borrower to pay
interest at the Default Rate or (ii) to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Advance or L/C Disbursement or to reduce
any fee payable hereunder;

 

(e) change the order of application of any reduction in the Commitments or any
prepayment of Advances between the Facilities from the application thereof set
forth in the applicable provisions of Section 2.06(a) and (b) respectively, in
any manner that materially and adversely affects the Lenders under such
Facilities or require the permanent reduction of the Revolving Credit Facility
at any time when all or a portion of the Term Facilities remain in effect
without the written consent of each such Lender directly affected thereby;

 

(f) change any provision of this Section 9.01 without the written consent of
each Lender, or change (i) the definition of (A) “Required Lenders” without the
written consent of each Lender, (B) ”Pro Rata Share” or “Required Revolving
Credit Lenders”, without the written consent of each Revolving Credit Lender or
(C) “Required Term Lenders” without the written consent of each Term Lender, or
(ii) any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, or (iii) Section 2.11(f) of this Agreement, without the written
consent of each Lender;

 

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

 

(h) release any material Guarantor from the applicable Guaranty, without the
written consent of each Lender;

 

(i) as to any Facility, impose any greater restriction on the ability of any
Lender under such Facility to assign any of its rights or obligations hereunder
without the written consent of Lenders having more than 50% of the sum of (i)
the unused portion, if any, of the Commitments under such Facility plus (ii) the
total outstanding amount of the Commitments under such Facility, in each case,
at such time then in effect. For purposes of this clause, the aggregate amount
of each Lender’s risk participation and funded participation in L/C
Disbursements shall be deemed to be held by such Lender;

 

(j) change the description set forth in Section 2.06(b)(i) or (ii) (or any
related definition set forth in Section 1.01) of any event giving rise to a
required prepayment under such Section without the consent of the Required
Revolving Credit Lenders and the Required Term Lenders;

 

92



--------------------------------------------------------------------------------

(k) make any material change to the definition of Excess Cash Flow in the
determination of the Administrative Agent, without the consent of the Requisite
Lenders;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank and the Swing Line Bank, in addition to
the Lenders required above, affect the rights or duties of the Issuing Bank or
the Swing Line Bank, as the case may be, under this Agreement or any Letter of
Credit Application relating to any Letter of Credit issued or to be issued by
the Issuing Bank; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of, or any fees or other amounts payable to,
the Administrative Agent under this Agreement or any other Loan Document; (iii)
Section 9.07(k) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Advances are being
funded by an SPC at the time of such amendment, waiver or other modification;
(iv) no amendment, waiver or consent shall modify a Lender’s right to receive
its ratable share of any payment made or proceeds distributed to which it is
entitled under the Loan Documents without the consent of each Lender affected
thereby; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

SECTION 9.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including fax or e-mail communication) and
mailed, telegraphed, telecopied, telexed or delivered, if to any Loan Party at
the address specified below its name on the signature pages hereof or of a
Security Agreement Supplement delivered pursuant to Section 5.01(j) or (k); if
to any Initial Lender Party, the Swing Line Bank or the Initial Issuing Bank, at
its Domestic Lending Office specified opposite its name on Schedule I hereto; if
to any other Lender Party, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender Party; if to the
Administrative Agent or the Collateral Agent, at its address at 201 South
College Street, Charlotte Plaza 8th Floor, Charlotte, North Carolina 28288,
Attention: Lisa Van Note, Syndication Agency Services, Electronic Mail Address:
lisa.vannote@wachovia.com, Telephone No. (704) 715-1828; or, as to any party, at
such other address as shall be designated by such party in a written notice to
the other parties. All such notices and other communications shall be deemed to
be given or made upon the earlier to occur of (a) actual receipt by the relevant
party hereto and (b) (i) on the date of delivery if delivered by hand or sent by
electronic mail or telecopy, (ii) on the next Business Day if sent by recognized
overnight courier service and (iii) on the third Business Day following the date
sent by certified mail, return receipt requested, except that notices and
communications to any Agent pursuant to Article II, III or VII shall not be
effective until received by such Agent. Delivery by fax of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Agreement or the Notes or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof. Electronic mail and Internet and intranet websites may be
used by the Administrative Agent and/or the Agents to distribute communications,
such as financial statements and other information as provided in Section 5.03,
and to distribute Loan Documents for execution by the parties thereto, and the
Administrative Agent and the Agents shall not be responsible for any losses,
costs, expenses and liabilities that may arise by reason of the use thereof,
except for their own gross negligence or willful misconduct. The Administrative
Agent and the Lender Parties shall be entitled to rely and act upon any notices
(including telephonic notices) purportedly given by or on behalf of any Borrower
even if (a) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any form of notice specified
herein, or (b) the terms thereof, as understood by the recipient, varied from
any confirmation thereof. Each Borrower shall indemnify each Agent and each
Lender Party from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of such
Borrower in accordance with this Agreement, other than, with

 

93



--------------------------------------------------------------------------------

respect to any Agent or Lender Party, the losses, costs, expenses and
liabilities that result from the gross negligence or willful misconduct of such
Agent or Lender Party. All telephonic notices to and other communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

SECTION 9.03. No Waiver; Remedies; Entire Agreement. No failure on the part of
any Lender Party or any Agent to exercise, and no delay in exercising, any right
hereunder or under any Note or any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law. This Agreement and the other Loan Documents constitute the
entire agreement of the parties with respect hereto.

 

SECTION 9.04. Costs and Expenses. (a) The Loan Parties agree to pay on demand
(i) all out-of-pocket costs and expenses of each Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of,
or any consent or waiver under, the Loan Documents (including, without
limitation, (A) all due diligence, collateral review, arrangement, syndication,
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording fees and expenses and (B) the reasonable fees and
expenses of a single counsel for the Agents with respect thereto, with respect
to advising each Agent as to its rights and responsibilities, or the perfection,
protection, interpretation or preservation of rights or interests, under the
Loan Documents, with respect to negotiations with any Loan Party or with other
creditors of any Loan Party or any of its Subsidiaries arising out of any
Default or any events or circumstances that may give rise to a Default and with
respect to presenting claims in or otherwise participating in or monitoring any
bankruptcy, insolvency or other similar proceeding involving creditors’ rights
generally and any proceeding ancillary thereto) and (ii) all out-of-pocket costs
and expenses of each Agent and each Lender Party in connection with the
enforcement of the Loan Documents, whether in any action, suit or litigation, or
any bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent and each Lender Party with
respect thereto). The Loan Parties further agree to pay any stamp or other taxes
that may be payable in connection with the execution or delivery of any Loan
Document.

 

(b) The Loan Parties agree to indemnify, defend and save and hold harmless each
Agent, each Lender Party and each of their Affiliates and their respective
officers, directors, employees, agents, trustees and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances or the Letters of Credit, the Loan Documents or
any of the transactions contemplated thereby or (ii) the actual or alleged
presence of Hazardous Materials on any property of any Loan Party or any of its
Subsidiaries or any Environmental Action relating in any way to any Loan Party
or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Loan Parties also agree
not to assert any claim against any Agent, any Lender Party or any of their
Affiliates, or any of their respective officers, directors, employees, agents
and advisors, on any theory of liability, for special, indirect, consequential
or

 

94



--------------------------------------------------------------------------------

punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Advances or the Letters of Credit,
the Loan Documents or any of the transactions contemplated by the Loan
Documents.

 

(c) If any payment of principal of, or Conversion of, any LIBOR Rate Advance is
made by any US Borrower to or for the account of a Lender Party other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d), acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender Party other than on the last day of the
Interest Period for such Advance upon an assignment of rights and obligations
under this Agreement pursuant to Section 9.07 as a result of a demand by the
Borrowers pursuant to Section 9.07(a), or if any Borrower fails to make any
payment or prepayment of an Advance for which a notice of prepayment has been
given or that is otherwise required to be made, whether pursuant to Section
2.04, 2.06 or 6.01 or otherwise, the Borrowers shall, upon demand by such Lender
Party (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender Party any amounts required
to compensate such Lender Party for any additional losses, costs or expenses
that it may reasonably incur as a result of such payment or Conversion or such
failure to pay or prepay, as the case may be, including, without limitation, any
loss (including loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender Party to fund or maintain such Advance.

 

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

 

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Loan Parties contained in Sections 2.10 and 2.12 and this Section 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

 

SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01 or otherwise with the consent of the Required
Lenders, each Agent and each Lender Party and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the any Loan Party
against any and all of the Obligations of the Loan Parties now or hereafter
existing under the Loan Documents, irrespective of whether such Agent or such
Lender Party shall have made any demand under this Agreement or such Note or
Notes and although such Obligations may be unmatured. Each Agent and each Lender
Party agrees promptly to notify such Loan Party after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Agent
and each Lender Party and their respective Affiliates under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Agent, such Lender Party and their respective
Affiliates may have.

 

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party and each Agent and the
Administrative Agent shall have been notified by each Initial Lender Party that
such Initial Lender Party has executed it and thereafter shall be binding upon
and inure to the benefit of each Loan Party, each Agent and each Lender Party
and their respective

 

95



--------------------------------------------------------------------------------

successors and assigns, except that the Loan Parties shall not have the right to
assign their rights hereunder or any interest herein without the prior written
consent of the Lender Parties.

 

SECTION 9.07. Assignments and Participations. (a) Each Lender may and, so long
as no Default shall have occurred and be continuing, if demanded by the Loan
Parties (following a demand by such Lender pursuant to Section 2.10 or 2.12)
upon at least five Business Days’ notice to such Lender and the Administrative
Agent will, assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, all or a portion of its Commitment or
Commitments, the Advances (including, for the purposes of this Section 9.07(a),
participations in Letters of Credit and in Swing Line Advances) owing to it and
the Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a uniform, and not a varying, percentage of all rights and
obligations under and in respect of any or all Facilities, (ii) except in the
case of an assignment to a Person that, immediately prior to such assignment,
was a Lender, an Affiliate of any Lender or an Approved Fund of any Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
aggregate amount of the Commitments being assigned to such Eligible Assignee
pursuant to such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall in no event be less than
$1,000,000 (or such lesser amount as shall be approved by the Administrative
Agent) under each Facility for which a Commitment is being assigned, (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
of the assigning Lender’s rights and obligations under this Agreement with
respect to the Advances or the Commitment assigned, except that this clause
(iii) shall not (x) apply to rights in respect of Swing Line Advances or (y)
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis; (iv) except in
the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of any
Lender, such assignment shall be approved by the Administrative Agent and, so
long as (A) no Default shall have occurred and be continuing at the time of
effectiveness of such assignment, or (B) the Administrative Agent shall not have
determined that such assignment is necessary to achieve a successful syndication
of the Facilities, the US Borrowers (in each case such approvals not to be
unreasonably withheld or delayed), (v) each such assignment shall be to an
Eligible Assignee, (vi) any assignment of a Revolving Credit Commitment must be
approved by the Administrative Agent, the Issuing Bank and the Swing Line Bank
unless the person that is proposed is itself a Revolving Credit Lender (whether
or not the proposed assignee would otherwise qualify as an Eligible Assignee),
(vii) each such assignment made as a result of a demand by the Loan Parties
pursuant to this Section 9.07(a) shall be arranged by the Loan Parties after
consultation with the Administrative Agent and shall be either an assignment of
all of the rights and obligations of the assigning Lender under this Agreement
or an assignment of a portion of such rights and obligations made concurrently
with another such assignment or other such assignments that together cover all
of the rights and obligations of the assigning Lender under this Agreement,
(viii) no Lender shall be obligated to make any such assignment as a result of a
demand by the Loan Parties pursuant to this Section 9.07(a) unless and until
such Lender shall have received one or more payments from either one or more
Loan Parties or one or more Eligible Assignees in an aggregate amount at least
equal to the aggregate outstanding principal amount of the Advances owing to
such Lender, together with accrued interest thereon to the date of payment of
such principal amount and all other amounts payable to such Lender under this
Agreement, (ix) no such assignments shall be permitted without the consent of
the Administrative Agent until the Administrative Agent shall have notified the
Lender Parties that syndication of the Commitments hereunder has been completed
and (x) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and (except in the case of any such assignment by a Lender to an
Affiliate or Approved Fund of such Lender) a processing and recordation fee of
$3,500 (provided, that simultaneous or substantially contemporaneous assignments
by a Lender to multiple assignees shall be treated as a single assignment for
purposes of such fee); provided, however, that for each such assignment made as
a result of a demand by the Loan Parties

 

96



--------------------------------------------------------------------------------

pursuant to this Section 9.07(a), the Loan Parties shall pay to the
Administrative Agent the applicable processing and recordation fee.

 

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or the Issuing Bank, as
the case may be, hereunder and (ii) the Lender or the Issuing Bank assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(other than its rights under Sections 2.10, 2.12 and 9.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or the Issuing Bank’s rights and obligations under this Agreement, such
Lender or the Issuing Bank shall cease to be a party hereto).

 

(c) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon any Agent, such assigning Lender Party or any other Lender Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender or the Issuing Bank, as the case may
be.

 

(d) The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and, as agent for the Borrower solely for such purpose, a register for the
recordation of the names and addresses of the Lender Parties and the Commitment
under each Facility of, and principal amount of the Advances owing under each
Facility to, each Lender Party from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Loan Parties, the Agents and the Lender Parties may
treat each Person whose name is recorded in the Register as a Lender Party
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Loan Parties or any Agent or, as to any matter relating to
its interest in the Loans or Commitments, any Lender Party at any reasonable
time and from time to time upon reasonable prior notice.

 

97



--------------------------------------------------------------------------------

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C hereto, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Loan Parties
and each other Agent. In the case of any assignment by a Lender, within five
Business Days after its receipt of such notice, each applicable Loan Party, at
its own expense, shall execute and deliver to the Administrative Agent in
exchange for the surrendered Note or Notes a new Note to the order of such
Eligible Assignee in an amount equal to the Commitment assumed by it under each
Facility pursuant to such Assignment and Acceptance and, if any assigning Lender
has retained a Commitment hereunder under such Facility, a new Note to the order
of such assigning Lender in an amount equal to the Commitment retained by it
hereunder. Such new Note or Notes shall be in an aggregate principal amount
equal to the aggregate principal amount of such surrendered Note or Notes, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of Exhibit A-1, A-2 or A-3 hereto, as the
case may be.

 

(f) The Issuing Bank may assign to an Eligible Assignee all of its rights and
obligations under the undrawn portion of its Letter of Credit Commitment at any
time; provided, however, that (i) each such assignment shall be to an Eligible
Assignee and (ii) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance, together with (except in the case of any such
assignment by a Lender to an Affiliate or Approved Fund of such Lender) a
processing and recordation fee of $3,500 (provided, that simultaneous or
substantially contemporaneous assignments by a Lender to multiple assignees
shall be treated as a single assignment for purposes of such fee).

 

(g) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances (including such Lender’s participations
in Letter of Credit Advances and/or Swing Line Advances) owing to it and the
Note or Notes (if any) held by it); provided, however, that (i) such Lender
Party’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Loan Parties, the Agents and the other
Lender Parties shall continue to deal solely and directly with such Lender Party
in connection with such Lender Party’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of any Loan Document,
or any consent to any departure by any Loan Party therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, postpone any date fixed for
any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or release all or substantially all of the Collateral.

 

(h) Any Lender Party may, in connection with any assignment, pledge or
participation or proposed assignment or participation pursuant to this Section
9.07, disclose to the assignee, pledgee or participant or proposed assignee or
participant any information relating to the Loan Parties furnished to such
Lender Party by or on behalf of the Loan Parties; provided, however, that, prior
to any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to preserve the confidentiality of any Confidential
Information received by it from such Lender Party.

 

98



--------------------------------------------------------------------------------

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement and the other Loan Documents (including, without
limitation, the Advances owing to it and the Note or Notes held by it) in favor
of any Federal Reserve Bank.

 

(j) Notwithstanding anything to the contrary contained herein, any Lender that
is a fund that invests in bank loans may create a security interest in all or
any portion of the Advances owing to it and the Note or Notes held by it to the
holder of, trustee, agent or other representative for holders of obligations
owed, or securities issued, by such fund as security for such obligations or
securities, provided, that unless and until such holder, trustee, agent or other
representative actually becomes a Lender in compliance with the other provisions
of this Section 9.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such Person shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such Person may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(k) Notwithstanding anything to the contrary contained herein, any Lender Party
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Loan Parties (an “SPC”) the option to provide all
or any part of any Advance that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement, provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Advance, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender Party would be liable, (ii) no SPC shall
be entitled to the benefits of Sections 2.10 and 2.12 (or any other increased
costs protection provision) and (iii) the Granting Bank shall for all purposes,
including, without limitation, the approval of any amendment or waiver of any
provision of any Loan Document, remain the Lender Party of record hereunder. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior Debt of any SPC, it will not institute against, or join
any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained in this Agreement, any SPC may (i) with notice to, but
without prior consent of, the Loan Parties and the Administrative Agent and
without paying any processing fee therefor, assign all or any portion of its
interest in any Advance to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Advances to any rating agency, commercial paper dealer or provider of any surety
or guarantee or credit or liquidity enhancement to such SPC. This subsection (k)
may not be amended without the prior written consent of each Granting Lender,
all or any part of whose Advances are being funded by the SPC at the time of
such amendment.

 

(l) Notwithstanding anything to the contrary contained herein, if at any time
Wachovia assigns all of its Commitments and Advances pursuant to Section
9.07(a), Wachovia may, (i) upon 30 days’ notice to the Loan Parties and the
Lenders, resign as Issuing Bank and/or (ii) upon 30 days’ notice to the Loan
Parties, resign as Swing Line Bank. In the event of any such resignation as
Issuing Bank or Swing Line Bank, the Loan Parties shall be entitled to appoint
from among the Lenders a successor Issuing Bank or Swing Line Bank hereunder;
provided, however, that no failure by the Loan Parties to appoint any such
successor shall affect the resignation of Wachovia as Issuing Bank or Swing Line
Bank, as the case may be. If Wachovia resigns as Issuing Bank, it shall retain
all the rights and obligations of

 

99



--------------------------------------------------------------------------------

the Issuing Bank hereunder with respect to all Letter of Credit Advances
outstanding as of the effective date of its resignation as Issuing Bank and all
Letter of Credit Advances with respect thereto (including the right to require
the Lenders to make Base Rate Advances or fund risk participations in
unreimbursed amounts pursuant to Section 2.03). If Wachovia resigns as Swing
Line Bank, it shall retain all the rights of the Swing Line Bank provided for
hereunder with respect to Swing Line Advances made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Advances or fund risk participations in outstanding
Swing Line Advances pursuant to Section 2.02.

 

SECTION 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
fax of an executed counterpart of a signature page to this Agreement shall be
effective as delivery of an original executed counterpart of this Agreement.

 

SECTION 9.09. No Liability of the Issuing Bank. Each Loan Party assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither the Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by the Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that each Loan Party shall
have a claim against the Issuing Bank, and the Issuing Bank shall be liable to
such Loan Party, to the extent of any direct, but not consequential, damages
suffered by such loan party that such Loan Party proves were caused by (i) the
Issuing Bank’s willful misconduct or gross negligence as determined in a final,
non-appealable judgment by a court of competent jurisdiction in determining
whether documents presented under any Letter of Credit comply with the terms of
the Letter of Credit or (ii) the Issuing Bank’s willful failure to make lawful
payment under a Letter of Credit after the presentation to it of a draft and
certificates strictly complying with the terms and conditions of the Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

 

SECTION 9.10. Confidentiality. Neither any Agent nor any Lender Party shall
disclose any Confidential Information to any Person without the consent of the
US Borrowers, other than (a) to such Agent’s or such Lender Party’s Affiliates
and their officers, directors, employees, agents and advisors and to actual or
prospective Eligible Assignees and participants, and then only on a confidential
basis, (b) as required by any law, rule or regulation or judicial process, (c)
as requested or required by any state, Federal or foreign authority or examiner
(including the National Association of Insurance Commissioners or any similar
organization or quasi-regulatory authority) regulating such Lender Party, (d) to
any rating agency when required by it, provided that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Confidential Information relating to the Loan Parties received by it from
such Lender Party, (e) in connection with any litigation or proceeding to which
such Agent or such Lender Party or any of its Affiliates may be a party or (f)
in connection with the exercise of any right or remedy under this Agreement or
any other Loan Document.

 

SECTION 9.11. Release of Collateral. Upon the sale, lease, transfer or other
disposition of any item of Collateral of any Loan Party (including, without
limitation, as a result of the sale, in accordance

 

100



--------------------------------------------------------------------------------

with the terms of the Loan Documents, of the Loan Party that owns such
Collateral) in accordance with the terms of the Loan Documents, the Collateral
Agent will, at such Loan Party’s expense, execute and deliver to such Loan Party
such documents as such Loan Party may reasonably request to evidence the release
of such item of Collateral from the assignment and security interest granted
under the Collateral Documents in accordance with the terms of the Loan
Documents.

 

SECTION 9.12. Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Patriot Act. Each Borrower shall, and shall
cause each of their Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lenders in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.

 

SECTION 9.13. Judgment Currency. The Obligations of the Borrowers in respect of
any sum due to any Lender Party or any Agent hereunder shall, notwithstanding
any judgment in a currency other than Dollars (the “Judgment Currency”), be
discharged only to the extent that on the Business Day following receipt by such
Lender Party or such Agent of any sum adjudged to be so due in the Judgment
Currency, such Lender Party or such Agent, in accordance with normal banking
procedures, purchases Dollars with the Judgment Currency. If the amount of
Dollars so purchased is less than the sum originally due to such Lender Party or
such Agent, the Borrowers agree as a separate obligation and notwithstanding any
such judgment, jointly and severally to indemnify each Lender Party and each
Agent, as the case may be, against such loss.

 

SECTION 9.14. Foreign Borrower Collateral. The security interests granted by the
Foreign Borrower under the Collateral Documents are constituted in order to
secure the prompt and complete satisfaction of any and all Secured Obligations;
provided, that the security interests granted by the Foreign Borrower under the
Collateral Documents shall secure the Secured Obligations in an amount not to
exceed EUR 104,073,429.29 (or such other amount as agreed as adjusted purchase
price between the Seller and Ceradyne in writing and notified by the Escrow
Agents in writing to the Collateral Agent) until such amount shall have been
irrevocably received in the account designated by the Seller in writing to the
Escrow Agents, at which time such security interests shall secure all of the
Secured Obligations.

 

SECTION 9.15. Jurisdiction, Etc. (a) EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO

 

101



--------------------------------------------------------------------------------

BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS IN THE COURTS OF ANY JURISDICTION.

 

(b) EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(c) Process Agent. Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.02. In addition, each
Loan Party not organized in the United States of America or a State thereof
(each such Loan Party being herein called a “Foreign Loan Party”) hereby
irrevocably appoints CT Corporation System (the “Process Agent”) with an office
on the date hereof at 111 Eighth Street, 13th Floor, New York, New York 10011,
United States, as its agent to receive on behalf of such Loan Party and its
property service of copies of the summons and complaint and any other process
which may be served in any such action or proceeding. Such service may be made
by mailing or delivering a copy of such process to such Loan Party in care of
the Process Agent at the Process Agent’s above address, and such Loan Party
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf. As an alternative method of service, each Loan Party also
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to such Loan Party at its
address specified in Section 9.02 (such service to be effective seven days after
mailing thereof). Each Foreign Loan Party covenants and agrees that it shall
take any and all reasonable action, including the execution and filing of any
and all documents, that may be necessary to continue the designation of the
Process Agent above in full force and effect, and to cause the Process Agent to
continue to act as such.

 

(d) Other Process. Nothing in this Section 9.15 shall affect the right of any
Lender Party or the Administrative Agent to serve legal process in any other
manner permitted by applicable law or affect the right of any Lender Party or
the Administrative Agent to bring any suit, action or proceeding against each
Loan Party or its property in the courts of other jurisdictions, including
Canada.

 

SECTION 9.16. GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

102



--------------------------------------------------------------------------------

SECTION 9.17. WAIVER OF JURY TRIAL. EACH OF THE LOAN PARTIES, THE AGENTS AND THE
LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES, THE
LETTERS OF CREDIT OR THE ACTIONS OF ANY AGENT OR ANY LENDER PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CERADYNE, INC., as a Borrower and a

Guarantor

By        

Title:

   

[Address]

 

CERADYNE ESK, LLC, as a Borrower and a

Guarantor

By        

Title:

   

[Address]

 

ESK CERAMICS GMBH & CO. KG, as a

Borrower and a Guarantor

By        

Title:

   

[Address]

 

103



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

By        

Title:

 



--------------------------------------------------------------------------------

Initial Lenders

 

[NAME OF LENDER] By        

Title:

 